Exhibit 10.4





 

--------------------------------------------------------------------------------

 


FORM OF TRANSFER AND SERVICING AGREEMENT
 


among
 


VERIZON OWNER TRUST 2020-B,
as Issuer,
 


VERIZON ABS LLC,
as Depositor
 


and
 


CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Servicer, Marketing Agent and Custodian
 


Dated as of August 12, 2020
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I USAGE AND DEFINITIONS
1
Section 1.1
Usage and Definitions
1
ARTICLE II TRANSFER AND ACQUISITION OF DEPOSITOR TRANSFERRED PROPERTY; 
REPRESENTATIONS AND WARRANTIES
1
Section 2.1
Transfers of Depositor Transferred Property
1
Section 2.2
Acknowledgement of Further Assignments
3
Section 2.3
Savings Clause
3
Section 2.4
Representations and Warranties About Depositor Transferred Property
3
Section 2.5
Originators’ Reacquisition and Servicer’s Acquisition of Receivables for Breach
of Representations
5
Section 2.6
Originators’ Reacquisition or Servicer’s Acquisition of Bankruptcy Surrendered
Receivables
6
ARTICLE III SERVICING OF RECEIVABLES
7
Section 3.1
Engagement
7
Section 3.2
Servicing of Receivables
7
Section 3.3
Servicer’s Acquisition of Receivables
9
Section 3.4
Sale of Written-Off Receivables
10
Section 3.5
Servicer Reports and Compliance Statements
11
Section 3.6
Review of Servicer’s Records
12
Section 3.7
Servicer’s Authorized and Responsible Persons
12
Section 3.8
Servicer’s Fees
13
Section 3.9
Servicer’s Expenses
13
Section 3.10
Custodian
13
Section 3.11
Marketing Agent
14
Section 3.12
Termination of Upgrade Programs; Credits Related to Upgrade Programs
15
Section 3.13
Notices to Obligors
16
ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
16
Section 4.1
Bank Accounts
16
Section 4.2
Investment of Funds in Bank Accounts
17
Section 4.3
Deposits and Payments
19
Section 4.4
Reserve Account; Negative Carry Account; Acquisition Account
21
Section 4.5
Direction to Indenture Trustee for Distributions
22
ARTICLE V DEPOSITOR
22
Section 5.1
Depositor’s Representations and Warranties
22
Section 5.2
Liability of Depositor
24
Section 5.3
Merger, Consolidation, Succession or Assignment
24
Section 5.4
Depositor May Own Notes
25
Section 5.5
Depositor’s Authorized and Responsible Persons
25
Section 5.6
Company Existence
25
Section 5.7
No Division
25
ARTICLE VI SERVICER AND MARKETING AGENT
25
Section 6.1
Servicer’s and Marketing Agent’s Representations and Warranties
25
Section 6.2
Liability of Servicer and Marketing Agent
28
Section 6.3
Indemnities of Servicer and the Marketing Agent
29



i

--------------------------------------------------------------------------------

Section 6.4
Delegation and Contracting
30
Section 6.5
Servicer May Own Notes
31
Section 6.6
Annual Statement as to Compliance
31
Section 6.7
Assessment of Compliance and Accountants’ Attestation
31
ARTICLE VII SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER
32
Section 7.1
No Resignation
32
Section 7.2
Servicer Termination Events
32
Section 7.3
Continue to Perform
34
Section 7.4
Successor Servicer
34
Section 7.5
Transition of Servicing
36
Section 7.6
Merger, Consolidation, Succession or Assignment
37
ARTICLE VIII TERMINATION
37
Section 8.1
Optional Acquisition of Receivables; Clean-Up Redemption of Notes
37
Section 8.2
Optional Redemption of Notes
38
Section 8.3
Termination
38
ARTICLE IX OTHER AGREEMENTS
39
Section 9.1
Financing Statements
39
Section 9.2
No Transfer or Lien by Depositor
39
Section 9.3
Expenses
40
Section 9.4
Receivables Information
40
Section 9.5
No Petition
40
Section 9.6
Limited Recourse
40
Section 9.7
Limitation of Liability
40
Section 9.8
Tax Treatment of Notes
41
Section 9.9
Regulation RR Risk Retention
41
ARTICLE X MISCELLANEOUS
41
Section 10.1
Amendments
41
Section 10.2
Assignment; Benefit of Agreement; Third-Party Beneficiary
42
Section 10.3
Notices
42
Section 10.4
Agent for Service
43
Section 10.5
GOVERNING LAW
44
Section 10.6
Submission to Jurisdiction
44
Section 10.7
WAIVER OF JURY TRIAL
44
Section 10.8
No Waiver; Remedies
44
Section 10.9
Severability
44
Section 10.10
Headings
44
Section 10.11
Counterparts
45
Section 10.12
[Reserved]
45
Section 10.13
Intent of the Parties; Reasonableness
45
Section 10.14
Electronic Signatures
45
ARTICLE XI ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
45
Section 11.1
Asset Representations Review
45
Section 11.2
Dispute Resolution
46



ii

--------------------------------------------------------------------------------

Schedule A
Schedule of Initial Receivables
SA-1
Schedule B
Notice Addresses
SB-1
Appendix A
Usage and Definitions
AA-1
Exhibit A
Custodian’s Security Requirements
EA-1
Exhibit B
Form of Annual Certification
EB-1


































iii

--------------------------------------------------------------------------------

TRANSFER AND SERVICING AGREEMENT, dated as of August 12, 2020 (this
“Agreement”), among VERIZON OWNER TRUST 2020-B, a Delaware statutory trust, as
issuer (the “Issuer”), VERIZON ABS LLC, a Delaware limited liability company, as
depositor (the “Depositor”), and Cellco Partnership d/b/a Verizon Wireless, a
Delaware general partnership (“Cellco”), as servicer (in such capacity, the
“Servicer”), as marketing agent (in such capacity, the “Marketing Agent”) and as
custodian (in such capacity, the “Custodian”).
 
BACKGROUND
 
In the normal course of their businesses, Cellco and the other Originators
originate device payment plan agreements for various wireless devices.  In
addition, the Master Trust holds certain device payment plan agreements
originated by Cellco and certain other Originators.
 
In connection with a securitization transaction sponsored by Cellco in which the
Issuer will issue Notes secured by a pool of Receivables consisting of device
payment plan agreements, certain of the Originators and/or the Master Trust have
transferred a pool of Receivables and related property, and any of the
Originators and/or the Master Trust may from time to time transfer additional
pools of Receivables and related property to the Depositor, who will transfer
them to the Issuer.  The Issuer will engage the Servicer to service the
Receivables.
 
The parties agree as follows:
 
ARTICLE I
USAGE AND DEFINITIONS
 
Section 1.1   Usage and Definitions.  Capitalized terms used but not defined in
this Agreement are defined in Appendix A.  Appendix A also contains usage rules
that apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.
 
ARTICLE II
TRANSFER AND ACQUISITION OF DEPOSITOR TRANSFERRED PROPERTY;
REPRESENTATIONS AND WARRANTIES
 
Section 2.1   Transfers of Depositor Transferred Property.
 
(a) Transfer and Absolute Assignment of Initial Receivables.  In consideration
of the Issuer’s delivery to the Depositor of the Notes, the Class A Certificate
and the Class B Certificate, effective on the Closing Date, the Depositor
transfers and absolutely assigns to the Issuer, without recourse (other than the
Depositor’s obligations under this Agreement), all of the Depositor’s right,
title and interest, whether now owned or later acquired, in the Initial
Receivables and the other related Depositor Transferred Property.  The Depositor
certifies that the Credit Enhancement Test and the Pool Composition Tests are
satisfied for the transfer and assignment of the Initial Receivables and the
other related Depositor Transferred Property on the Closing Date.
 
(b) Transfers and Absolute Assignments of Additional Receivables.  Subject to
the satisfaction of the conditions in Section 2.1(d), effective on each
Acquisition Date, in consideration of the Issuer’s distribution to the Depositor
of the (i) Additional Receivables Cash
 

--------------------------------------------------------------------------------

Transfer Amount for the Additional Receivables to be transferred to the Issuer
on that Acquisition Date and (ii) an increase in the Class B Certificate
Principal Balance in an amount equal to the excess, if any, of the Additional
Receivables Transfer Amount over the Additional Receivables Cash Transfer Amount
for such Additional Receivables, the Depositor will transfer and absolutely
assign to the Issuer, without recourse (other than the Depositor’s obligations
under this Agreement), all of the Depositor’s right, title and interest, whether
then owned or later acquired, in the Additional Receivables and the other
related Depositor Transferred Property.
 
(c) No Assumption of Obligations.  These transfers and absolute assignments do
not, and are not intended to, include any obligation of the Depositor or any
Originator to the Obligors or any other Person relating to the Receivables and
the other Depositor Transferred Property, and the Issuer does not assume any of
these obligations.
 
(d) Conditions for Transfers of Additional Receivables.  The transfer and
assignment of the Additional Receivables and the other related Depositor
Transferred Property on each Acquisition Date will be subject to the
satisfaction of the following conditions on or before such Acquisition Date:
 
(i) Transfer Notice.  At least two (2) Business Days before the applicable
Acquisition Date, the Administrator shall deliver to the Issuer and the
Indenture Trustee a Transfer Notice for the Additional Receivables to be
transferred and absolutely assigned on that Acquisition Date, which will specify
the Additional Receivables Transfer Amount and attach or include therewith the
Schedule of Receivables;
 
(ii) Satisfaction of Tests.  After giving effect to the transfer and assignment
of the Additional Receivables by the Depositor to the Issuer, (A) the Credit
Enhancement Test is satisfied and (B) the Receivables, in the aggregate, owned
by the Issuer, excluding any Temporarily Excluded Receivables, satisfy each of
the Pool Composition Tests under Section 3.5(b); and
 
(iii) Depositor’s Certifications.  The Depositor certifies that:
 


(A)
as of such Acquisition Date, (1) the Depositor is Solvent and will not become
insolvent as a result of the transfer and assignment of the Additional
Receivables on the Acquisition Date, (2) the Depositor does not intend to incur
or believe that it would incur debts that would be beyond the Depositor’s
ability to pay as they matured and (3) the transfer and assignment of the
Additional Receivables is not made by the Depositor with actual intent to
hinder, delay or defraud any Person;

 


(B)
each of the representations and warranties made by the Depositor under Sections
2.4(a) and 2.4(b), in each case, solely with respect to the related Additional
Receivables, will be true and correct as of the Acquisition Date; and

 


(C)
all conditions to the transfer and assignment of the related Additional
Receivables by the Originators to the Depositor under

 
2

--------------------------------------------------------------------------------

Section 2.1(d) of the Originator Receivables Transfer Agreement and by the
Master Trust to the Depositor under Section 2.1(d) of the Master Trust
Receivables Transfer Agreement, as applicable, have been satisfied.
 
The delivery by the Administrator, on behalf of the Depositor, of the Transfer
Notice will be considered a certification by the Depositor that the conditions
set forth in this Section 2.1(d) have been satisfied or will be satisfied on the
Acquisition Date.
 
Section 2.2   Acknowledgement of Further Assignments.  The Depositor
acknowledges that, under the Indenture, the Issuer will assign and pledge the
Depositor Transferred Property and related property and rights to the Indenture
Trustee for the benefit of the Secured Parties.


Section 2.3   Savings Clause.  The Depositor and the Issuer intend that each
transfer and assignment under this Agreement be an absolute transfer and
assignment of the Depositor Transferred Property, conveying good title to the
Depositor Transferred Property free and clear of any Lien, other than Permitted
Liens, from the Depositor to the Issuer.  The Depositor and the Issuer intend
that the Depositor Transferred Property not be a part of the Depositor’s estate
if there is a bankruptcy or insolvency of the Depositor.  If, despite the intent
of the Depositor and the Issuer, a transfer and assignment of Depositor
Transferred Property under this Agreement is determined to be a pledge for a
financing or is determined not to be an absolute transfer and assignment, the
Depositor Grants to the Issuer a security interest in the Depositor’s right,
title and interest in the Depositor Transferred Property to secure a loan in an
amount equal to all amounts payable by the Depositor under this Agreement, all
amounts payable as principal of or interest on the Notes, all amounts payable as
Servicing Fees under this Agreement and all other amounts payable by the Issuer
under the Transaction Documents.  In that case, this Agreement will be a
security agreement under Law and the Issuer will have the rights and remedies of
a secured party and creditor under the UCC.
 
Section 2.4   Representations and Warranties About Depositor Transferred
Property.
 
(a) Representations and Warranties About Pool of Receivables.  The Depositor
makes the following representations and warranties about the pool of Receivables
on which the Issuer is relying in acquiring the Depositor Transferred Property. 
The representations and warranties are made as of the Closing Date (for the
Initial Receivables) and as of each Acquisition Date (for the related Additional
Receivables) and will survive the transfer and absolute assignment of the
Depositor Transferred Property by the Depositor to the Issuer under this
Agreement and the pledge of the Depositor Transferred Property by the Issuer to
the Indenture Trustee under the Indenture.
 
(i) Valid Transfer and Assignment.  This Agreement evidences a valid transfer
and absolute assignment of the Depositor Transferred Property from the Depositor
to the Issuer, enforceable against creditors of, purchasers from and transferees
and absolute assignees of the Depositor.
 
(ii) Good Title to Depositor Transferred Property.  Immediately before the
transfer and absolute assignment under this Agreement, the Depositor has good
title to
 
3

--------------------------------------------------------------------------------

the Depositor Transferred Property free and clear of any Lien, other than
Permitted Liens, and, immediately after the transfer and absolute assignment
under this Agreement, the Issuer will have good title to the Depositor
Transferred Property, free and clear of any Lien, other than Permitted Liens.
 
(iii) Security Interest in Depositor Transferred Property.
 


(A)
This Agreement creates a valid and continuing security interest (as defined in
the applicable UCC) in the Depositor Transferred Property in favor of the
Issuer, which is prior to any Lien, other than Permitted Liens, and is
enforceable against all creditors of, purchasers from and transferees and
absolute assignees of the Depositor.

 


(B)
All filings (including UCC filings) necessary in any jurisdiction to give the
Depositor a first priority, validly perfected ownership and security interest in
the Originator Transferred Property and the Master Trust Transferred Property,
to give the Issuer a first priority, validly perfected ownership and security
interest in the Depositor Transferred Property and to give the Indenture Trustee
a first priority perfected security interest in the Collateral, will be made
within ten (10) days after the Closing Date or the related Acquisition Date, as
applicable.

 


(C)
All financing statements filed or to be filed against the Depositor in favor of
the Issuer describing the Depositor Transferred Property transferred under this
Agreement will contain a statement to the following effect:  “A purchase,
absolute assignment or transfer of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Assignee.”

 


(D)
The Depositor has not authorized the filing of and is not aware of any financing
statements against the Depositor that include a description of collateral
covering any Depositor Transferred Property other than the financing statements
relating to the security interest Granted to the Depositor under the Receivables
Transfer Agreements, by the Depositor to the Issuer under this Agreement or by
the Issuer to the Indenture Trustee under the Indenture, or that has been
terminated.

 
(b) Representations and Warranties About Security Interest.  If the transfer and
absolute assignment of the Depositor Transferred Property under this Agreement
is determined to be a pledge relating to a financing or is determined not to be
a transfer and absolute assignment, the Depositor makes the following
representations and warranties on which the Issuer is relying in acquiring the
Depositor Transferred Property, which representations and warranties are made as
of the Closing Date or as of the related Acquisition Date, as applicable,
 
4

--------------------------------------------------------------------------------

will survive termination of this Agreement and may not be waived by the Issuer
or the Indenture Trustee:
 
(i) Valid Security Interest.  This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Depositor
Transferred Property in favor of the Issuer, which is prior to all other Liens,
other than Permitted Liens, and is enforceable against creditors of, purchasers
from and transferees and absolute assignees of the Depositor.
 
(ii) Type.  Each Receivable is (A) if the Receivable is not secured by the
related Device, an “account” or “payment intangible,” or (B) if the Receivable
is secured by the related Device, “chattel paper,” in each case, within the
meaning of the applicable UCC.
 
(iii) Good Title.  Immediately before the transfer and absolute assignment under
this Agreement, the Depositor owns and has good title to the Depositor
Transferred Property free and clear of all Liens, other than Permitted Liens. 
The Depositor has received all consents and approvals required by the terms of
the Depositor Transferred Property to Grant to the Issuer its right, title and
interest in the Depositor Transferred Property, except to the extent the
requirement for consent or approval is extinguished under the applicable UCC.
 
(iv) Filing Financing Statements.  The Depositor has caused, or will cause
within ten (10) days after the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable Law to perfect the security interest Granted in
the Depositor Transferred Property to the Issuer under this Agreement.  All
financing statements filed or to be filed against the Depositor in favor of the
Issuer under this Agreement describing the Depositor Transferred Property will
contain a statement to the following effect: “A purchase, absolute assignment or
transfer of or grant of a security interest in any collateral described in this
financing statement will violate the rights of the Secured Parties.”
 
(v) No Other Transfer, Grant or Financing Statement.  Other than the security
interest Granted to the Issuer under this Agreement, the Depositor has not
transferred or Granted a security interest in any of the Depositor Transferred
Property.  The Depositor has not authorized the filing of and is not aware of
any financing statements against the Depositor that include a description of
collateral covering any of the Depositor Transferred Property, other than
financing statements relating to the security interest Granted to the Issuer. 
The Depositor is not aware of any judgment or tax Lien filings against it.
 
Section 2.5   Originators’ Reacquisition and Servicer’s Acquisition of
Receivables for Breach of Representations.
 
(a) Representations and Warranties from Receivables Transfer Agreements.  Each
Originator and the Servicer, severally has made, as of the Closing Date, and
each Originator or the Servicer, as applicable, severally will make, as of each
Acquisition Date, the Eligibility
 
5

--------------------------------------------------------------------------------

Representation about the Receivables transferred and absolutely assigned by such
Originator or the Master Trust, respectively, on that date, and has consented to
the transfer by the Depositor to the Issuer of the Depositor’s rights to such
Eligibility Representation.  The Issuer is relying on each applicable
Originator’s or the Servicer’s Eligibility Representation in acquiring the
Receivables, which Eligibility Representation will survive the transfer and
absolute assignment of the Receivables by the Depositor to the Issuer under this
Agreement and the pledge of the Receivables to the Indenture Trustee under the
Indenture.
 
(b) Reacquisition or Acquisition.  Under Section 2.1(a), the Depositor has
transferred and absolutely assigned to the Issuer the Depositor’s rights under
the Receivables Transfer Agreements, including the right to require (i) an
Originator to reacquire any Receivables transferred and absolutely assigned by
it under the Originator Receivables Transfer Agreement or (ii) the Servicer to
acquire any Receivable transferred and absolutely assigned by the Master Trust
under the Master Trust Receivables Transfer Agreement, in each case, for which
such party has made the Eligibility Representation if, in each case, there is a
breach of such Eligibility Representation, such breach is not cured and such
breach results in a material adverse effect on the Issuer.  If any Originator or
the Servicer breaches the Eligibility Representation made by it with respect to
any Receivable transferred by such Originator or the Master Trust, respectively,
to the Depositor, such breach is not cured and such breach has a material
adverse effect on the Issuer, then the Depositor will enforce such Originator’s
or the Servicer’s obligation, as applicable, to reacquire or acquire,
respectively, any such Receivable transferred and absolutely assigned by it to
the Depositor for which the Eligibility Representation was breached pursuant to
Section 3.4 of the applicable Receivables Transfer Agreement.
 
(c) Reacquisition or Acquisition Sole Remedy.  The sole remedy of the Depositor,
the Issuer or the Indenture Trustee for a breach of any Eligibility
Representation is to require the related Originator or the Servicer, as
applicable, to reacquire or acquire, respectively, the Receivable under Section
3.4 of the applicable Receivables Transfer Agreement.
 
Section 2.6   Originators’ Reacquisition or Servicer’s Acquisition of Bankruptcy
Surrendered Receivables.
 
(a) Reacquisition or Acquisition.  Under Section 2.1(a), the Depositor has
transferred and absolutely assigned to the Issuer the Depositor’s rights under
the Receivables Transfer Agreements, including the right to require (i) an
Originator to reacquire any Receivables transferred and absolutely assigned by
it under the Originator Receivables Transfer Agreement or (ii) the Servicer to
acquire any Receivable transferred and absolutely assigned by the Master Trust
under the Master Trust Receivables Transfer Agreement, in each case, when such
Receivable becomes a Bankruptcy Surrendered Receivable.  If any Receivable
becomes a Bankruptcy Surrendered Receivable, the Depositor will enforce such
Originator’s or the Servicer’s obligation, as applicable, to reacquire or
acquire, respectively, any such Receivable transferred and absolutely assigned
by it to the Depositor pursuant to Section 4.6 or 4.7, respectively, of the
applicable Receivables Transfer Agreement.
 
(b) Reacquisition or Acquisition Sole Remedy.  If a Receivable becomes a
Bankruptcy Surrendered Receivable, the sole remedy of the Depositor, the Issuer
or the Indenture Trustee is to require the related Originator or the Servicer,
as applicable, to reacquire
 
6

--------------------------------------------------------------------------------

or acquire, respectively, the Bankruptcy Surrendered Receivable under Section
4.6 or 4.7, respectively, of the applicable Receivables Transfer Agreement.
 
ARTICLE III
SERVICING OF RECEIVABLES
 
Section 3.1   Engagement.  The Issuer engages Cellco as the Servicer of the
Receivables for the Issuer and the Indenture Trustee, and Cellco accepts this
engagement.
 
Section 3.2   Servicing of Receivables.
 
(a) General Servicing Obligations.  The Servicer will manage, service,
administer and collect on the Receivables with reasonable care using that degree
of skill and attention that the Servicer exercises for all comparable device
payment plan agreement receivables that it services for itself or others
according to the Servicing Procedures.  Without limiting the generality of the
foregoing, the Servicer’s obligations will include:
 
(i)     collecting and applying all payments made on, or credits applied to, the
Receivables and any other amounts received related to the Depositor Transferred
Property;
 
(ii)    investigating delinquencies;
 
(iii)   sending invoices and notices and responding to inquiries of Obligors;
 
(iv)   processing requests for extensions, modifications and adjustments;
 
(v)    administering payoffs, prepayments, defaults and delinquencies;
 
(vi)   maintaining accurate and complete accounts and receivables systems for
servicing the Receivables;
 
(vii)   providing to the Custodian copies, or access to, any documents that
modify or supplement information in the Receivable Files; and
 
(viii)    preparing and providing Monthly Investor Reports and any other
periodic reports required to be prepared by the Servicer under this Agreement or
any other Transaction Document.
 
(b) Collection of Payments; Extensions and Amendments.  The Servicer shall take,
or cause to be taken, all actions necessary or advisable to collect each
Receivable in accordance with this Agreement and the Servicing Procedures using
commercially reasonable care and diligence and in any event, with no less care
or diligence than the Servicer exercises in collecting other similar receivables
or obligations owed to it and its Affiliates.  All payments remitted by an
Obligor to the Servicer in respect of a Receivable, any release of a security
deposit, and any application of a Credit granted to a customer by Verizon
Wireless (other than applications of payments and credits granted to an Obligor
under a Receivable in respect of cancellations, prepayments, invoicing errors or
in connection with an Upgrade Offer as described under Section
 
7

--------------------------------------------------------------------------------

3.12(b)) will be applied to the related account by the Servicer based on invoice
aging, so that such amounts are applied to the oldest invoiced balances first,
then the second oldest invoiced balances, etc., and finally to current billing
amounts, in each case, in the order described below:
 


•
late fees;

 


•
service and all other charges, including, but not limited to, insurance premium
payments and purchases (including accessories) billed to the account, other than
amounts due under any device payment plan agreement, including any Receivable;
and

 


•
any amounts related to any device payment plan agreements, including
Receivables, which, in the case of multiple device payment plan agreements
related to a single account, will be applied in the order in which such device
payment plan agreements were originated with the most recent device payment plan
agreement being paid last.

 
Notwithstanding anything to the contrary in any other Transaction Document, the
process for application of payments remitted by an Obligor to the Servicer in
respect of a Receivable, releases of security deposits, and applications of
Credits granted to an Obligor under a Receivable by Verizon Wireless (other than
those credits granted to an Obligor in respect of an Upgrade Offer as described
under Section 3.12(b)) described in the bullet points above may be changed at
any time in the sole discretion of the Servicer, as long as any change in such
application of any such amounts applicable to the Receivables (i) is also
applicable to any device payment plan agreements that the Servicer services for
itself and others and (ii) so long as Cellco is the Servicer, does not have a
material adverse effect on the Noteholders.  In addition, the Servicer may waive
late payment charges or other fees that may be collected in the ordinary course
of servicing a Receivable.  The Servicer may grant extensions, refunds, rebates
or adjustments on any Receivable or amend any Receivable according to the
Servicing Procedures.  However, if the Servicer (i) grants payment extensions
resulting in the final payment date of the Receivable being later than the
Collection Period immediately preceding the Final Maturity Date for the latest
maturing Class of Notes, (ii) cancels a Receivable or reduces or waives
(including with respect to any Upgrade Offer) the remaining Principal Balance
under a Receivable or any portion thereof and/or as a result, the monthly
payments due thereunder, or (iii) modifies, supplements, amends or revises a
Receivable to grant the Obligor under such Receivable a contractual right to
upgrade the related Device, it will acquire the affected Receivable solely as
described under Section 3.3, unless it is required to take the action by Law. 
In addition, if the Marketing Agent or the Servicer (x) applies a payment or
grants a credit to an Obligor with respect to cancellations, prepayments or
invoicing errors, the Servicer may apply such credits either directly to the
applicable device payment plan agreement or in accordance with its customary
payment application procedures set forth above and (y) applies a payment or
grants a credit to an Obligor under a Receivable in connection with an Upgrade
Offer as set forth in Section 3.12(b), the Servicer will apply such credits
directly to the applicable device payment plan agreement and will not apply such
credits in accordance with its customary payment application procedures set
forth above.
 
8

--------------------------------------------------------------------------------

(c) Maintenance of Security Interests in the Receivables.  The Servicer will
maintain perfection of the security interest of the Issuer and the Indenture
Trustee in each Receivable.
 
(d) No Impairment.  The Servicer will not impair in any material respect the
rights of the Issuer or the Noteholders in any Receivable except as permitted by
this Agreement.
 
(e) Assignment for Enforcement.  Effective as of the related Cutoff Date, the
Receivables are assigned to the Servicer solely for the purpose of permitting
the Servicer to perform its servicing and administrative obligations under this
Agreement, including the start or pursuit of or participation in a legal
proceeding to enforce its rights or remedies with respect to a Receivable or
such other Proceeding otherwise related to a Receivable.  If in a legal
proceeding it is held that the Servicer may not enforce its rights or remedies
with respect to a Receivable on the grounds that it is not a real party in
interest or a holder entitled to enforce rights or remedies with respect to the
Receivable, the Issuer will, at the Servicer’s expense and direction, assign the
Receivable to the Servicer solely for that purpose or take steps to enforce its
rights and remedies with respect to the Receivable, including bringing suit in
the names of the Indenture Trustee, the Noteholders and the Issuer.
 
(f) Powers of Attorney.  The Issuer appoints the Servicer as the Issuer’s
attorney-in-fact, with full power of substitution to exercise all rights of the
Issuer for the servicing and administration of the Receivables.  This power of
attorney, and all authority given, under this Section 3.2(f) is revocable and is
given solely to facilitate the performance of the Servicer’s obligations under
this Agreement and may only be used by the Servicer consistent with this
Agreement.  On request of the Servicer, the Issuer will furnish the Servicer
with written powers of attorney and other documents to enable the Servicer to
perform its obligations under this Agreement.
 
(g) Release Documents.  The Servicer is authorized to execute and deliver, on
behalf of itself, the Issuer, the Indenture Trustee and the Noteholders any
documents of satisfaction, cancellation, partial or full release or discharge,
and other comparable documents, for the Receivables.
 
(h) Enforcement of Receivables Under an Upgrade Offer.  If an Obligor accepts an
Upgrade Offer with respect to a Receivable but fails to satisfy the required
terms and conditions related to such Upgrade Offer, the Servicer agrees to (i)
not waive any amounts due by such Obligor under the related Receivable and
pursue its Servicing Procedures against such Obligor in respect of the related
Receivable until all amounts due under the related Receivable are received and
(ii) enforce, on behalf of the Issuer, any rights and obligations under the
related Receivable.
 
Section 3.3   Servicer’s Acquisition of Receivables.
 
(a) Acquisition for Servicer Modifications.  If extensions, modifications,
amendments, cancellations or waivers of Receivables or any terms thereof are
made that would require such Receivables to be acquired under Section 3.2(b),
the Servicer will acquire all such Receivables as set forth in Section 3.3(d).
 
(b) Acquisition for Breach of Servicer’s Obligations.  If a Responsible Person
of the Servicer receives written notice from the Depositor, the Issuer, the
Owner Trustee or the
 
9

--------------------------------------------------------------------------------

Indenture Trustee of a breach of the Servicer’s obligations in Section 3.2(c) or
(d), and the Servicer fails to correct such failure or impairment in all
material respects by the end of the second month following the month in which
the Servicer received such written notice, the Servicer will acquire all
Receivables with respect to which such breach was not so cured as set forth in
Section 3.3(d).
 
(c) Acquisition for System Limitation or Inability to Service.  If the Servicer,
in its sole discretion, determines that as a result of a receivables systems
error or receivables systems limitation or for any other reason the Servicer is
unable to service a Receivable according to the Servicing Procedures and the
terms of this Agreement, the Servicer may acquire the relevant Receivable as set
forth in Section 3.3(d).
 
(d) Acquisition of Receivables; Payment of Acquisition Amount.  For any
acquisition of a Receivable by the Servicer under this Section 3.3, the Servicer
will acquire the Receivable by remitting the related Acquisition Amount on or
prior to the second Business Day before the Payment Date related to the
Collection Period in which such Receivable was acquired by the Servicer.  If
Cellco is the Servicer, it may pay any Acquisition Amounts according to Section
4.3(c).
 
(e) Transfer and Assignment of Acquired Receivables.  When the Servicer’s
payment of the Acquisition Amount for a Receivable is included in Available
Funds for a Payment Date, the Issuer will be deemed to have transferred and
assigned to the Servicer, effective as of the last day of the Collection Period
immediately preceding the related Collection Period, all of the Issuer’s right,
title and interest in the Receivable and all security and documents relating to
the Receivable.  The transfer and assignment will not require any action by the
Issuer or the Indenture Trustee and will be without recourse, representation or
warranty by the Issuer except the representation that the Issuer owns the
Receivable free and clear of any Lien, other than Permitted Liens.  After the
transfer and assignment, the Servicer will mark its receivables systems to
indicate that the receivable is no longer a Receivable and may take any action
necessary or advisable to transfer the Receivable free from any Lien of the
Issuer or the Indenture Trustee.
 
(f) No Obligation to Investigate.  None of the Issuer, the Owner Trustee, the
Indenture Trustee (including in its capacity as Successor Servicer hereunder),
the Sponsor, the Marketing Agent, the Depositor, the Parent Support Provider,
the Administrator or the Servicer will be obligated to investigate whether a
breach or other event has occurred that would require the acquisition of any
Receivable under this Section 3.3 or whether any Receivables are otherwise
required to be acquired under this Section 3.3.
 
(g) Acquisition is Sole Remedy.  The sole remedy of the Issuer, the Indenture
Trustee, the Owner Trustee, and the Secured Parties for any extension,
modification, amendment, cancellation or waiver of a Receivable or any terms
thereof under Section 3.2(b) or a breach of the covenants made by the Servicer
in Section 3.2(c) or (d) is the Servicer’s acquisition of the Receivables, as
described under this Section 3.3.
 
Section 3.4   Sale of Written-Off Receivables.  The Servicer may sell to any
third party a Receivable that has been written off.  Proceeds of any sale
allocable to the Written-Off
 
10

--------------------------------------------------------------------------------

Receivable will be Recoveries.  Any Recoveries will be paid to the Servicer as
Supplemental Servicing Fees and will not be a part of Available Funds.  If the
Servicer elects to sell a Written-Off Receivable, the Receivable will be deemed
to have been transferred and assigned by the Issuer to the Servicer immediately
before the sale by the Servicer.  After the sale, the Servicer will mark its
receivables systems to indicate that the Written-Off Receivable sold is no
longer a Receivable and may take any action necessary or advisable to transfer
the receivable free from any Lien of the Issuer or the Indenture Trustee.
 
Section 3.5   Servicer Reports and Compliance Statements.
 
(a) Monthly Investor Report.
 
(i) On or about the 15th day of each month, and in no case later than at least
two (2) Business Days before each Payment Date, the Servicer will deliver to the
Depositor, the Indenture Trustee, the Owner Trustee, the Note Paying Agent, the
Rating Agencies and the Administrator a servicing report (the “Monthly Investor
Report”) for that Payment Date and the related Collection Period.  The Monthly
Investor Report will include (i) an Acquisition Date Supplement if the
Collection Period includes an Acquisition Date and (ii) a statement as to
whether or not a Delinquency Trigger has occurred in respect of the related
Collection Period, together with reasonably detailed calculations thereof.  A
Responsible Person of the Servicer will certify that the information in the
Monthly Investor Report is accurate in all material respects.  The Monthly
Investor Report will also be posted on the Indenture Trustee’s password
protected website located at https://pivot.usbank.com.
 
(ii) The Sponsor, in its capacity as Servicer, will include information about
the pool of Initial Receivables and the disclosure required by Section
246.4(c)(1)(ii) of the U.S. Credit Risk Retention Rules in the Monthly Investor
Report for the first Payment Date, which Monthly Investor Report will also be
included in the Distribution Report on Form 10-D filed with the Commission for
the related Collection Period.
 
(b) Credit Enhancement and Pool Composition Tests.  On or before each Payment
Date and each Acquisition Date, the Servicer will determine whether the pool of
Receivables to be held by the Issuer as of the related Cutoff Date, including
any Additional Receivables to be acquired, satisfies the Credit Enhancement Test
and each Pool Composition Test.  If the pool of Receivables does not satisfy all
of the Pool Composition Tests, the Administrator may identify Receivables in the
pool as Temporarily Excluded Receivables so that the remaining Receivables in
the pool will satisfy all of the Pool Composition Tests; provided, that the
Administrator may only deem Receivables to be Temporarily Excluded Receivables
if the Overcollateralization Target Amount is reached as of the close of
business on such date of determination, without taking into account the
Temporarily Excluded Receivables.  In addition, the Principal Balance of any
Temporarily Excluded Receivables will be subtracted from the Adjusted Pool
Balance for purposes of calculating the Credit Enhancement Test.  The Servicer
will state on the Acquisition Date Supplement for each Collection Period for
which there is an Acquisition Date the aggregate Principal Balance of the
Receivables deemed Temporarily Excluded Receivables.  For the avoidance of
doubt, Collections on Temporarily Excluded Receivables (solely during the time
that they are Temporarily Excluded Receivables) will not constitute Available
Funds and, up to
 
11

--------------------------------------------------------------------------------

the amount of the Temporarily Excluded Receivables Servicing Fee will be
distributed to the Servicer, and any remaining amounts will be deposited into
the Certificate Distribution Account for distribution to the Certificateholders
in the priority set forth in Section 4.1(b) of the Trust Agreement.  The
Administrator may, at its sole option, designate Receivables that were deemed
Temporarily Excluded Receivables on any prior date to no longer be deemed
Temporarily Excluded Receivables as long as after such designation by the
Administrator, all of the Pool Composition Tests either will remain satisfied or
will not be adversely affected.
 
(c) Amortization Events.  In connection with the preparation of each Monthly
Investor Report, the Servicer will review the Amortization Events and determine
whether an Amortization Event occurred during the Collection Period immediately
preceding the related Collection Period (after giving effect to any acquisition
of Additional Receivables during such Collection Period), and the Monthly
Investor Report shall indicate whether or not an Amortization Event has
occurred.
 
(d) Remittance Reports.  For as long as the Servicer and the Marketing Agent are
depositing Collections pursuant to Section 4.3(b)(ii) and depositing any
required Upgrade Payments within two (2) Business Days after the identification
that all of the terms and conditions related to such Upgrade Offer have been
satisfied by the related Obligor, the Servicer will provide a written report
(which may be electronically submitted) to the Indenture Trustee and the Note
Paying Agent on each such deposit or remittance date setting forth (x) the
aggregate dollar amount deposited or remitted into the Collection Account by the
Servicer, the Marketing Agent or an Originator on such date, (y) the aggregate
dollar amount of Collections deposited by the Servicer on such date and (z) the
aggregate number of Upgrade Offers accepted since the deposit or remittance date
immediately preceding the related deposit or remittance date, and the aggregate
amount of Upgrade Payments remitted by the Marketing Agent or an Originator on
such date.
 
Section 3.6   Review of Servicer’s Records.  The Servicer will maintain records
and documents relating to its performance under this Agreement according to its
customary business practices.  Upon reasonable request not more than once during
any calendar year, and with reasonable notice, the Servicer will give the
Issuer, the Depositor, the Parent Support Provider, the Administrator, the Owner
Trustee and the Indenture Trustee (or their representatives) access to the
records and documents to conduct a review of the Servicer’s performance under
this Agreement.  Any access or review will be conducted by all parties at the
same time at the Servicer’s offices during its normal business hours at a time
reasonably convenient to the Servicer and in a manner that will minimize
disruption to its business operations.  Any access or review will be subject to
the Servicer’s security, confidentiality and privacy policies and any
regulatory, legal and data protection policies.  Notwithstanding the foregoing,
the permissive right of the Indenture Trustee to access or review any records of
the Servicer shall not be deemed to be an obligation of the Indenture Trustee to
do so.


Section 3.7    Servicer’s Authorized and Responsible Persons.  On or before the
Closing Date, the Servicer will notify the Indenture Trustee and the Owner
Trustee and provide a specimen signature of each Person who (a) is authorized to
give instructions and directions to the Indenture Trustee and the Owner Trustee
on behalf of the Servicer and (b) is a Responsible
 
12

--------------------------------------------------------------------------------

Person for the Servicer.  The Servicer may change such Persons at any time by
notifying the Indenture Trustee and the Owner Trustee.
 
Section 3.8   Servicer’s Fees.  As compensation for performing its obligations
under this Agreement, the Servicer will be paid the Servicing Fee.  On each
Payment Date, the Issuer will pay the Servicing Fee to the Servicer according to
Section 8.2 of the Indenture.  In addition, the Servicer may retain any
Supplemental Servicing Fees.  The Servicer will also receive the Temporarily
Excluded Receivables Servicing Fee on each Payment Date, which will be payable
solely from Collections on the Temporarily Excluded Receivables, as set forth in
Section 3.5(b).


Section 3.9   Servicer’s Expenses.  Except as otherwise stated in this
Agreement, the Servicer will pay all its expenses for servicing the Receivables
under this Agreement, including fees and expenses of legal counsel and
independent accountants, taxes imposed on the Servicer and expenses to prepare
reports, certificates or notices under this Agreement.


Section 3.10   Custodian.
 
(a) Appointment of Custodian.  To reduce administrative costs and facilitate the
servicing of the Receivables by the Servicer, the Issuer appoints Cellco, in its
capacity as the Servicer, to act as the Custodian of the Receivables for the
Issuer and the Indenture Trustee (for the benefit of the Secured Parties), as
their interests may appear.  Cellco accepts the appointment and agrees to
perform the custodial obligations in this Section 3.10.
 
(b) Custody of Receivable Files.  The Custodian will hold and maintain in
custody the following documents for each Receivable (the “Receivable File”) for
the benefit of the Issuer and the Indenture Trustee, using reasonable care and
according to the Servicing Procedures:
 
(i) the original Receivable (or an imaged copy of such Receivable) or an
authoritative copy of the Receivable, if in electronic form; and
 
(ii) all other documents, notices and correspondence relating to the Receivable
or the Obligor that the Servicer generates in the course of servicing the
Receivable.
 
Except as stated above, any document in a Receivable File may be a photocopy or
in electronic format or may be converted to electronic format at any time.  The
Custodian will hold and maintain the Receivable Files, including any receivables
systems on which the Receivable Files are electronically stored, in a manner
that will permit the Servicer and the Issuer to comply with this Agreement and
the Indenture Trustee to comply with the Indenture.
 
(c) Delivery of Receivable Files.  The Receivable Files are or will be
constructively delivered to the Indenture Trustee, as pledgee of the Issuer
under the Indenture, and the Custodian confirms to the Issuer and the Indenture
Trustee that it has received the Receivable Files for the Initial Receivables
and, by its delivery (in its capacity as Servicer) to the Issuer and the
Indenture Trustee of an Acquisition Date Supplement, will be deemed to confirm
to the Issuer and the Indenture Trustee that it has received the Receivable
Files for the Additional Receivables.  No initial review or any periodic review
of the Receivable Files by the Issuer, the Owner Trustee or the Indenture
Trustee is required.
 
13

--------------------------------------------------------------------------------

(d) Location of Receivable Files.  The Custodian will maintain the Receivable
Files (or access to any Receivable Files stored in an electronic format) at one
of its offices or the offices of one of its custodians in the United States.  On
request of the Depositor, the Issuer and the Indenture Trustee, the Custodian
will provide a list of locations of the Receivable Files.
 
(e) Access to Receivable Files.  The Custodian will give the Servicer access to
the Receivable Files and, on request of the Servicer, the Custodian will
promptly release any document in the Receivable Files to the Servicer for
purposes of servicing the Receivables.  The Custodian will give the Depositor,
the Issuer and the Indenture Trustee access to the Receivable Files and the
receivables systems to conduct a review of the Receivables.  Any access or
review will be conducted at the Custodian’s offices during normal business hours
at a time reasonably convenient to the Custodian in a manner that will minimize
disruption of its business operations.  Any access or review will be subject to
the Custodian’s legal, regulatory, confidentiality, privacy and data protection
policies.  Attached hereto as Exhibit A is a copy of the Custodian’s security
requirements in effect on the date of this Agreement.
 
(f) Effective Period and Termination.  Cellco’s appointment as custodian is
effective as of the Initial Cutoff Date and will continue until the later of (i)
the date on which all obligations of the Issuer have been paid in full and (ii)
the date on which such appointment is terminated under this Section 3.10(f).  If
the Servicer resigns under Section 7.1 or is terminated under Section 7.2, the
Servicer’s appointment as custodian under this Agreement may be terminated in
the same manner as the Servicer may be terminated under Section 7.2.  As soon as
practicable after any termination of its appointment as custodian and subject to
the legal, regulatory, confidentiality, privacy and data protection policies of
the Custodian and Cellco, the Custodian will deliver the Receivable Files to the
Indenture Trustee or its designee or successor custodian at a place designated
by the Indenture Trustee.  All reasonable expenses of transferring the
Receivable Files to the designee or successor custodian will be paid by the
terminated custodian on receipt of an invoice in reasonable detail.
 
(g) No Agency.  Neither the Custodian nor the Servicer shall be deemed to be an
agent of the Indenture Trustee, and the Indenture Trustee shall have no
liability for the acts or omissions of the Custodian or the Servicer.
 
Section 3.11   Marketing Agent.
 
(a) Appointment of Marketing Agent.  The Issuer and the Servicer appoint Cellco
to act as Marketing Agent for the Receivables.  Cellco accepts the appointment
and agrees to perform its obligations set forth in this Agreement.
 
(b) Duties of the Marketing Agent.  The Marketing Agent will be required to
remit, or to cause the related Originator to remit, to the Collection Account
the amounts set forth in Sections 4.3(g), (h) and (i).
 
(c) Fees and Expenses of the Marketing Agent.  Fees and expenses, if any, of the
Marketing Agent will be paid by the Originators, as separately agreed to under
the Marketing Agent Agency Agreement.
 
14

--------------------------------------------------------------------------------

(d) Covenants of the Marketing Agent.  The Marketing Agent will not (i) make any
Upgrade Offers that waive any obligations of an Obligor under the related device
payment plan agreement, (ii) eliminate the obligation of Verizon Wireless to pay
off a device payment plan agreement if an Obligor satisfies the related terms
and conditions thereof, or (iii) eliminate or impair any third party beneficiary
rights of an assignee under an Upgrade Offer, including the right of such
assignee to enforce Verizon Wireless’ payment obligation under any Upgrade
Offer.
 
Section 3.12   Termination of Upgrade Programs; Credits Related to Upgrade
Programs.
 
(a) To the extent any Upgrade Offer has not been terminated and an Obligor
satisfies all of the terms and conditions of such Upgrade Offer in respect of a
Receivable, and (i) the Marketing Agent fails to make, or to cause the related
Originator to make, the required Upgrade Payment into the Collection Account as
set forth in Section 4.3(g) and (ii) the Parent Support Provider fails to make
any required Upgrade Payments as set forth in Section 1 of the Parent Support
Agreement, the Servicer and the Marketing Agent shall terminate all Upgrade
Offers within ten (10) Business Days after the date the Parent Support Provider
received notice from the Indenture Trustee that an Upgrade Payment was due under
Section 1 of the Parent Support Agreement.
 
(b) If the Marketing Agent, the relevant Originator and the Parent Support
Provider fail to make such Upgrade Payments with respect to an Upgrade Offer,
(i) the Servicer shall deliver the notice to Obligors pursuant to Section 3.13
with respect to such Obligors’ recoupment rights against Verizon Wireless, and
(ii) notwithstanding any failure to deliver such notice, (x) if Cellco is still
the Servicer, the Servicer shall give a monthly credit to the Obligor against
amounts owing with respect to the new device payment plan agreement resulting
from the Upgrade Offer, in an amount equal to the amount due that month under
the original device payment plan agreement that is a Receivable, or (y) if
Cellco is no longer the Servicer, Cellco, (1) if required, shall give such
monthly credit to the Obligor only if Cellco has received notice from the
Servicer that the Obligor has paid the amount due in the prior month under the
original device payment plan agreement that is a Receivable, and (2) shall
cooperate with any Successor Servicer to properly bill and credit such Obligor’s
account with respect to the Receivable and the new device payment plan agreement
related to the Upgrade Offer.  Any such monthly credit granted to an Obligor
shall be applied directly against the monthly payment due on the new device
payment plan agreement and will not be applied in accordance with the Servicer’s
customary payment application procedures pursuant to its Servicing Procedures,
if different.  For the avoidance of doubt, if during such time as Cellco is no
longer the Servicer, an Obligor remits the full amount due under the related new
device payment plan agreement, but does not make a payment to the new Servicer
for the original device payment plan agreement, a portion of such amount equal
to the amount of the monthly credit granted to such Obligor resulting from the
Upgrade Offer in respect of the original device payment plan agreement that is a
Receivable shall be paid by Cellco to the new Servicer.  In such case, to the
extent that all other amounts owed on the related account are current, the
Servicer will not consider such account or payments under the new device payment
plan agreement to be Delinquent.  In addition, regardless of whether Cellco
continues to be the Servicer of any Receivable for which the terms and
conditions of an Upgrade Offer (other than the requirement that the Marketing
Agent remit, or cause the related Originator to remit, an Upgrade Payment for
such Receivable) were satisfied by
 
15

--------------------------------------------------------------------------------

the related Obligor and for which the Marketing Agent, the related Originator
and the Parent Support Provider failed to make the related Upgrade Payment,
Cellco shall remit any Collections received on such Receivable to the Collection
Account in the time period in which it would have been otherwise obligated to do
so.
 
Section 3.13   Notices to Obligors.


Within ten (10) days following the earlier to occur of (i) a ratings downgrade
by each of the Rating Agencies of Verizon to below investment grade, or (ii) a
Servicer Termination Event, the Servicer will send a notice to all Obligors
indicating (a) that their Receivables have been assigned to the Issuer, and
(b)(x) if Cellco has not been removed as Servicer, that the Obligors shall
continue to make their payments as they had previously, or (y) if Cellco has
been removed as Servicer, the name of the Successor Servicer and any new
instructions with respect to their payments.  In addition, if the Servicer
Termination Event was as a result of the failure of the Marketing Agent to
satisfy its obligation to make, or to cause the related Originators to make,
required Upgrade Payments pursuant to Section 7.2(a)(i)(y), then Cellco shall
also send a notice to (i) all Obligors who have a continuing right to an
upgrade, indicating that Cellco has recently failed to make the necessary
prepayments with respect to one or more of its customers in connection with an
Upgrade Offer, and that if any Obligor chooses to upgrade and Cellco fails to
make the related Upgrade Payment with respect to them, such Obligor will still
be required to make payments on his or her original device payment plan
agreement, but that such Obligor will have a corresponding recoupment right
against his or her new device payment plan agreement with Verizon Wireless, and
(ii) all Obligors who had initiated upgrades under an Upgrade Offer, indicating
that Cellco had failed to make the relevant Upgrade Payment, and stating that
such Obligors will continue to have an obligation to make payments on their
original device payment plan agreements, but will have a corresponding right of
recoupment against their new device payment plan agreements with Verizon
Wireless.
 
ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
 
Section 4.1   Bank Accounts.
 
(a) Establishment of Bank Accounts.  On or before the Closing Date, the Servicer
will establish the following segregated accounts or subaccounts at a Qualified
Institution (initially the corporate trust department of U.S. Bank National
Association), each in the name of “U.S. Bank National Association, as Note
Paying Agent for the benefit of the Indenture Trustee, as secured party for
Verizon Owner Trust 2020-B”, to be designated as follows:
 
(i)    “Collection Account” with account number 248905000;
 
(ii)    “Reserve Account” with account number 248905001;
 
(iii)    “Acquisition Account,” as a subaccount of the Collection Account, with
account number 248905002; and
 
(iv)    “Negative Carry Account” with account number 248905003.
 
16

--------------------------------------------------------------------------------

(b) Control of Bank Accounts.  Each of the Bank Accounts will be under the
control of the Indenture Trustee so long as the Bank Accounts remain subject to
the Lien of the Indenture, except that the Servicer may make deposits into and
direct the Note Paying Agent to make deposits into or withdrawals from the Bank
Accounts according to the Transaction Documents.  The Servicer may direct the
Note Paying Agent to withdraw from the Collection Account and pay to the
Servicer, or as directed by the Servicer, amounts that are not Available Funds
for a Collection Period or that were deposited into the Collection Account in
error.  Following the payment in full of the Notes and the release of the Bank
Accounts from the Lien of the Indenture, the Bank Accounts will be under the
control of the Issuer.
 
(c) Benefit of Accounts; Deposits and Withdrawals.  The Bank Accounts and all
cash, money, securities, investments, financial assets and other property
deposited in or credited to them will be held by the Note Paying Agent for the
benefit of the Indenture Trustee as secured party for the benefit of the Secured
Parties and, after payment in full of the Notes and the release of the Bank
Accounts from the Lien of the Indenture, as agent of the Issuer and as part of
the Trust Property.  All deposits to and withdrawals from the Bank Accounts will
be made according to the Transaction Documents.
 
(d) Maintenance of Accounts.  If an institution maintaining the Bank Accounts
ceases to be a Qualified Institution, the Servicer will, with the Indenture
Trustee’s assistance as necessary, move the Bank Accounts to a Qualified
Institution within thirty (30) days.
 
(e) Compliance.  Each Bank Account will be subject to the Account Control
Agreement.  The Servicer will ensure that the Account Control Agreement requires
the Qualified Institution maintaining the Bank Accounts to comply with
“entitlement orders” (as defined in Section 8-102 of the UCC) from the Indenture
Trustee without further consent of the Issuer, if the Notes are Outstanding, and
to act as a “securities intermediary” according to the UCC.
 
(f) Agreements With Respect to Accounts.  The Servicer, the Issuer, the
Indenture Trustee and the Securities Intermediary agree as follows:
 
(i) each of the Bank Accounts is, and will be maintained as, a “securities
account” (as defined in Section 8-501 of the UCC);
 
(ii) the Securities Intermediary is acting, and will act as a “securities
intermediary” (as defined in the UCC) with respect to the Bank Accounts;
 
(iii) this Agreement (together with the Indenture and the Account Control
Agreement) is the only agreement entered into among the parties with respect to
the Bank Accounts and the parties will not enter into any other agreement
related to the Bank Accounts; and
 
(iv) at the time this Agreement was entered into and the Bank Accounts were
established, the Securities Intermediary has one or more offices in the United
States of America that maintains the securities accounts.
 
Section 4.2   Investment of Funds in Bank Accounts.
 
17

--------------------------------------------------------------------------------

(a) Permitted Investments.  If (i) no Default or Event of Default has occurred
and is continuing and (ii) Cellco is the Servicer, the Servicer may instruct the
Indenture Trustee to invest any funds in the Collection Account, the Acquisition
Account, the Reserve Account and the Negative Carry Account in Permitted
Investments and, if investment instructions are received, the Indenture Trustee
will direct the Qualified Institution maintaining the Bank Accounts to invest
the funds in the Collection Account, the Acquisition Account, the Reserve
Account or the Negative Carry Account, as applicable, in those Permitted
Investments; provided, that, if on any Payment Date, the amount on deposit in
the Acquisition Account (after giving effect to the acquisition of any
Additional Receivables on such date) is greater than 25% of the aggregate Note
Balance (after giving effect to any payments made on the Notes on such date),
the Servicer shall instruct the Indenture Trustee to invest any amounts in the
Acquisition Account in excess of such amount in any Permitted Investments, other
than (x) any investments set forth in clauses (b) or (c) of the definition of
Permitted Investments that are held by or at the Indenture Trustee or (y) any
investments set forth in clause (e) of the definition thereof.  If (i) the
Servicer fails to give investment instructions for any funds in the Collection
Account, the Acquisition Account, the Reserve Account or the Negative Carry
Account to the Indenture Trustee by 11:00 a.m. New York time (or other time as
may be agreed by the Indenture Trustee) on the Business Day before a Payment
Date or (ii) the Qualified Institution receives notice from the Indenture
Trustee that a Default or Event of Default has occurred and is continuing, the
Qualified Institution will invest and reinvest funds in such Bank Account
according to the last investment instructions received, if any.  If no prior
investment instructions have been received or if the instructed investments are
no longer available or permitted, the Indenture Trustee will notify the Servicer
and request new investment instructions, and the funds will remain uninvested
until new investment instructions are received.  The Servicer may direct the
Indenture Trustee to consent, vote, waive or take any other action, or not to
take any action, on any matters available to the holder of the Permitted
Investments.  If Cellco is not the Servicer, funds on deposit in the Collection
Account, the Acquisition Account, the Reserve Account and the Negative Carry
Account will remain uninvested.  Notwithstanding anything to the contrary in
this Section 4.2(a) or in the Transaction Documents, the Servicer shall not
allow amounts held in the Collection Account or the Acquisition Account to be
invested unless it is able to maintain records on a daily basis as to the
amounts realized from the investment of Collections received on each
Originator’s Receivables.
 
(b) Maturity of Investments.  For so long as Cellco is the Servicer, any
Permitted Investments of funds in the Collection Account and the Reserve Account
(or any reinvestments of the Permitted Investments) for a Collection Period must
mature, if applicable, and be available no later than the second Business Day
before the related Payment Date and any Permitted Investments of funds in the
Acquisition Account and the Negative Carry Account (or any reinvestments of the
Permitted Investments) for a Collection Period must mature or be available
overnight.  Any Permitted Investments with a maturity date will be held to their
maturity, except that such Permitted Investments may be sold or disposed of
before their maturity in connection with the sale or liquidation of the
Collateral under Section 5.6 of the Indenture.
 
(c) No Liability for Investments.  None of the Depositor, the Servicer, the
Indenture Trustee, the Note Paying Agent or the Qualified Institution
maintaining any Bank Account will be liable for the selection of Permitted
Investments or for investment losses incurred on Permitted Investments (other
than in the capacity as obligor, if applicable).
 
18

--------------------------------------------------------------------------------

(d) Continuation of Liens in Investments.  The Servicer will not direct the
Indenture Trustee or the Note Paying Agent to make any investment of funds or to
sell any investment held in the Bank Accounts unless the security interest
Granted and perfected in the account in favor of the Indenture Trustee will
continue to be perfected in the investment or the proceeds of the sale without
further action by any Person.
 
(e) Investment Earnings.  Investment earnings (net of losses and investment
expenses) on the Collection Account, the Acquisition Account, the Reserve
Account and the Negative Carry Account will be deposited into the Certificate
Distribution Account for distribution to the Certificateholders in the priority
set forth in Section 4.1(b) of the Trust Agreement.
 
Section 4.3   Deposits and Payments.
 
(a) Closing Date and Acquisition Date Deposit.  On the Closing Date and on each
Acquisition Date, the Servicer will deposit into the Collection Account all
amounts received and applied as interest or principal on the Initial Receivables
or the Additional Receivables, as applicable, during the period from the related
Cutoff Date to two (2) Business Days before the Closing Date or Acquisition
Date, as applicable.
 
(b) Deposit of Collections.
 
(i) If Cellco is the Servicer and (x) Verizon’s long-term unsecured debt is
rated equal to or higher than “Baa2” by Moody’s and “A” by Fitch (the “Monthly
Deposit Required Ratings”), (y) Verizon guarantees certain payment obligations
of Cellco, as Servicer, as provided in the Parent Support Agreement and (z) no
Servicer Termination Event has occurred, the Servicer may deposit Collections
into the Collection Account on the second Business Day before each Payment Date.
 
(ii) For as long as (x) Verizon’s long-term unsecured debt is not rated at least
the Monthly Deposit Required Ratings, (y) Verizon does not guaranty certain
payment obligations of Cellco, as Servicer or (z) a Servicer Termination Event
occurs, the Servicer will (1) deposit into the Collection Account all amounts
received and applied as interest or principal on the Receivables within two (2)
Business Days after identification of receipt of good funds and (2) provide a
written report (which may be electronically submitted) to the Indenture Trustee
and the Note Paying Agent regarding such deposit set forth in clause (1) above,
as required by Section 3.5(d).
 
(c) Reconciliation of Deposits.  If Cellco is the Servicer and for any Payment
Date, the sum of (i) Collections for the Collection Period, plus (ii)
Acquisition Amounts for the Payment Date, exceeds the amounts deposited under
Section 4.3(b) for the Collection Period, Cellco will deposit an amount equal to
the excess into the Collection Account on the second Business Day before the
Payment Date.  If, for any Payment Date, the amounts deposited under Section
4.3(b) for the Collection Period exceed the sum of (i) Collections for the
Collection Period, plus (ii) Acquisition Amounts for the Payment Date, the
Indenture Trustee or the Note Paying Agent will pay to Cellco from Available
Funds in the Collection Account an amount equal to the excess within two (2)
Business Days after Cellco’s direction, but no later than the
 
19

--------------------------------------------------------------------------------

Payment Date.  If requested by the Indenture Trustee, Cellco will provide
reasonable supporting details for its calculation of the amounts to be deposited
or paid under this Section 4.3(c).
 
(d) Net Deposits.  Cellco may make the deposits and payments required by Section
4.3(b) net of Servicing Fees to be paid to Cellco for the Collection Period and
amounts the Servicer is permitted to retain under Section 3.8 and be reimbursed
for under Section 3.9.  The Servicer will account for all deposits and payments
in the Monthly Investor Report as if the amounts were deposited and/or paid
separately.
 
(e) No Segregation.  Pending deposit in the Collection Account, the Servicer is
not required to segregate Collections from its own funds.
 
(f) Negative Carry Account Deposits.  Any Certificateholder may, at its option,
deposit funds into the Negative Carry Account on any date.
 
(g) Deposit of Upgrade Payments.  If any Upgrade Offer has not been terminated
and an Obligor satisfies all of the terms and conditions of such Upgrade Offer
in respect of a Receivable, the Marketing Agent shall deposit, or shall cause
the related Originator to deposit, into the Collection Account the related
Upgrade Payment, within two (2) Business Days after the identification that all
of the terms and conditions related to such Upgrade Offer have been satisfied by
the related Obligor in respect of a Receivable; provided, that if the conditions
set forth in Section 4.3(b)(i) are satisfied, the Marketing Agent shall deposit,
or shall cause the related Originators to deposit, such amounts into the
Collection Account on the second Business Day before the Payment Date related to
the Collection Period in which the related Obligor has satisfied all of the
terms and conditions (for the avoidance of doubt, other than the required
prepayment) related to such Upgrade Offer in respect of a Receivable.  The
parties acknowledge that the failure of the Marketing Agent to deposit, or to
cause the related Originator to deposit, into the Collection Account the related
Upgrade Payment or otherwise to pay off the Receivable would constitute a breach
by the related Originator of its obligation to the Obligor under the Upgrade
Contract and that this breach would adversely affect the value of the
Receivables, and give the Obligor a claim in recoupment against the related
Originator and a right to offset that claim against the amounts that the Obligor
would owe to the related Originator under the new device payment plan agreement
(each such agreement, a “New Upgrade DPP”) entered into by the related
Originator (or its agent, on its behalf) pursuant to the Upgrade Contract.  The
parties hereto intend that the payment by the Marketing Agent or the related
Originator of the Upgrade Payment as provided in this Section 4.3(g) shall
extinguish such Obligor’s claim in recoupment against the related Originator and
the Obligor’s right to offset the amount of that claim against the amounts that
the Obligor would owe under the New Upgrade DPP contemporaneously with such
Upgrade Payment by the Marketing Agent or the related Originator.  The parties
hereto also intend that the payment by the Marketing Agent or the related
Originator of the Upgrade Payment as provided in Section 2.2.1 of the Marketing
Agent Agency Agreement shall extinguish each Obligor’s claim in recoupment
against the “Verizon Originator” described in that Section and the Obligor’s
right to offset the amount of that claim against the amounts that the Obligor
would owe under the new device payment plan agreement entered into by such
Verizon Originator (or its agent, on its behalf) pursuant to the Upgrade
Contract as described in that Section 2.2.1 contemporaneously with such Upgrade
Payment by the Marketing Agent or the related Originator.
 
20

--------------------------------------------------------------------------------

(h) Deposit of Credit Payments.  If an Obligor is granted a Credit and the
application of such Credit to the related Obligor’s account results in a
shortfall in Collections for the related Collection Period, the Marketing Agent
shall deposit, or shall cause the related Originator to deposit, into the
Collection Account the related Credit Payment within two (2) Business Days after
identification that such Credit was applied to an Obligor account; provided,
that if the conditions set forth in Section 4.3(b)(i) are satisfied, the
Marketing Agent shall deposit, or shall cause the related Originator to deposit,
such amounts into the Collection Account on the second Business Day before the
Payment Date related to the Collection Period in which such Credit was applied
to an Obligor account.
 
(i) Deposit of Assumption of Liability Payments.  If an Originator or the
Servicer allows a device payment plan agreement that is a Receivable to be
transferred to a new Obligor, the Marketing Agent shall acquire such Receivable
and deposit, or cause the related Originator to acquire and deposit, into the
Collection Account an amount equal to the applicable Acquisition Amount for the
related Receivable on or prior to the second Business Day before the Payment
Date related to the Collection Period in which such transfer occurred.
 
Section 4.4   Reserve Account; Negative Carry Account; Acquisition Account.
 
(a) Initial Reserve Account Deposit.  On the Closing Date, the Depositor will
deposit or cause to be deposited the Required Reserve Amount into the Reserve
Account from the net proceeds of the sale of the Notes.
 
(b) Reserve Account Draw Amount.  On or before two (2) Business Days before a
Payment Date, the Servicer will calculate the Reserve Account Draw Amount for
the Payment Date and will direct the Note Paying Agent to withdraw from the
Reserve Account and deposit into the Collection Account on or before the Payment
Date (x) the Reserve Account Draw Amount and (y) any amount in excess of the
Required Reserve Amount for such Payment Date, after giving effect to the
withdrawal of the Reserve Account Draw Amount with respect to such Payment Date.
 
(c) Negative Carry Account Amounts.
 
(i) To the extent that the Class A Certificateholder, solely at its option,
deposits any amounts into the Acquisition Account, pursuant to Section
4.4(d)(i), the Class A Certificateholder will deposit into the Negative Carry
Account an amount equal to the Required Negative Carry Amount related to such
amount deposited into the Acquisition Account on such date.
 
(ii) On or before two (2) Business Days before a Payment Date, the Servicer will
calculate the Negative Carry Account Draw Amount for the Payment Date and will
instruct the Note Paying Agent to withdraw from the Negative Carry Account and
deposit the Negative Carry Account Draw Amount into the Collection Account on or
before the Payment Date.
 
(iii) On each Payment Date, any amounts in the Negative Carry Account in excess
of the Required Negative Carry Amount, after giving effect to any acquisition of
Receivables on such Payment Date, shall be withdrawn from the Negative Carry
Account
 
21

--------------------------------------------------------------------------------

and deposited into the Certificate Distribution Account, for distribution to the
Certificateholders in the priority set forth in Section 4.1(b) of the Trust
Agreement.
 
(iv) On or before the first Payment Date during the Amortization Period, the
Servicer will direct the Note Paying Agent to withdraw all funds in the Negative
Carry Account and deposit the funds into the Collection Account.
 
(d) Acquisition Account Amounts.
 
(i) From time to time, the Class A Certificateholder may, solely at its option,
deposit amounts into the Acquisition Account, as set forth in Section 2.5 of the
Trust Agreement.
 
(ii) On or before two (2) Business Days before an Acquisition Date, the Issuer,
or the Servicer on its behalf, will direct the Note Paying Agent to withdraw the
Additional Receivables Cash Transfer Amount from the Acquisition Account and pay
that amount to the Depositor on the Acquisition Date in consideration for the
acquisition of Additional Receivables by the Issuer on the Acquisition Date.
 
(iii) On each Payment Date, any amounts in the Acquisition Account in excess of
the Required Acquisition Deposit Amount, after giving effect to any acquisition
of Receivables on such Payment Date, shall be withdrawn from the Acquisition
Account and deposited into the Certificate Distribution Account, for
distribution to the Certificateholders in the priority set forth in Section
4.1(b) of the Trust Agreement.
 
(iv) On or before the first Payment Date during the Amortization Period, the
Servicer will direct the Note Paying Agent to withdraw all funds in the
Acquisition Account and deposit the funds into the Collection Account.
 
(e) Release of Funds.  The Indenture Trustee shall, at such time as there are no
Notes outstanding, release any remaining portion of the Collection Account from
the Lien of the Indenture and release to or to the order of the Issuer or, in
the case of the Reserve Account, to the Depositor.
 
Section 4.5   Direction to Indenture Trustee for Distributions.  On or about the
15th day of each month, and in no case later than at least two (2) Business Days
before each Payment Date, the Servicer will direct the Indenture Trustee or Note
Paying Agent (based on the most recent Monthly Investor Report) to make the
withdrawals, deposits, distributions and payments required to be made on the
Payment Date under Section 8.2 of the Indenture and Section 4.3(c) of this
Agreement.
 
ARTICLE V
DEPOSITOR
 
Section 5.1   Depositor’s Representations and Warranties.  The Depositor
represents and warrants to the Issuer as of the Closing Date and as of each
Acquisition Date, on which representations and warranties the Issuer is relying
in purchasing the Depositor Transferred Property and which will survive the
transfer and assignment of the Depositor Transferred
 
22

--------------------------------------------------------------------------------

Property by the Depositor to the Issuer under this Agreement and the pledge of
the Depositor Transferred Property by the Issuer to the Indenture Trustee under
the Indenture:
 
(a) Organization and Good Standing.  The Depositor is a validly existing limited
liability company in good standing under the laws of the State of Delaware and
has full power and authority to own its properties and conduct its business as
presently owned or conducted, and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which it
is a party.
 
(b) Due Qualification.  The Depositor is duly qualified to do business, is in
good standing as a foreign limited liability company (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify or obtain licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(c) Due Authorization.  The execution, delivery, and performance of this
Agreement and each other Transaction Document to which it is a party, have been
duly authorized by the Depositor by all necessary limited liability company
action on the part of the Depositor.
 
(d) No Proceedings.  There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Depositor or
any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or ruling that might have a Material Adverse Effect on the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party.
 
(e) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Depositor, in each case, have been duly
obtained, effected or given and are in full force and effect, except for those
which the failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
 
(f) Binding Obligation. This Agreement and each other Transaction Document to
which it is a party constitutes, when duly executed and delivered by each other
party hereto and thereto, a legal, valid and binding obligation of the
Depositor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(g) No Conflict. The execution and delivery of this Agreement or any other
Transaction Document to which it is a party by the Depositor, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof
 
23

--------------------------------------------------------------------------------

and thereof applicable to the Depositor, (i) do not contravene (A) its limited
liability company agreement, (B) any contractual restriction binding on or
affecting it or its property, or (C) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, except, in each
case of (A), (B) or (C), where such contravention would not reasonably be
expected to have a Material Adverse Effect and (ii) do not result in or require
the creation of any Adverse Claim upon or with respect to any of its properties.
 
(h) No Violation. The execution and delivery of this Agreement by the Depositor,
the performance by the Depositor of the transactions contemplated by this
Agreement or any other Transaction Document to which it is a party and the
fulfillment of the terms hereof and thereof applicable to the Depositor will not
violate any Law applicable to the Depositor, except where such violation would
not reasonably be expected to have a Material Adverse Effect.
 
Section 5.2   Liability of Depositor.
 
(a) Liability for Specific Obligations.  The Depositor will be liable under this
Agreement only for its specific obligations under this Agreement.  All other
liability is expressly waived and released as a condition of, and consideration
for, the execution of this Agreement by the Depositor and the issuance of the
Notes.  The Depositor will be liable for its willful misconduct, bad faith or
gross negligence in performing its obligations under this Agreement.
 
(b) No Liability of Others.  The Depositor’s obligations under this Agreement
are corporate obligations.  No Person will have recourse, directly or
indirectly, to any member, manager, officer, director, employee or agent of the
Depositor for the Depositor’s obligations under this Agreement.
 
(c) Legal Proceedings.  The Depositor will not be required to start, pursue or
participate in any legal proceeding that is unrelated to its obligations under
this Agreement and that, in its opinion, may result in liability or cause it to
pay or risk funds or incur financial liability.
 
(d) Payment of Taxes.  The Depositor will pay all taxes levied or assessed on
the Trust Property.
 
(e) Reliance by Depositor.  The Depositor may rely in good faith on the advice
of counsel or on any document believed to be genuine and to have been executed
by the proper party for any matters under this Agreement.
 
Section 5.3   Merger, Consolidation, Succession or Assignment.  Any Person (a)
into which the Depositor is merged or consolidated, (b) resulting from a merger
or consolidation to which the Depositor is a party, (c) succeeding to the
Depositor’s business or (d) that is an Affiliate of the Depositor to whom the
Depositor has assigned this Agreement, will be the successor to the Depositor
under this Agreement.  Within fifteen (15) Business Days after the merger,
consolidation, succession or assignment, such Person will (i) execute an
agreement to assume the Depositor’s obligations under this Agreement and each
Transaction Document to which the Depositor is a party (unless the assumption
happens by operation of Law), (ii) deliver to the Issuer, the Owner Trustee and
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
 
24

--------------------------------------------------------------------------------

assumption agreement comply with this Section 5.3, (iii) deliver to the Issuer,
the Owner Trustee and the Indenture Trustee an Opinion of Counsel stating that
the security interest in favor of the Issuer in the Depositor Transferred
Property and the Indenture Trustee in the Collateral is or will be perfected and
(iv) notify the Rating Agencies of the merger, consolidation, succession or
assignment.
 
Section 5.4   Depositor May Own Notes.  The Depositor and any Affiliate of the
Depositor, in its individual or any other capacity, may become the owner or
pledgee of Notes with the same rights as any other Person except as limited in
any Transaction Document.  Notes owned by or pledged to the Depositor or any
Affiliate of the Depositor will have an equal and proportionate benefit under
the Transaction Documents, except as limited in any Transaction Document.


Section 5.5   Depositor’s Authorized and Responsible Persons.  On or before the
Closing Date, the Depositor will notify the Indenture Trustee and the Owner
Trustee and provide specimen signatures of (i) each Person who is authorized to
give instructions and directions to the Indenture Trustee and the Owner Trustee
on behalf of the Depositor and (ii) each Person who is a Responsible Person for
the Depositor.  The Depositor may change such Persons at any time by notifying
the Indenture Trustee and the Owner Trustee in writing.


Section 5.6   Company Existence.  During the term of this Agreement, the
Depositor shall keep in full force and effect its existence, rights and
franchises as a limited liability company under the Laws of the jurisdiction of
its formation and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Transaction Documents and each
other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby.


Section 5.7   No Division.  Notwithstanding Section 18- 217 of the Delaware
Limited Liability Company Act or the Depositor’s limited liability company
agreement, for so long as the Notes remain Outstanding, the Depositor shall not
divide or enter into a plan of division within the meaning of Section 18- 217 of
the Delaware Limited Liability Company Act.
 
ARTICLE VI
SERVICER AND MARKETING AGENT
 
Section 6.1   Servicer’s and Marketing Agent’s Representations and Warranties.
 
(a) The Servicer represents and warrants to the Issuer as of the Closing Date
and as of each Acquisition Date, on which representations and warranties the
Issuer is relying in purchasing the Depositor Transferred Property and which
will survive the transfer and assignment of the Depositor Transferred Property
by the Depositor to the Issuer under this Agreement and the pledge of the
Depositor Transferred Property by the Issuer to the Indenture Trustee under the
Indenture:
 
(i) Organization and Good Standing. The Servicer is a validly existing
partnership in good standing under the laws of the State of Delaware and has
full power and authority to own its properties and conduct its servicing
business as presently owned
 
25

--------------------------------------------------------------------------------

or conducted, and to execute, deliver and perform its obligations under this
Agreement and each other Transaction Document to which it is a party.
 
(ii) Due Qualification. The Servicer is duly qualified to do business, is in
good standing as a foreign entity (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
servicing of the Receivables requires such qualification, licenses or approvals,
except where the failure to so qualify or obtain licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.
 
(iii) Due Authorization. The execution, delivery, and performance of this
Agreement and each other Transaction Document to which it is a party, have been
duly authorized by the Servicer by all necessary partnership action on the part
of the Servicer.
 
(iv) No Proceedings. There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Servicer or any
of its properties: (i) asserting the invalidity of this Agreement or any other
Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or ruling that might have a Material Adverse Effect on the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party.
 
(v) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Servicer, in each case, have been duly
obtained, effected or given and are in full force and effect, except for those
which the failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
 
(vi) Binding Obligation. This Agreement and each other Transaction Document to
which it is a party constitutes, when duly executed and delivered by each other
party hereto and thereto, a legal, valid and binding obligation of the Servicer,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(vii) No Conflict. The execution and delivery of this Agreement or any other
Transaction Document to which it is a party by the Servicer, and the performance
by it of the transactions contemplated by the Transaction Documents and the
fulfillment of the terms hereof and thereof applicable to the Servicer, (i) do
not contravene (A) the organizational documents of the Servicer, (B) any
contractual restriction binding on or affecting it or its property, or (C) any
order, writ, judgment, award, injunction or decree
 
26

--------------------------------------------------------------------------------

binding on or affecting it or its property, except, in each case of (A), (B) or
(C), where such contravention would not reasonably be expected to have a
Material Adverse Effect and (ii) do not result in or require the creation of any
Adverse Claim upon or with respect to any of its properties.
 
(viii) No Violation. The execution and delivery of this Agreement by the
Servicer, the performance by the Servicer of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party and the
fulfillment of the terms hereof and thereof applicable to the Servicer will not
violate any Law applicable to the Servicer, except where such violation would
not reasonably be expected to have a Material Adverse Effect.
 
(ix) Compliance with Law. It has complied with all Laws applicable to the
servicing of the Receivables, except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
(x) Servicing Procedures.  It has complied in all material respects with the
Servicing Procedures with respect to the Receivables.
 
(b) The Marketing Agent represents and warrants to the Issuer as of the Closing
Date and as of each Acquisition Date, on which representations and warranties
the Issuer is relying in purchasing the Depositor Transferred Property and which
will survive the transfer and assignment of the Depositor Transferred Property
by the Depositor to the Issuer under this Agreement and the pledge of the
Depositor Transferred Property by the Issuer to the Indenture Trustee under the
Indenture:
 
(i) Organization and Good Standing. The Marketing Agent is a validly existing
partnership in good standing under the laws of the State of Delaware and has
full power and authority to own its properties and conduct its business as
presently owned or conducted, and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which it
is a party.
 
(ii) Due Qualification. The Marketing Agent is duly qualified to do business, is
in good standing as a foreign entity (or is exempt from such requirements) and
has obtained all necessary licenses and approvals in each jurisdiction in which
the conduct of its business requires such qualification, licenses or approvals,
except where the failure to so qualify or obtain licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.
 
(iii) Due Authorization. The execution, delivery, and performance of this
Agreement and each other Transaction Document to which it is a party, have been
duly authorized by the Marketing Agent by all necessary partnership action on
the part of the Marketing Agent.
 
(iv) No Proceedings. There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Marketing Agent
or any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the
 
27

--------------------------------------------------------------------------------

transactions contemplated by this Agreement or any other Transaction Document to
which it is a party; or (iii) seeking any determination or ruling that might
have a Material Adverse Effect on the performance by the Marketing Agent of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document to which it is a party.
 
(v) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Marketing Agent, in each case, have been
duly obtained, effected or given and are in full force and effect, except for
those which the failure to obtain would not reasonably be expected to have a
Material Adverse Effect.
 
(vi) Binding Obligation. This Agreement and each other Transaction Document to
which it is a party constitutes, when duly executed and delivered by each other
party hereto and thereto, a legal, valid and binding obligation of the Marketing
Agent, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(vii) No Conflict. The execution and delivery of this Agreement or any other
Transaction Document to which it is a party by the Marketing Agent, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the Marketing
Agent, (i) do not contravene (A) the organizational documents of the Marketing
Agent, (B) any contractual restriction binding on or affecting it or its
property, or (C) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, except, in each case of (A), (B) or (C),
where such contravention would not reasonably be expected to have a Material
Adverse Effect and (ii) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties.
 
(viii) No Violation. The execution and delivery of this Agreement by the
Marketing Agent, the performance by the Marketing Agent of the transactions
contemplated by this Agreement or any other Transaction Document to which it is
a party and the fulfillment of the terms hereof and thereof applicable to the
Marketing Agent will not violate any Law applicable to the Marketing Agent,
except where such violation would not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.2   Liability of Servicer and Marketing Agent.
 
(a) Liability for Specific Obligations.  Each of the Servicer and the Marketing
Agent, severally and not jointly, will be liable under this Agreement only for
its specific obligations under this Agreement.  All other liability is expressly
waived and released as a condition of, and consideration for, the execution of
this Agreement by the Servicer or the Marketing Agent, as
 
28

--------------------------------------------------------------------------------

applicable.  Each of the Servicer and the Marketing Agent, severally and not
jointly, will be liable only for its own willful misconduct, bad faith or gross
negligence in performing its obligations under this Agreement.
 
(b) No Liability of Others.  Each of the Servicer’s and the Marketing Agent’s
obligations under this Agreement are corporate obligations.  No Person will have
recourse, directly or indirectly, to any member, manager, officer, director,
employee or agent of the Servicer for the Servicer’s obligations or the
Marketing Agent for the Marketing Agent’s obligations, as applicable, under this
Agreement.
 
(c) Legal Proceedings.  The Servicer will not be required to start, pursue or
participate in any legal proceeding that is not incidental or related to its
obligations to service the Receivables under this Agreement and that in its
opinion may result in liability or cause it to pay or risk funds or incur
financial liability.  The Servicer may in its sole discretion start or pursue
any legal proceeding to protect the interests of the Noteholders or the
Depositor under the Transaction Documents.  The Servicer will be responsible for
the fees and expenses of legal counsel and any liability resulting from the
legal proceeding.
 
(d) Force Majeure.  Neither the Servicer nor the Marketing Agent will be
responsible or liable for any failure or delay in performing its obligations
under this Agreement caused by, directly or indirectly, forces beyond its
control, including strikes, work stoppages, acts of war, terrorism, civil or
military disturbances, fire, flood, earthquakes, storms, hurricanes or other
natural disasters or failures of mechanical, electronic or communication
systems; provided, however that this provision shall not limit the right to
remove the Servicer for a Servicer Termination Event as provided in Section
7.2(a), other than with respect to the extension of the grace periods as
provided in Section 7.2(a).  Each of the Servicer and the Marketing Agent, as
applicable, will use commercially reasonable efforts to resume performance as
soon as practicable in the circumstances.
 
(e) Reliance by Servicer and Marketing Agent.  Each of the Servicer and the
Marketing Agent may rely in good faith on the advice of counsel or on any
document believed to be genuine and to have been executed by the proper party
for any matters under this Agreement.
 
Section 6.3   Indemnities of Servicer and the Marketing Agent.
 
(a) Indemnification.
 
(i) The Servicer will indemnify the Issuer, the Owner Trustee and the Indenture
Trustee (including in its capacity as Note Paying Agent), and their officers,
directors, employees and agents (each, an “Indemnified Person”) for all fees,
expenses, losses, claims, actions, suits, damages and liabilities (including
reasonable legal fees and expenses) resulting from the Servicer’s (including in
its capacity as Custodian) willful misconduct, bad faith or gross negligence in
performing its obligations under the Transaction Documents (including such
amounts incurred by such parties in defending themselves against any loss,
damage or liability and any fees and expenses incurred in connection with any
proceedings brought by the Indemnified Person to enforce the Servicer’s
indemnification or other obligations under this Agreement).
 
29

--------------------------------------------------------------------------------

(ii) The Marketing Agent will indemnify the Indemnified Persons for all fees,
expenses, losses, claims, actions, suits, damages and liabilities (including
reasonable legal fees and expenses) resulting from the Marketing Agent’s willful
misconduct, bad faith or gross negligence in performing its obligations under
the Transaction Documents (including such amounts incurred by such parties in
defending themselves against any loss, damage or liability and any fees and
expenses incurred in connection with any proceedings brought by the Indemnified
Person to enforce the Marketing Agent’s indemnification or other obligations
under this Agreement).
 
(b) Proceedings.  If an Indemnified Person receives notice of a Proceeding
against it, the Indemnified Person will, if a claim for indemnity will be made
against the Servicer or the Marketing Agent, as applicable, under this Section
6.3, promptly notify the Servicer or the Marketing Agent, as applicable, of the
Proceeding; provided, that the failure to give such notice shall not affect the
right of an Indemnified Person to indemnification hereunder to the extent that
such failure does not prejudice the rights of the Servicer, the Marketing Agent
or the Indemnified Person in such Proceeding.  The Servicer or the Marketing
Agent, as applicable, may participate in and assume the defense and settlement
of a Proceeding at its expense.  If the Servicer or the Marketing Agent, as
applicable, notifies the Indemnified Person of its intention to assume the
defense of the Proceeding, the Servicer or the Marketing Agent, as applicable,
will assume such defense with counsel reasonably satisfactory to the Indemnified
Person, and in a manner reasonably satisfactory to the Indemnified Person, and
the Servicer or the Marketing Agent, as applicable, and will not be liable for
fees and expenses of separate counsel to the Indemnified Person unless there is
a conflict between the interests of the Servicer or the Marketing Agent, as
applicable, and the Indemnified Person.  If there is a conflict or if the
parties cannot reasonably agree as to the selection of counsel, the Servicer or
the Marketing Agent, as applicable, will pay the reasonable fees and expenses of
separate counsel to the Indemnified Person.  No settlement of the Proceeding in
which a claim is brought against the Servicer or the Marketing Agent may be
settled in the name of, on behalf of, or in any manner in which the Servicer or
the Marketing Agent, as applicable, is understood to acknowledge the validity of
any claim without the approval of the Servicer or the Marketing Agent,
respectively, and the Indemnified Person, which approvals will not be
unreasonably withheld.
 
(c) Survival of Obligations.  Each of the Servicer’s and the Marketing Agent’s
obligations under this Section 6.3, for the period it was the Servicer or the
Marketing Agent, respectively, will survive the Servicer’s or the Marketing
Agent’s, as applicable, resignation or termination, the termination of this
Agreement, the resignation or removal of the Owner Trustee or the Indenture
Trustee and the termination of the Issuer.
 
(d) Repayment.  If the Servicer or the Marketing Agent makes a payment to an
Indemnified Person under this Section 6.3 and the Indemnified Person later
collects from others any amounts for which the payment was made, the Indemnified
Person will promptly repay those amounts to the Servicer or the Marketing Agent,
as applicable.
 
Section 6.4   Delegation and Contracting. If Cellco is not the Servicer or the
Custodian, the Servicer or the Custodian, as applicable, may not delegate to any
Person its obligations under this Agreement without the consent of the Issuer. 
However, no notice or consent will be required for any delegation if Cellco is
the Servicer or the Custodian.  No notice or consent will be
 
30

--------------------------------------------------------------------------------

required for any delegation by the Marketing Agent of its obligations under this
Agreement.  Any of the Servicer, the Custodian or the Marketing Agent may
contract with other Persons to perform its obligations under this Agreement.  No
delegation or contracting will relieve the Servicer, the Custodian or the
Marketing Agent, as applicable, of its responsibilities, and the Servicer, the
Custodian or the Marketing Agent, respectively, will remain responsible for
those obligations.  Each of the Servicer, the Custodian and the Marketing Agent
will be responsible for the fees of its delegates and contractors, as
applicable.
 
Section 6.5   Servicer May Own Notes.  The Servicer and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate of the Servicer, except as otherwise stated in any
Transaction Document.


Section 6.6   Annual Statement as to Compliance.  Within ninety (90) days after
the end of each fiscal year for which a report on Form 10-K is required to be
filed with the Commission by or on behalf of the Issuer (commencing with the
fiscal year ended December 31, 2020), the Servicer will deliver an Officer’s
Certificate to the Administrator, the Depositor, the Owner Trustee and the
Indenture Trustee to the effect that (A) a review of the Servicer’s activities
during the prior fiscal year (or since the Closing Date in the case of the first
such Officer’s Certificate) and of its performance under this Agreement has been
made under the supervision of the officer executing such Officer’s Certificate
and (B) to the best of his or her knowledge, based on the review, the Servicer
has fulfilled in all material respects its obligations under this Agreement, or,
if there has been a failure to fulfill any such obligation in any material
respect, specifying each such failure known to such officer and the nature and
status of the failure.


Section 6.7   Assessment of Compliance and Accountants’ Attestation.
 
(a) Within ninety (90) days after the end of each fiscal year for which a report
on Form 10-K is required to be filed with the Commission by or on behalf of the
Issuer (commencing with the fiscal year ended December 31, 2020), the Servicer
will:
 
(i) deliver to the Issuer, the Depositor, the Administrator, the Owner Trustee,
the Indenture Trustee and the Rating Agencies a report regarding the Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, including disclosure of any material instance of
non-compliance identified by the Servicer, as required under Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Issuer and signed by an authorized officer of the Servicer, and
shall address each of the Servicing Criteria applicable to the Servicer;
 
(ii) deliver to the Issuer, the Depositor, the Administrator, the Owner Trustee,
the Indenture Trustee and the Rating Agencies a report of a registered public
accounting firm reasonably acceptable to the Issuer and the Administrator that
attests to, and reports on, the assessment of compliance made by the Servicer
and delivered pursuant to the preceding paragraph.  This attestation shall be
delivered in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S‑X
under the Securities Act and the Exchange Act;
 
31

--------------------------------------------------------------------------------

(iii) cause each Subservicer and each Subcontractor, if any, determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Issuer, the Depositor, the
Administrator, the Owner Trustee and the Indenture Trustee an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (i)
and (ii) of this Section; and
 
(iv) if requested by the Administrator, acting on behalf of the Issuer, deliver
to the Issuer, the Depositor and the Administrator and any other Person that
will be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to a securitization transaction a certification in the form
attached hereto as Exhibit B.
 
The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10‑K with respect to an
asset-backed issuer whose asset pool includes receivables.
 
(b) Each assessment of compliance provided by a Subservicer pursuant to Section
6.7(a)(iii) shall address each of the Servicing Criteria specified on a
certification to be delivered by such Subservicer to the Servicer, the Issuer,
the Depositor and the Administrator on or prior to the date of such
appointment.  An assessment of compliance provided by a Subcontractor pursuant
to Section 6.7(a)(iii) need not address any elements of the Servicing Criteria
other than those specified by the Servicer and the Issuer on the date of such
appointment.
 
ARTICLE VII
SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER
 
Section 7.1   No Resignation.  The Servicer will not resign as Servicer under
this Agreement unless it determines it is legally unable to perform its
obligations under this Agreement.  The Servicer will notify the Issuer, the
Parent Support Provider, the Owner Trustee and the Indenture Trustee of its
resignation as soon as practicable after it determines it is required to resign,
together with an Opinion of Counsel supporting its determination.  The Issuer
will promptly notify the Rating Agencies of any resignation of the Servicer. 
Notwithstanding anything to the contrary in this Agreement or in any other
Transaction Document, immediately upon the resignation of Cellco as Servicer
pursuant to this Section 7.1, Cellco, in its individual capacity, will be
required to assume the obligations of the Servicer to acquire Receivables as set
forth in Sections 3.4 and 4.7 of the Master Trust Receivables Transfer Agreement
and Sections 2.5 and 2.6 of this Agreement without further action.
 
Section 7.2   Servicer Termination Events.
 
(a) Servicer Termination Events.  The following events will each be a “Servicer
Termination Event”:
 
32

--------------------------------------------------------------------------------

(i) (x) the Servicer fails to deposit, or deliver to the Owner Trustee or the
Indenture Trustee for deposit, any Collections required to be delivered under
this Agreement; (y) so long as Cellco is the Servicer, the Marketing Agent fails
to deposit, or to cause the related Originators to deposit, into the Collection
Account any Upgrade Payments required to be delivered under this Agreement, or
(z) so long as Cellco is the Servicer, the Parent Support Provider fails to make
any payments with respect to the items set forth in clause (x) or clause (y)
above, to the extent the Servicer, or the Marketing Agent or any related
Originator, respectively, fails to do so, and, in each case, which such failure
continues for five (5) Business Days after the Servicer, the Marketing Agent or
the Parent Support Provider, as applicable, receives written notice of the
failure from the Owner Trustee or the Indenture Trustee, or a Responsible Person
of the Servicer, the Marketing Agent or the Parent Support Provider, as
applicable, obtains actual knowledge of the failure; or
 
(ii) the Servicer (including in its capacity as Custodian) fails to observe or
to perform any obligation under this Agreement, other than as set forth in
clause (i) or (iii), which failure has a material adverse effect on the
Noteholders and continues for ninety (90) days after the Servicer receives
written notice of the failure from the Owner Trustee, the Indenture Trustee or
the Noteholders of at least a majority of the Note Balance of the Controlling
Class; or
 
(iii) so long as Cellco is the Servicer, the failure by (x) the Marketing Agent
to make, or to cause the related Originators to make, (i) any payments required
to be paid by the Marketing Agent, including without limitation Credit Payments
or (ii) payments relating to the acquisition by the Marketing Agent or the
related Originators of Receivables that are subject to certain transfers, but
not including Upgrade Payments, or (y) the Parent Support Provider to make any
payments set forth in clause (x) above, to the extent that the Marketing Agent
or any related Originator fails to do so, and in either case, that continues for
ten (10) Business Days after the Marketing Agent or Parent Support Provider, as
applicable, receives written notice of the failure from the Owner Trustee or the
Indenture Trustee, or a Responsible Person of the Marketing Agent or the Parent
Support Provider, as applicable, obtains actual knowledge of the failure; or
 
(iv) an Insolvency Event of the Servicer occurs;
 
provided, however, that a delay or failure of performance referred to in clauses
(i), (ii) or (iii) above for an additional period of sixty (60) days will not
constitute a Servicer Termination Event if such delay or failure was caused by
force majeure or other similar occurrence, as further described in Section
6.2(d).
 
(b) Notice of Servicer Termination Event.  The Servicer will notify the Issuer,
the Owner Trustee and the Indenture Trustee of any Servicer Termination Event or
any event that with the giving of notice or passage of time, or both, would
become a Servicer Termination Event, no later than five (5) Business Days after
a Responsible Person of the Servicer has received written notice of or has
actual knowledge of the event.  If a Servicer Termination Event occurs, the
Issuer will promptly notify the Rating Agencies and the Asset Representations
Reviewer.
 
33

--------------------------------------------------------------------------------

(c) Removal.  If a Servicer Termination Event occurs and is continuing, the
Indenture Trustee may and, if directed by the Noteholders of a majority of the
Note Balance of the Controlling Class, must remove the Servicer and terminate
its rights and obligations under this Agreement by notifying the Servicer, the
Issuer, the Parent Support Provider, the Owner Trustee, and the Secured
Parties.  The notice of termination will state the date the termination will be
effective.  On receipt of the notice, the Issuer will promptly notify the Rating
Agencies, and the Owner Trustee will promptly notify the Certificateholders. 
Notwithstanding anything to the contrary in this Agreement or in any other
Transaction Document, immediately upon the removal of Cellco as Servicer
pursuant to this Section 7.2, Cellco, in its individual capacity, shall assume
the obligations of the Servicer to acquire Receivables as set forth in Sections
3.4 and 4.7 of the Master Trust Receivables Transfer Agreement and Sections 2.5
and 2.6 of this Agreement without further action.
 
(d) Waiver of Servicer Termination Events.  The Noteholders of a majority of the
Note Balance of the Controlling Class or, if no Notes are Outstanding, the Owner
Trustee, at the direction of the Class A Certificateholder, may direct the
Indenture Trustee to waive a Servicer Termination Event, except with respect to
a failure to make required deposits to or payment from any of the Bank Accounts,
and the consequences thereof.  Upon the waiver, the Servicer Termination Event
will be deemed not to have occurred.  No waiver will extend to any other
Servicer Termination Event or impair a right relating to any other Servicer
Termination Event.  The Issuer will promptly notify the Rating Agencies of any
waiver.
 
Section 7.3   Continue to Perform.  If the Servicer resigns under Section 7.1,
it will continue to perform its obligations as Servicer under this Agreement
until the earlier to occur of (a) a Successor Servicer accepting its engagement
as Servicer under Section 7.4 or (b) the date the Servicer is legally unable to
act as Servicer.  If the Servicer is terminated under this Agreement, it will
continue to perform its obligations as Servicer under this Agreement until the
date stated in the notice of termination.  If Cellco is the resigning or removed
Servicer, Cellco shall (x) remit any amounts due on the Receivables that are
remitted to Cellco in error, rather than to the Successor Servicer as set forth
in the notice sent to Obligors under Section 3.13, and provide the Successor
Servicer with any necessary information regarding the amount remitted to the
Successor Servicer by Cellco and the Receivable for which such amount was
remitted and (y) continue to perform its remittance obligations set forth in
Section 3.12(b) for as long as any Receivable continues to have a Principal
Balance or until this Agreement is terminated as set forth in Section 8.3.


Section 7.4   Successor Servicer.
 
(a) Engagement of Successor Servicer; Indenture Trustee to Act.
 
(i) If the Servicer resigns or is terminated under this Agreement, the Indenture
Trustee will promptly engage an institution having a net worth of not less than
$50,000,000 whose regular business and operations includes the servicing of
consumer receivables and can accommodate the servicing of device payment plan
agreements, as the successor to the Servicer under this Agreement (the
“Successor Servicer”) and successor to the Administrator under Section 3.4 of
the Administration Agreement.
 
34

--------------------------------------------------------------------------------

(ii) If no Person has accepted the engagement as Successor Servicer when the
Servicer stops performing its obligations, the Indenture Trustee, without
further action, will be automatically appointed the Successor Servicer to
perform the obligations of the Servicer (other than any obligations specifically
excluded) until such time as another Successor Servicer shall accept engagement
as Successor Servicer.  If the Indenture Trustee becomes the Successor Servicer,
it (A) will do so in its individual capacity and not in its capacity as
Indenture Trustee and, accordingly, Article VI of the Indenture will be
inapplicable to the Indenture Trustee solely in its capacity as Successor
Servicer and (B) may appoint as Servicer any one of its Affiliates, but the
Indenture Trustee, in its capacity as Successor Servicer, will be liable for the
actions and omissions of such Affiliate.  If the Indenture Trustee is unwilling
or legally unable to act as Successor Servicer, it will appoint, or petition a
court of competent jurisdiction to appoint, an institution having a net worth of
not less than $50,000,000 whose regular business and operations includes the
servicing of consumer receivables and can accommodate the servicing of device
payment plan agreements, as successor to the Servicer under this Agreement.  The
Indenture Trustee will be released from its obligations as Successor Servicer on
the date that a new Servicer accepts its engagement as Successor Servicer.
 
(b) Acceptance of Engagement.  The Successor Servicer will accept its engagement
by assuming the Servicer’s obligations under this Agreement or entering into an
amendment to this Agreement or a new servicing agreement on substantially the
same terms as this Agreement, in a form acceptable to the Owner Trustee and the
Indenture Trustee.  The Successor Servicer will deliver a copy of the
assumption, amendment or new servicing agreement to the other parties and the
Indenture Trustee.  The Successor Servicer (other than the Indenture Trustee as
Successor Servicer) will accept its engagement as Administrator according to
Section 3.5 of the Administration Agreement.  Promptly following a Successor
Servicer’s acceptance of its engagement, the Indenture Trustee will notify the
Issuer, the Owner Trustee and the Secured Parties of the engagement.  On receipt
of a notice of engagement, the Issuer will promptly notify the Rating Agencies
and the Asset Representations Reviewer, and the Owner Trustee will promptly
notify the Certificateholders.  Any Successor Servicer will agree to provide to
Cellco any information relating to payments received from Obligors (including
any payments received on a Receivable that was the subject of an upgrade for
which none of the Marketing Agent, the related Originator or the Parent Support
Provider deposited a required Upgrade Payment), delinquencies in payments by
Obligors, any Written-Off Receivables and any other information related to the
Obligors and the Receivables required by Cellco to service the accounts of which
any Receivables are a part, including, but not limited to, granting and applying
credits to any account for which none of the Marketing Agent, the related
Originator or the Parent Support Provider remitted an Upgrade Payment, as set
forth in Section 3.12(b).  Any Successor Servicer will agree to be bound by the
terms and conditions of the legal, regulatory, privacy and data protection
policies set forth in Exhibit A attached hereto to the extent such Successor
Servicer receives information from Cellco or any of its Affiliates relating to
the Receivables.  For the avoidance of doubt, no Successor Servicer will be
required to assume or undertake the obligations of Cellco, as Servicer, under
Sections 3.4 and 4.7 of the Master Trust Receivables Transfer Agreement or
Sections 2.5 and 2.6 of this Agreement.  No Successor Servicer shall have any
liability for the acts or omissions of any predecessor Servicer.
 
35

--------------------------------------------------------------------------------

(c) Compensation of Successor Servicer.  The Indenture Trustee may make
arrangements for the compensation of the Successor Servicer out of Collections
as it and the Successor Servicer may agree.  In addition to the Servicing Fee,
on the date of its appointment as Successor Servicer, such Successor Servicer
will receive a fee of $150,000 payable pursuant to Section 8.2(c) or 8.2(e) of
the Indenture, as applicable, and thereafter, will be entitled to the Additional
Successor Servicer Fee, which will be paid in accordance with the priorities set
forth in Section 8.2(c) or 8.2(e) of the Indenture, as applicable.
 
(d) Transfer of Authority.  On the effective date of the Servicer’s resignation
or termination or the later date that the Servicer stops performing its
obligations, and solely to the extent the Successor Servicer is an entity other
than the Indenture Trustee, all rights and obligations of the Servicer under
this Agreement and of the Administrator under the Administration Agreement will
become the rights and obligations of the Successor Servicer, including as
successor Administrator.  For the avoidance of doubt, (x) the resignation or
removal of Cellco as Servicer will not result in the termination of Cellco’s
duties as Marketing Agent and (y) if the Indenture Trustee is the Successor
Servicer, Cellco will continue to act as Administrator under the Administration
Agreement, to the extent it is able to continue to perform thereunder pursuant
to the terms of the Administration Agreement.
 
(e) Authority of Issuer and Indenture Trustee.  The Issuer and the Indenture
Trustee are authorized to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents, and to do all other acts or things
necessary or advisable to effect the termination and replacement of the
Servicer.
 
Section 7.5   Transition of Servicing.
 
(a) Cooperation on Termination.  On its resignation or termination, the Servicer
will cooperate with the Issuer, the Owner Trustee, the Indenture Trustee and the
Successor Servicer in effecting (i) the termination of its rights and
obligations under this Agreement and (ii) an orderly transition of such rights
and obligations to the Successor Servicer.
 
(b) Transfer of Cash, Receivable Files and Records.  As soon as practicable
after the effective date of its resignation or termination, the predecessor
Servicer will (i) transfer to the Successor Servicer all funds relating to the
Receivables that are held or later received by the predecessor Servicer and (ii)
deliver to the Successor Servicer the Receivable Files and the accounts and
records maintained by the Servicer.  The Servicer will not be obligated to
provide, license or assign its processes, procedures, models, servicing software
or other applications to any Successor Servicer or any third party, or provide
anything covered by a restriction on transfer or assignment or a confidentiality
agreement or otherwise restricted by legal, regulatory, privacy or data
protection policies.
 
(c) Expenses of Servicing Transition.  All reasonable expenses incurred by the
Issuer, the Owner Trustee, the Indenture Trustee and the Successor Servicer in
connection with (i) the transition of servicing rights and obligations to the
Successor Servicer and (ii) amending this Agreement or entering into an
assumption agreement or new agreement to reflect a succession of the Servicer
will be paid by the resigning or terminated Servicer on receipt of an invoice in
reasonable detail.
 
36

--------------------------------------------------------------------------------

Section 7.6   Merger, Consolidation, Succession or Assignment.  Any Person (a)
into which the Servicer is merged or consolidated, (b) resulting from a merger
or consolidation to which the Servicer is a party, (c) succeeding to the
Servicer’s business or (d) that is an Affiliate of the Servicer to whom the
Servicer has assigned this Agreement, will be the successor to the Servicer
under this Agreement.  Within fifteen (15) Business Days after the merger,
consolidation, succession or assignment, such Person will (i) execute an
agreement to assume the Servicer’s obligations under this Agreement and each
Transaction Document to which the Servicer is a party (unless the assumption
happens by operation of Law), (ii) deliver to the Issuer, the Owner Trustee and
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 7.6 and (iii) notify the Rating
Agencies of the merger, consolidation, succession or assignment.
 
ARTICLE VIII
TERMINATION
 
Section 8.1   Optional Acquisition of Receivables; Clean-Up Redemption of Notes.
 
(a) Optional Acquisition.  On each Payment Date following the last day of a
Collection Period as of which the aggregate Principal Balance of the Receivables
shall be equal to or less than 10% of the aggregate Principal Balance of the
Receivables as of the Closing Date, the Class A Certificateholder (for as long
as the Class A Certificateholder is an Originator or an Affiliate of the
Originators), with the consent of the Administrator, on behalf of the Issuer,
shall have the option to acquire, as of the end of the immediately preceding
Collection Period, any Receivables remaining in the Trust Property on such date
by transferring to the Issuer an amount equal to the Optional Acquisition Amount
(the “Optional Acquisition”), and to redeem the Notes, in whole but not in part
(the “Clean-Up Redemption”) without any Make-Whole Payment (other than any
Make-Whole Payments already due and payable on such date).
 
(b) Exercise of Optional Acquisition and Clean-Up Redemption of Notes.  The
Class A Certificateholder may exercise its option set forth in Section 8.1(a) by
notifying the Issuer, the Servicer, the Indenture Trustee, the Owner Trustee and
the Rating Agencies, in writing, at least ten (10) days before the Payment Date
on which the Optional Acquisition is to be exercised. After receiving such
notice, the Indenture Trustee will promptly notify the Noteholders of the
resulting Clean-Up Redemption and provide instructions for surrender of the
Notes for final payment including all accrued and unpaid interest and any
applicable Make-Whole Payments already due and payable on the Notes, as set
forth in Section 10.1(a) of the Indenture.
 
On the Payment Date related to the Collection Period in which the Optional
Acquisition is exercised, the Class A Certificateholder will deposit into the
Collection Account the acquisition amount for such remaining Receivables as set
forth in Section 8.1(a) equal to the fair market value of such Receivables as of
the last day of the Collection Period immediately preceding such Payment Date as
agreed upon by the Class A Certificateholder and the Issuer (the “Optional
Acquisition Amount”); provided that the transfer may only occur if the Optional
Acquisition Amount, together with any amounts on deposit in the Bank Accounts,
is greater than or equal to the sum of (A) the Note Balance of the Notes, any
accrued but unpaid interest and any unpaid Make-Whole Payments and (B) all other
amounts payable by the Issuer under the
 
37

--------------------------------------------------------------------------------

Transaction Documents including, but not limited to, all fees, expenses and
indemnities owed to the Indenture Trustee and the Owner Trustee under the
Transaction Documents as of such date.  For the avoidance of doubt, if the Class
A Certificateholder and the Issuer cannot agree on the Optional Acquisition
Amount, the Class A Certificateholder will not be permitted to exercise its
option set forth in Section 8.1(a).  On the Payment Date on which the Optional
Acquisition is to be exercised, the Indenture Trustee shall transfer any amounts
on deposit in the Reserve Account, the Acquisition Account and the Negative
Carry Account into the Collection Account.  Upon the exercise of the Optional
Acquisition, the Notes will be redeemed and paid in full.
 
Section 8.2   Optional Redemption of Notes.


(a) Optional Redemption.  On any Payment Date on and after the Payment Date in
September 2021, the Class A Certificateholder (for as long as the Class A
Certificateholder is an Originator or an Affiliate of the Originators), with the
consent of the Administrator, on behalf of the Issuer, shall have the option to
redeem the Notes, in whole but not in part (the “Optional Redemption”), with a
required Make-Whole Payment.
 
(b) Exercise of Optional Redemption.  The Class A Certificateholder may exercise
its option set forth in Section 8.2(a) by notifying the Issuer, the Servicer,
the Indenture Trustee, the Owner Trustee and the Rating Agencies, in writing, at
least ten (10) days before the Payment Date on which the Optional Redemption is
to be exercised.  After receiving such notice, the Indenture Trustee will
promptly notify the Noteholders of the Optional Redemption and provide
instructions for surrender of the Notes for final payment including all accrued
and unpaid interest and any applicable Make-Whole Payments due and payable on
the Notes, as set forth in Section 10.1(a) of the Indenture.
 
On the Payment Date on which the Optional Redemption is to be exercised, the
Issuer shall transfer the entire pool of Receivables to another Verizon special
purpose entity or a third-party purchaser and the party receiving the
Receivables shall cause the acquisition amount received by the Issuer for the
Receivables to be deposited by the Issuer (or the Servicer, on its behalf) into
the Collection Account, which amount shall be equal to the fair market value of
such Receivables as of the last day of the Collection Period immediately
preceding such Payment Date as agreed upon by the Class A Certificateholder and
the Issuer; provided that the transfer may only occur if the amount received in
connection with any such transfer, together with any amounts on deposit in the
Bank Accounts, is greater than or equal to the sum of (A) the Note Balance of
the Notes, any accrued but unpaid interest and any unpaid Make-Whole Payments
and (B) all other amounts payable by the Issuer under the Transaction Documents
including, but not limited to, all fees, expenses and indemnities owed to the
Indenture Trustee and the Owner Trustee under the Transaction Documents as of
such date.  On the Payment Date on which the Optional Redemption is to be
exercised, the Indenture Trustee shall transfer any amounts on deposit in the
Reserve Account, the Acquisition Account and the Negative Carry Account into the
Collection Account.  Upon the exercise of the Optional Redemption, the Notes
will be redeemed and paid in full.
 
Section 8.3   Termination.  This Agreement will terminate on the earlier to
occur of (a) the date upon which the last remaining Receivable is paid in full,
settled, sold or written off and
 
38

--------------------------------------------------------------------------------

any amounts received are applied and (b) the Issuer is terminated under Section
8.1 of the Trust Agreement.
 
ARTICLE IX
OTHER AGREEMENTS
 
Section 9.1   Financing Statements.
 
(a) Filing of Financing Statements.  The Depositor will file financing and
continuation statements, and amendments to the statements, in the jurisdictions
and with the filing offices necessary to perfect the Issuer’s interest in the
Depositor Transferred Property.  The Depositor will promptly deliver to the
Issuer and the Indenture Trustee file-stamped copies of, or filing receipts for,
any financing statement, continuation statement and amendment to a previously
filed financing statement.
 
(b) Issuer and Indenture Trustee Authorized to File Financing Statements.  The
Depositor authorizes the Issuer and the Indenture Trustee (but the Indenture
Trustee will not be required to do so) to file financing and continuation
statements, and amendments to the statements, in the jurisdictions and with the
filing offices as the Issuer or the Indenture Trustee may determine are
necessary or advisable to perfect the Issuer’s interest in the Depositor
Transferred Property.  The financing and continuation statements may describe
the Depositor Transferred Property as the Issuer or the Indenture Trustee may
reasonably determine to perfect the Issuer’s interest in the Depositor
Transferred Property.  The Issuer or the Indenture Trustee (with respect to the
Indenture Trustee, solely to the extent it has elected to make such filing) will
promptly deliver to the Depositor file-stamped copies of, or filing receipts
for, any financing statement, continuation statement and amendment to a
previously filed financing statement.  The permissive right of the Indenture
Trustee to file any financing statement shall not be construed as a duty or
obligation.
 
(c) Relocation of Depositor.  The Depositor will notify the Owner Trustee and
the Indenture Trustee at least ten (10) days before a relocation of its chief
executive office or change in its corporate structure, form of organization or
jurisdiction of organization if it could require the filing of a new financing
statement or an amendment to a previously filed financing statement under
Section 9-307 of the UCC.  If required, the Depositor will promptly file new
financing statements or amendments to all previously filed financing
statements.  The Depositor will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.
 
(d) Change of Depositor’s Name.  The Depositor will notify the Owner Trustee and
the Indenture Trustee at least ten (10) days before any change in the
Depositor’s name that could make a financing statement filed under this Section
9.1 seriously misleading under Section 9-506 of the UCC.  If required, the
Depositor will promptly file amendments to all previously filed financing
statements.
 
Section 9.2   No Transfer or Lien by Depositor.  Except for the transfer and
assignment under this Agreement, the Depositor will not transfer or assign any
Depositor Transferred Property to another Person or Grant or allow a Lien, other
than a Permitted Lien, on an interest in
 
39

--------------------------------------------------------------------------------

any Depositor Transferred Property.  The Depositor will defend the Issuer’s
interest in the Depositor Transferred Property against claims of third parties
claiming through the Depositor.
 
Section 9.3   Expenses.  The Depositor will pay the expenses to perform its
obligations under this Agreement and the Issuer’s and the Indenture Trustee’s
reasonable expenses to perfect the Issuer’s interest in the Depositor
Transferred Property and to enforce the Depositor’s obligations under this
Agreement.


Section 9.4   Receivables Information.
 
(a) Servicer’s Receivables Systems.  On and after the Closing Date or
Acquisition Date, as applicable, until a Receivable has been paid in full,
acquired or sold to a third party under Section 3.4, the Servicer will mark its
receivables systems to indicate clearly that the Receivable is owned by the
Issuer and has been pledged to the Indenture Trustee under the Indenture.
 
(b) List of Receivables.  If requested by the Owner Trustee or the Indenture
Trustee, the Servicer will furnish a list of Receivables (by loan number) to the
Owner Trustee and the Indenture Trustee.
 
Section 9.5   No Petition.  The parties agree that, before the date that is one
year and one day (or, if longer, any applicable preference period) after the
payment in full of (a) all securities issued by the Depositor or by a trust for
which the Depositor was a depositor or (b) the Notes, it will not start or
pursue against, or join any other Person in starting or pursuing against, (i)
the Depositor or (ii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar Law.  This Section 9.5 will survive the termination of
this Agreement.


Section 9.6   Limited Recourse.  Each party agrees that any claim that it may
seek to enforce against the Depositor or the Issuer under this Agreement is
limited to the Depositor Transferred Property only and is not a claim against
the Depositor’s or the Issuer’s assets as a whole or against assets other than
the Depositor Transferred Property.


Section 9.7   Limitation of Liability.
 
(a) Owner Trustee.  This Agreement has been signed on behalf of the Issuer by
Wilmington Trust, National Association not in its individual capacity but solely
in its capacity as Owner Trustee of the Issuer.  In no event will Wilmington
Trust, National Association in its individual capacity or as a beneficial owner
of the Issuer be liable for the representations, warranties, covenants,
agreements or other obligations of the Issuer under this Agreement.  For all
purposes under this Agreement, the Owner Trustee is subject to, and entitled to
the benefits of, the Trust Agreement.  Neither the Issuer nor the Owner Trustee
will have any liability for any act or failure to act of the Servicer, including
any action taken under a power of attorney given under this Agreement.
 
(b) Indenture Trustee.  This Agreement has been signed by U.S. Bank National
Association not in its individual capacity but solely in its capacity as
Indenture Trustee.  In performing its obligations under this Agreement, the
Indenture Trustee is subject to, and entitled
 
40

--------------------------------------------------------------------------------

to the benefits of, the Indenture.  The Indenture Trustee will not have any
liability for any act or failure to act of the Servicer, the Custodian, the
Marketing Agent, the Issuer or any other Person.
 
Section 9.8   Tax Treatment of Notes.  Each of the Depositor and the Servicer
agree to treat the Notes as indebtedness for U.S. federal, State and local
income and franchise tax purposes.


Section 9.9   Regulation RR Risk Retention.  Cellco, as Sponsor, agrees that (i)
each of the Sponsor, the Master Trust, each Originator and the nominee of the
Originators is under the common control of Verizon and therefore, the nominee of
the Originators (which nominee is also the sole equityholder of the Master
Trust) is a “majority-owned affiliate” of the Sponsor as defined in the U.S.
Credit Risk Retention Rules, (ii) the Sponsor will cause the nominee of the
Originators to, and the nominee of the Originators will, retain the Residual
Interest on the Closing Date and (iii) the Sponsor will not, and will not permit
the Master Trust, the Originators or the nominee of the Originators to, sell,
transfer, finance or hedge the Residual Interest except as permitted by the U.S.
Credit Risk Retention Rules.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1   Amendments.
 
(a) Amendments to Clarify and Correct Errors and Defects.  The parties may amend
this Agreement (including Appendix A) to clarify an ambiguity, correct an error
or correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement, in each case, without the
consent of the Noteholders, the Certificateholders or any other Person.  The
parties may amend any term or provision of this Agreement (including Appendix A)
from time to time for the purpose of conforming the terms of this Agreement
(including Appendix A) to the description thereof in the Prospectus, without the
consent of Noteholders, the Certificateholders or any other Person.
 
(b) Other Amendments.  Other than as set forth in Section 10.1(c), the parties
may amend this Agreement (including Appendix A) to add any provisions to, or
change in any manner or eliminate any provisions of, this Agreement or for the
purpose of modifying in any manner the rights of the Noteholders under this
Agreement, with the consent of the Certificateholders, either (1) without the
consent of the Noteholders if (x) the Issuer or the Administrator delivers an
Officer’s Certificate to the Indenture Trustee and the Owner Trustee stating
that the amendment will not have a material adverse effect on the Noteholders,
or (y) the Rating Agency Condition is satisfied with respect to such amendment
or (2) if the interests of the Noteholders are materially and adversely
affected, with the consent of the holders of a majority of the Note Balance of
the Controlling Class.
 
(c) Amendments Requiring Consent of all Affected Noteholders and
Certificateholders.  No amendment to this Agreement (including Appendix A) may,
without the consent of all adversely affected Noteholders and
Certificateholders, (i) change the applicable Final Maturity Date on a Note or
change the principal amount of or interest rate or Make-Whole Payment on a Note;
(ii) modify the percentage of the Note Balance of the Notes or the
 
41

--------------------------------------------------------------------------------

Controlling Class required for any action; (iii) modify or alter the definition
of “Outstanding,” “Controlling Class” or “Amortization Events”, or (iv) change
the Required Reserve Amount, the Required Acquisition Deposit Amount or the
Required Negative Carry Amount.
 
(d) Consent of Indenture Trustee and Owner Trustee.  The consent of the
Indenture Trustee will be required for any amendment under Sections 10.1(b) or
(c) that has a material adverse effect on the rights, obligations, immunities or
indemnities of the Indenture Trustee.  The consent of the Owner Trustee will be
required for any amendment under Sections 10.1(b) or (c) that has a material
adverse effect on the rights, obligations, immunities or indemnities of the
Owner Trustee, which consent will not be unreasonably withheld.
 
(e) Opinion of Counsel.  Before executing any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon, and the Depositor will deliver, an Opinion of Counsel
stating that the execution of the amendment is permitted by this Agreement and
all conditions precedent thereto have been satisfied.
 
(f) Notice of Amendments.  Promptly after the execution of an amendment, the
Depositor will deliver, or will cause the Administrator to deliver, a copy of
the amendment to the Indenture Trustee and the Rating Agencies, and the
Indenture Trustee will notify the Noteholders of the substance of the amendment.
 
(g) Noteholder Consent.  For any amendment to this Agreement (or Appendix A)
requiring the consent of any Noteholders, the Indenture Trustee will, when
directed by Issuer Order, notify the Noteholders to request consent and follow
its reasonable procedures to obtain consent.  It shall not be necessary for the
consent of the Noteholders to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.  For the avoidance of doubt, any Noteholder consenting to
any amendment shall be deemed to agree that such amendment does not have a
material adverse effect on such Noteholder.
 
Section 10.2   Assignment; Benefit of Agreement; Third-Party Beneficiary.
 
(a) Assignment.  Except as stated in Sections 5.3, 7.4 and 7.6, this Agreement
may not be assigned by the Depositor or the Servicer without the consent of the
Owner Trustee, the Indenture Trustee, the Certificateholders and the Noteholders
of at least 66-2/3% of the Note Balance of the Controlling Class.
 
(b) Benefit of Agreement; Third-Party Beneficiaries.  This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns.  The Owner Trustee and the Indenture Trustee, for the benefit of the
Secured Parties, will be third-party beneficiaries of this Agreement and may
enforce this Agreement against the Depositor and the Servicer.  No other Person
will have any right or obligation under this Agreement.
 
Section 10.3   Notices.
 
42

--------------------------------------------------------------------------------

(a) Notices to Parties.  All notices, requests, directions, consents, waivers or
other communications to or from the parties must be in writing and will be
considered received by the recipient:
 
(i)   for personally delivered, express or certified mail or courier, when
received;
 
(ii)     for a fax, when receipt is confirmed by telephone, reply email or reply
fax from the recipient;
 
(iii)   for an email, when receipt is confirmed by telephone or reply email from
the recipient; and
 
(iv)   for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.
 
(b) Notice Addresses.  A notice, request, direction, consent, waiver or other
communication must be addressed to the recipient at its address stated in
Schedule B, which address the party may change at any time by notifying the
other parties.
 
(c) Notices to Noteholders.  Notices to a Noteholder will be considered received
by the Noteholder:
 
(i)   for Definitive Notes, for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three (3) days after deposit in the mail
properly addressed to the Noteholder at its address in the Note Register; or
 
(ii)    for Book-Entry Notes, when delivered under the procedures of the
Clearing Agency, whether or not the Noteholder actually receives the notice.
 
Section 10.4   Agent for Service.
 
(a) Depositor.  The agent for service of the Depositor for this Agreement will
be the person holding the office of Secretary of the Depositor at the following
address:
 
Verizon ABS LLC
One Verizon Way
Basking Ridge, New Jersey 07920
 
(b) Servicer.  The agent for service of the Servicer for this Agreement will be
the person holding the office of Secretary of the Servicer at the following
address:
 
Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Basking Ridge, New Jersey 07920


43

--------------------------------------------------------------------------------

(c) Marketing Agent.  The agent for service of the Marketing Agent for this
Agreement will be the person holding the office of Secretary of the Marketing
Agent at the following address:
 
Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Basking Ridge, New Jersey 07920


Section 10.5   GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES).  FOR PURPOSES OF THE UCC,
NEW YORK SHALL BE DEEMED TO BE THE SECURITIES INTERMEDIARY’S JURISDICTION, AND
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL ISSUES SPECIFIED IN ARTICLE
2(1) OF THE HAGUE SECURITIES CONVENTION.  NOTWITHSTANDING SECTION 10.1 OF THIS
AGREEMENT, THE PARTIES WILL NOT AGREE TO AMEND THIS AGREEMENT TO CHANGE THE
GOVERNING LAW TO ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.


Section 10.6   Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.


Section 10.7   WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.


Section 10.8   No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under Law.


Section 10.9   Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.


Section 10.10   Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
 
44

--------------------------------------------------------------------------------

Section 10.11   Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.


Section 10.12   [Reserved].


Section 10.13   Intent of the Parties; Reasonableness.  The Depositor, the
Servicer and the Issuer acknowledge and agree that the purpose of Sections 6.6
and 6.7 of this Agreement is to facilitate compliance by the Issuer and the
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission.  None of the Depositor, the Administrator nor the Issuer
shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder.  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.


Section 10.14   Electronic Signatures.  Each party agrees that this Agreement
and any other documents to be delivered in connection herewith may be
electronically signed, and that any electronic signatures appearing on this
Agreement or such other documents are the same as handwritten signatures for the
purposes of validity, enforceability, and admissibility.
 
ARTICLE XI

ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
 
Section 11.1   Asset Representations Review.
 
(a) Upon the occurrence of a Delinquency Trigger with respect to any Collection
Period, the Servicer will promptly send to the Administrator, the Indenture
Trustee and each Noteholder (and to each applicable Clearing Agency for
distribution to Note Owners in accordance with the rules of such Clearing
Agency) as of the most recent Record Date a notice describing (i) the occurrence
of the Delinquency Trigger, and including reasonably detailed calculations
thereof, and (ii) the rights of the Noteholders and Note Owners regarding an
Asset Representations Review (including a description of the method by which
Noteholders and Note Owners may contact the Indenture Trustee in order to
request a Noteholder vote in respect of an Asset Representations Review).  In
connection with the foregoing, upon request from the Servicer, the Indenture
Trustee shall provide a list of the Noteholders of record as of the most
 
45

--------------------------------------------------------------------------------

recent Record Date.  The notice provided under this Section 11.1 (a) and the
related 10-D that is filed are the only notices that will be provided to
Noteholders concerning whether the Delinquency Trigger has occurred.
 
(b) If the Indenture Trustee notifies the Servicer pursuant to 14.2 of the
Indenture that sufficient Noteholders have voted within the required time to
initiate an Asset Representations Review of all 60-Day Delinquent Receivables by
the Asset Representations Reviewer pursuant to the Asset Representations Review
Agreement, then the Servicer shall:
 
(i) promptly notify the Asset Representations Reviewer and the Indenture Trustee
of the number of 60-Day Delinquent Receivables;
 
(ii) within sixty (60) days after receipt by the Servicer of that notice from
the Indenture Trustee, render reasonable assistance, including granting access
to copies of any underlying documents and Receivable Files and all other
relevant documents, to the Asset Representations Reviewer to facilitate the
performance of a review of all 60-Day Delinquent Receivables, pursuant to
Section 3.3(a) of the Asset Representations Review Agreement, in order to verify
compliance with the representations and warranties made to the Issuer by the
Depositor; provided, that the Servicer shall use its best efforts to redact any
materials provided to the Asset Representations Reviewer in order to remove any
Personally Identifiable Information without changing the meaning or usefulness
of the Review Materials; and
 
(iii) provide such other reasonable assistance to the Asset Representations
Reviewer as it requests in order to facilitate its Asset Representations Review
of the 60-Day Delinquent Receivables pursuant to the Asset Representations
Review Agreement.
 
Section 11.2   Dispute Resolution.
 
(a) If (i) the Issuer or the Indenture Trustee (acting on behalf of the
Noteholders) or (ii) any Noteholder or Verified Note Owner requests, by written
notice to (x) the Indenture Trustee (which will be forwarded to the related
Originator or the Servicer as applicable) or (y) the related Originator or the
Servicer (in the case of Receivables transferred by the Master Trust) (any such
party making a request, the “Requesting Party”), that a Receivable be reacquired
or acquired due to an alleged breach of the Eligibility Representation with
respect to that Receivable as set forth in Section 3.3 of the Originator
Receivables Transfer Agreement or Section 3.3 of the Master Trust Receivables
Transfer Agreement, respectively, and the request has not been fulfilled or
otherwise resolved to the reasonable satisfaction of the Requesting Party within
one-hundred eighty (180) days of the receipt of such request by the related
Originator or the Servicer (in the case of Receivables transferred by the Master
Trust), then the Requesting Party will have the right to refer the matter, at
its discretion, to either mediation (including non-binding arbitration) or
third-party binding arbitration pursuant to this Section 11.2.  Dispute
resolution to resolve reacquisition or acquisition requests will be available
regardless of whether Noteholders and Note Owners voted to direct an Asset
Representations Review or whether the Delinquency Trigger occurred.  The
Depositor will provide written direction to the Indenture Trustee instructing it
to notify the Requesting Party (directly if the Requesting Party is a Noteholder
and through the applicable Clearing Agency for distribution to such Requesting
 
46

--------------------------------------------------------------------------------

Party, if the Requesting Party is a Note Owner, in accordance with the rules of
such Clearing Agency) no later than five (5) Business Days after the end of the
180-day period of the date when the 180-day period ends without resolution by
the appropriate party, which written direction will specify the identity of the
Requesting Party and the date as of which that 180-day period shall have ended;
provided, that the Indenture Trustee shall have no other obligation whatsoever
to participate in any dispute resolution, mediation or arbitration to determine
if a reacquisition or acquisition request has been resolved within the
applicable 180-day period. The Requesting Party must provide notice of its
intention to refer the matter to mediation, to refer the matter to arbitration,
or to institute a legal proceeding, to the Depositor within thirty (30) days
after the delivery of notice of the end of the 180-day period.  The Depositor
will participate in the resolution method selected by the Requesting Party.  For
the avoidance of doubt, the Owner Trustee shall have no obligation whatsoever to
participate in any dispute resolution, mediation or arbitration to determine if
a reacquisition or acquisition request has been resolved within the applicable
180-day period.  For the avoidance of doubt, if the Indenture Trustee does not
agree to pursue or otherwise be involved in resolving any reacquisition or
acquisition request or dispute resolution proceeding, the related Noteholders or
Verified Note Owners may independently pursue dispute resolution in respect of
such reacquisition or acquisition.  If the Indenture Trustee brings a dispute
resolution action based on Noteholder direction to do so, the “Requesting Party”
shall be deemed to be the requesting Note Owners (or the party to the
arbitration) for purposes of the dispute resolution proceeding, including
allocation of fees and expenses.  The Indenture Trustee shall not be liable for
any costs, expenses and/or liabilities allocated to a Requesting Party as part
of the dispute resolution proceeding.  Further, the Indenture Trustee shall be
under no obligation under this Agreement, any other Transaction Document or
otherwise to monitor reacquisition or acquisition activity or to independently
determine which reacquisition or acquisition requests remain unresolved after
one-hundred eighty (180) days.
 
(b) If the Requesting Party selects mediation (including non-binding
arbitration) as the resolution method, the following provisions will apply:
 
(i) The mediation will be administered by JAMS pursuant to its Mediation
Procedures in effect on the date the arbitration is filed.
 
(ii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York and an attorney specializing in commercial
litigation with at least 15 years of experience and who will be appointed from a
list of neutrals maintained by JAMS.  Upon being supplied a list of at least 10
potential mediators by JAMS each party will have the right to exercise two
peremptory challenges within fourteen (14) days and to rank the remaining
potential mediators in order of preference JAMS will select the mediator from
the remaining attorneys on the list respecting the preference choices of the
parties to the extent possible.
 
(iii) The parties will use commercially reasonable efforts to begin the
mediation within thirty (30) days of the selection of the mediator and to
conclude the mediation within sixty (60) days of the start of the mediation.
 
(iv) The fees and expenses of the mediation will be allocated as mutually agreed
by the parties as part of the mediation.
 
47

--------------------------------------------------------------------------------

(c) If the Requesting Party selects binding arbitration as the resolution
method, the following provisions will apply:
 
(i) The arbitration will be administered by the AAA pursuant its Arbitration
Rules in effect on the date the arbitration is filed.
 
(ii) The arbitral panel will consist of three members, (i) one to be appointed
by the Requesting Party within five (5) Business Days of providing notice to the
Depositor of its selection of arbitration, (ii) one to be appointed by the
Depositor within five (5) Business Days of that appointment and (iii) the third,
who will preside over the panel, to be chosen by the two party-appointed
arbitrators within five (5) Business Days of the second appointment.  If any
party fails to appoint an arbitrator or the two party-appointed arbitrators fail
to appoint the third within the stated time periods, then the appointments will
be made by AAA pursuant to the Arbitration Rules.  In each such case, each
arbitrator will be impartial, knowledgeable about and experienced with the laws
of the State of New York and an attorney specializing in commercial litigation
with at least 15 years of experience.
 
(iii) Each arbitrator will be independent and will abide by the Code of Ethics
for Arbitrators in Commercial Disputes in effect as of the date of this
Agreement.  Prior to accepting an appointment, each arbitrator must promptly
disclose any circumstances likely to create a reasonable inference of bias or
conflict of interest or likely to preclude completion of the hearings within the
prescribed time schedule.  Any arbitrator may be removed by AAA for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.
 
(iv) After consulting with the parties, the arbitral panel will devise
procedures and deadlines for the arbitration, to the extent not already agreed
to by the parties, with the goal of expediting the proceeding and completing the
arbitration within ninety (90) days after appointment.  The arbitral panel will
have the authority to schedule, hear, and determine any and all motions,
including dispositive and discovery motions, in accordance with then-prevailing
New York law (including prehearing and post hearing motions), and will do so on
the motion of any party to the arbitration.
 
(v) Notwithstanding whatever other discovery may be available under the Rules,
unless otherwise agreed by the parties, each party to the arbitration will be
presumptively limited to the following discovery in the arbitration: (A) four
witness depositions not to exceed five hours, and (B) one set of interrogations,
document requests, and requests for admissions; provided that the arbitral panel
will have the ability to grant the parties, or either of them, additional
discovery to the extent that the arbitral panel determines good cause is shown
that such additional discovery is reasonable and necessary.
 
(vi) The arbitral panel will make its final determination no later than ninety
(90) days after appointment.  The arbitral panel will resolve the dispute in
accordance with the terms of this Agreement, and may not modify or change this
Agreement in any way.  The arbitral panel will not have the power to award
punitive damages or
 
48

--------------------------------------------------------------------------------

consequential damages in any arbitration conducted by them.  In its final
determination, the arbitral panel will determine and award the costs of the
arbitration (including the fees of the arbitral panel, cost of any record or
transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the parties as determined by the arbitral panel in its
reasonable discretion.  The determination in any binding arbitration of the
arbitral panel will be in writing and counterpart copies will be promptly
delivered to the parties.  The determination will be final and non-appealable
and may be enforced in any court of competent jurisdiction.
 
(vii) By selecting binding arbitration, the selecting party is giving up the
right to sue in court, including the right to a trial by jury.
 
(viii) No person may bring class or collective claims in arbitration even if the
Arbitration Rules would allow them.  Notwithstanding anything herein to the
contrary, the arbitral panel may award money or injunctive relief in favor of
the individual party seeking relief and only to the extent necessary to provide
relief warranted by that party’s individual claim.
 
(d) The following provisions will apply to both mediations and arbitrations:
 
(i) Any mediation or arbitration will be held in New York, New York; and
 
(ii) The details and/or existence of any unfulfilled reacquisition or
acquisition request, any informal meetings, mediations or arbitration
proceedings conducted under this Section 11.2, including all offers, promises,
conduct and statements, whether oral or written, made in the course of the
parties’ attempt to informally resolve an unfulfilled reacquisition or
acquisition request, and any discovery taken in connection with any arbitration,
will be confidential, privileged and inadmissible for any purpose, including
impeachment, in any mediation, arbitration or litigation, or other proceeding
(including any proceeding under this Section 11.2).  This information will be
kept strictly confidential and will not be disclosed or discussed with any third
party (excluding a party’s attorneys, experts, accountants and other agents and
representatives, as reasonably required in connection with any resolution
procedure under this Section 11.2), except as otherwise required by law,
regulatory requirement or court order.  If any party to a resolution procedure
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for such confidential information, the
recipient will promptly notify the other party to the resolution procedure and
will provide the other party with the opportunity to object to the production of
its confidential information.
 


[Remainder of Page Left Blank]












49

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
 



 
VERIZON ABS LLC,
 

as Depositor
 
   
   
   
By: 

                                                                                    
 

Name:
 

Title:
 
   
   
   
VERIZON OWNER TRUST 2020-B,
 

as Issuer
 
   
By:
Wilmington Trust, National Association,
 

not in its individual capacity but solely as Owner
 

Trustee of Verizon Owner Trust 2020-B
 
   
   
   
By:
                                                                                    
 

Name:
 

Title:
 
   
   
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
 
as Servicer, Marketing Agent and Custodian
 
   
   
   
By:
                                                                                    
 

Name:
 

Title:







 
[Signature Page to Transfer and Servicing Agreement]

--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY:
 
U.S. BANK NATIONAL ASSOCIATION,
 not in its individual capacity
 but solely as Indenture Trustee


By:                                                                      
 Name:
 Title:
 


Solely with respect to Section 4.1(f):


U.S. BANK NATIONAL ASSOCIATION,
 not in its individual capacity but solely as Securities Intermediary


By:                                                                      
 Name:
 Title:


 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 not in its individual capacity
 but solely as Owner Trustee


By:                                                                      
 Name:
 Title:
 


CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
solely with respect to the obligations set forth in Section 7.1,
in its individual capacity



By:                                                                      
 Name:
 Title:
 




[Signature Page to Transfer and Servicing Agreement]

--------------------------------------------------------------------------------

CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Sponsor, solely with respect to the obligations set forth in
Section 3.5(a)(ii) and Section 9.9


By:                                                                      
 Name:
 Title:
 






























[Signature Page to Transfer and Servicing Agreement]

--------------------------------------------------------------------------------

Schedule A
 
Schedule of Initial Receivables
 
Delivered Electronically to Indenture Trustee at Closing
















SA-1

--------------------------------------------------------------------------------

Schedule B
 
Notice Addresses
 

1.
If to Cellco, in its individual capacity or as Servicer, Marketing Agent,
Custodian or Administrator:

 
Cellco Partnership
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com



2.
If to the Depositor:

 
Verizon ABS LLC
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Chief Financial Officer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com
 
With a copy to:
 
Cellco Partnership
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com
 

3.
If to the Issuer:

 
c/o the Owner Trustee at the Corporate Trust Office of the Owner Trustee
 
With copies to:
 
Cellco Partnership
One Verizon Way
Basking Ridge, New Jersey 07920
Attention:  Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com
 
SB-1

--------------------------------------------------------------------------------

4.
If to the Parent Support Provider:

 
Verizon Communications Inc.
1095 Avenue of the Americas
New York, New York 10036
Attn: Assistant Treasurer
Telephone:  908-559-5870
Email: kee.chan.sin@verizon.com



5.
If to the Owner Trustee, at the Corporate Trust Office of the Owner Trustee

 

6.
If to the Indenture Trustee, at the Corporate Trust Office of the Indenture
Trustee

 

7.
If to Fitch:

 
Fitch Ratings, Inc.
300 West 57th Street, 37th Floor
New York, New York 10019
Attention:  Asset Backed Surveillance
Telephone:  (212) 908-0500
Fax:  (212) 514-9897



8.
If to Moody’s:

 
Moody’s Investors Service, Inc.
ABS Monitoring Department
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Email: abssurveillance@moodys.com
 

9.
If to the Asset Representations Reviewer:



Pentalpha Surveillance LLC
375 N French Rd Suite 100
Amherst, New York 14228
Attention: VZOT 2020-B Transaction Manager
Telephone:  (716) 418-1634
Fax:  (716) 204-5902
Email: notices@pentalphasurveillance.com (with VZOT 2020-B in the subject line)




SB-2

--------------------------------------------------------------------------------

Appendix A
 
Usage and Definitions
 
Verizon Owner Trust 2020-B
 
Usage


The following usage rules apply to this Appendix, any document that incorporates
this Appendix and any document delivered under any such document:


(a) The term “document” includes any document, agreement, instrument,
certificate, notice, report, statement or other writing, whether in electronic
or physical form.


(b) Accounting terms not defined or not completely defined in this Appendix will
have the meanings given to them under generally accepted accounting principles,
international financial reporting standards or other applicable accounting
principles in effect in the United States on the date of the document that
incorporates this Appendix.


(c) References to “Article,” “Section,” “Exhibit,” “Schedule,” “Appendix” or
another subdivision of or to an attachment are, unless otherwise stated, to an
article, section, exhibit, schedule, appendix or subdivision of or an attachment
to the document in which the reference appears.


(d) Any document defined or referred to in this Appendix or in any document that
incorporates this Appendix means the document as amended, modified,
supplemented, restated or replaced, including by waiver or consent, and includes
all attachments to and instruments incorporated in the document.


(e) Any statute defined or referred to in this Appendix or in any document that
incorporates this Appendix means the statute as amended, modified, supplemented,
restated or replaced, including by succession of comparable successor statute,
and includes any rules and regulations under the statute and any judicial and
administrative interpretations of the statute.


(f) References to “law” or “applicable law” in this Appendix or in any document
that incorporates this Appendix include all rules and regulations enacted under
such law.


(g) The calculation of any amount as of a Cutoff Date or any other day, unless
otherwise stated, will be determined as of the end of that calendar day after
the application or processing of any funds, payments and other transactions on
that day.


(h) References to deposits, transfers and payments of any funds refer to
deposits, transfers or payments of such funds in immediately available funds.


(i) The terms defined in this Appendix apply to the singular and plural forms of
those terms.


A-1

--------------------------------------------------------------------------------

(j) The term “including” means “including without limitation.”


(k) References to a Person are also to its permitted successors and assigns,
whether in its individual or representative capacity.


(l) In the computation of periods of time from one date to or through a later
date, the word “from” means “from and including,” the word “to” means “to but
excluding,” and the word “through” means “to and including.”


(m) Except where “not less than zero” or similar language is indicated, amounts
determined by reference to a mathematical formula may be positive or negative.


(n) References to a month, quarter or year are, unless otherwise stated, to a
calendar month, calendar quarter or calendar year.


(o) No Person will be deemed to have “knowledge” of a particular event or
occurrence for purposes of any document that incorporates this Appendix, unless
either (i) a Responsible Person of the Person has actual knowledge of the event
or occurrence or (ii) the Person has received notice of the event or occurrence
according to any Transaction Document.


Definitions


“60-Day Delinquent Receivable” means, for any date of determination, a
Receivable for which there are unpaid charges remaining on the account sixty
(60) days after the bill’s date due; provided that a Written-Off Receivable is
not considered a 60-Day Delinquent Receivable.


“AAA” means the American Arbitration Association.


“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, among the Issuer, as grantor, the Indenture Trustee, as secured
party, and U.S. Bank National Association, in its capacity as both a “securities
intermediary” as defined in Section 8-102 of the UCC and a “bank” as defined in
Section 9-102 of the UCC, as amended, restated, supplemented or modified from
time to time.


“Accrued Note Interest” means, for a Class and a Payment Date, the sum of the
Note Monthly Interest and the Note Interest Shortfall.


“Acquired Receivable” means, for a Collection Period, a Receivable (a) acquired
by the Servicer under Section 3.3 of the Transfer and Servicing Agreement, (b)
acquired by the Marketing Agent under Section 4.3(i) of the Transfer and
Servicing Agreement, (c) reacquired by an Originator under Section 3.4 or 4.6 of
the Originator Receivables Transfer Agreement, or (d) acquired by the Servicer
under Section 3.4 or 4.7 of the Master Trust Receivables Transfer Agreement and
for which, in each case, the acquisition or reacquisition is effective during
the Collection Period and the Acquisition Amount is included in Available Funds
for the related Payment Date.


A-2

--------------------------------------------------------------------------------

“Acquisition Account” means the subaccount of the Collection Account established
under Section 4.1(a) of the Transfer and Servicing Agreement.


“Acquisition Amount” means, for an Acquired Receivable for which the Acquisition
Amount is to be included in Available Funds for a Payment Date, the excess of
(i) the present value of the Principal Balance of the Receivable as of the last
day of the Collection Period immediately preceding the related Collection Period
(calculated using the Discount Rate on the basis of a 360-day year of twelve
30-day months and assuming each amount is received at the end of the Collection
Period in which the amount is scheduled to be received) over (ii) all cash
collections and any other cash proceeds received by the Issuer on the related
Receivable from (but excluding) the last day of the Collection Period
immediately preceding the related Collection Period to the day on which such
Receivable becomes an Acquired Receivable.


“Acquisition Date” means each date during the Revolving Period on which the
Issuer acquires Additional Receivables under Section 2.1(b) of the Transfer and
Servicing Agreement and the Depositor acquires Additional Receivables under
Section 2.1(b) of the Originator Receivables Transfer Agreement or Section
2.1(a) of the Master Trust Receivables Transfer Agreement; provided that there
shall be no more than five (5) Acquisition Dates in any calendar month.


“Acquisition Date Supplement” means, for any Collection Period that includes an
Acquisition Date, the supplement (which may be incorporated into the Monthly
Investor Report) delivered by the Servicer setting forth (a) the aggregate
Principal Balance as of the Cutoff Date for the Additional Receivables
transferred by the Issuer, (b) the Additional Receivables Transfer Amount for
such Acquisition Date, (c) the amount in the Acquisition Account on such
Acquisition Date, (d) the Yield Supplement Overcollateralization Amount for such
Acquisition Date and (e) the results of the Credit Enhancement Test, the Pool
Composition Tests and the Floor Credit Enhancement Composition Tests as of such
Acquisition Date.


“Acquisition Deposit Amount” means, for any Payment Date during the Revolving
Period, an amount equal to (a) the Required Acquisition Deposit Amount minus (b)
the amount on deposit in the Acquisition Account on such Payment Date (before
payments under Section 8.2(c) of the Indenture on that Payment Date).


“Additional Originator” has the meaning stated in Section 6.11 of the Originator
Receivables Transfer Agreement.


“Additional Receivable” means any device payment plan agreement acquired by the
Issuer on an Acquisition Date and listed on the Schedule of Receivables attached
to a Transfer Notice delivered to the Issuer and the Indenture Trustee in
connection with such Acquisition Date.


“Additional Receivables Cash Transfer Amount” means, for an Acquisition Date,
the lesser of (x) the Additional Receivables Transfer Amount and (y) the amount
on deposit in the Acquisition Account on such Acquisition Date.


A-3

--------------------------------------------------------------------------------

“Additional Receivables Transfer Amount” means, for an Acquisition Date, an
amount equal to the discounted present value of the remaining payments (after
the end of the calendar day on the related Cutoff Date) for the remaining term
of such Additional Receivable discounted using the Discount Rate.


“Additional Successor Servicer Fee” means, for any Payment Date, the excess, if
any, of (x) $425,000 over (y) the Servicing Fee.


“Additional Trust Property” means, for any Acquisition Date, (a) the Depositor
Transferred Property for that Acquisition Date, (b) all present and future
claims, demands, causes of action and choses in action for any of the foregoing,
and (c) all payments on or under and all proceeds for any of the foregoing.


“Adjusted Pool Balance” means, on the Closing Date, an amount equal to:




(a)
the Initial Pool Balance; minus


(b)
the Yield Supplement Overcollateralization Amount for the Closing Date;



and means, on a Payment Date or Acquisition Date, an amount (not less than zero)
equal to:




(a)
the Pool Balance as of the last day of the Collection Period immediately
preceding such Payment Date or Acquisition Date; minus


(b)
the Yield Supplement Overcollateralization Amount for such Payment Date or
Acquisition Date.



“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator and the Issuer, as amended, restated,
supplemented or modified from time to time.


“Administrator” means Cellco, in its capacity as administrator under the
Administration Agreement.


“Adverse Claim” means any Lien other than a Permitted Lien.


“Affiliate” means, for a specified Person (other than a natural Person), (a)
another Person controlling, controlled by or under common control with the
specified Person, (b) any other Person beneficially owning or controlling more
than fifty percent (50%) of the outstanding voting securities or rights of or
interest in the capital, distributions or profits of the specified Person or (c)
any controlling shareholder of, or partner in, the specified Person. For the
purposes of this definition, “control” when used with respect to any Person
means the direct or indirect possession of the power to direct or cause the
direction of the management or policies of the Person, whether through
ownership, by contract, arrangement or understanding, or otherwise.


“Amortization Event” means the occurrence of any of the following:


A-4

--------------------------------------------------------------------------------

(a) the Issuer fails on a Payment Date during the Revolving Period to (i) pay
the Accrued Note Interest on the Notes, (ii) have the Required Reserve Amount on
deposit in the Reserve Account or (iii) have the Required Negative Carry Amount
on deposit in the Negative Carry Account;


(b) for any Payment Date, the sum of the fractions, expressed as percentages for
each of the three Collection Periods immediately preceding such Payment Date,
calculated by dividing the aggregate Principal Balance of Written-Off
Receivables during each of those Collection Periods by the Pool Balance as of
the first day of each of those Collection Periods, multiplied by four, exceeds
10.00%, as determined by the Servicer at least two (2) Business Days before each
Payment Date;


(c) for any Payment Date, the sum of the fractions, expressed as percentages for
each of the three Collection Periods immediately preceding such Payment Date,
calculated by dividing the aggregate Principal Balance of all Receivables that
are ninety-one (91) days or more Delinquent at the end of each of those
Collection Periods by the Pool Balance as of the last day of each of those
Collection Periods, divided by three, exceeds 2.00%, as determined by the
Servicer at least two (2) Business Days before each Payment Date;


(d) the Adjusted Pool Balance is less than 50.00% of the aggregate Note Balance
of the Notes;


(e) on any Payment Date, after giving effect to all payments to be made on such
Payment Date pursuant to Section 8.2 of the Indenture and the acquisition of
Additional Receivables on that date, the amount of Overcollateralization for the
Notes is not at least equal to the Overcollateralization Target Amount;
provided, that if the Overcollateralization Target Amount is not reached on any
Payment Date solely due to a change in the percentage used to calculate such
Overcollateralization Target Amount, such an event will not constitute an
“Amortization Event” unless the Overcollateralization Target Amount is not
reached by the end of the third month after the related Payment Date;


(f) a Servicer Termination Event has occurred and is continuing; or


(g) an Event of Default has occurred and is continuing.


“Amortization Period” means the Payment Date beginning on the earlier of (i) the
Payment Date in September 2022 or (ii) the Payment Date on or immediately
following the date on which an Amortization Event occurs and ending on the
earlier of (a) the Payment Date on which each Class of Notes have been paid in
full and (b) the Final Maturity Date.


“Amount Financed” means, for a Receivable, the amount of credit provided to the
Obligor for the purchase of the related Device.


A-5

--------------------------------------------------------------------------------

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the Receivable or in any federal Truth-in-Lending Act
correction notice related to the Receivable.


 “Annual Upgrade Offer” means the annual upgrade offer extended by Verizon
Wireless as of the date hereof to an existing Obligor under which such Obligor
can upgrade certain specified Devices that are the subject of a device payment
plan agreement if the following terms and conditions specified in such offer are
satisfied:




•
The customer may be able to upgrade an eligible device for a new qualifying
device after thirty (30) days provided that such customer has paid at least 50%
of the retail price of the eligible device under the related device payment plan
agreement and returns such eligible device to Verizon Wireless in good working
condition with no significant damage as determined by Verizon Wireless;

 


•
The customer is required to purchase a new qualifying device under a new device
payment plan agreement.  New device purchases are subject to then-available
offers and any associated wireless service requirements;

 


•
A customer’s account must be in good standing and such customer must satisfy
Verizon Wireless’ eligibility requirements for a new device payment plan
agreement;

 


•
Upon entering into a device payment plan agreement for a new qualifying device,
and after returning the eligible device to Verizon Wireless within fourteen (14)
days, Verizon Wireless will agree, for the benefit of such customer and for the
express benefit of any assignee of such customer’s original device payment plan
agreement, to acquire such customer’s eligible device for the remaining balance
of the related customer’s original device payment plan agreement and pay off and
settle that remaining balance.  After Verizon Wireless does that, such
customer’s only remaining obligations will be under the new device payment plan
agreement and for associated wireless service;

 


•
If a customer does not return an eligible device when upgrading, or if it is not
returned to Verizon Wireless in good working condition, in each case the
remaining balance under such customer’s original device payment plan agreement
will be due on such customer’s next bill.  Good working condition requires,
among other things, that the customer’s returned device powers on and off, does
not have a cracked screen, has no significant damage as determined by Verizon
Wireless, and has all password-protected security features (e.g., Find My
iPhone) turned off;

 


•
The Annual Upgrade Offer and the related terms and conditions may be modified or
terminated by Verizon Wireless at any time.  A customer’s upgrade eligibility
will be determined in the sole discretion of Verizon Wireless.  If the Annual
Upgrade Offer is terminated or the related terms and conditions are not
satisfied, a customer will remain responsible for the remaining balance due
under the original device payment plan agreement.

 
A-6

--------------------------------------------------------------------------------

“Applicable Anti-Money Laundering Law” has the meaning stated in Section 6.8 of
the Trust Agreement.


“Arbitration Rules” means the AAA’s Commercial Arbitration Rules and Mediation
Procedures.


“Asset Representations Review” means, following the occurrence of a Delinquency
Trigger, the review of 60-Day Delinquent Receivables to be undertaken by the
Asset Representations Reviewer pursuant to the terms of the Asset
Representations Review Agreement.


“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the Closing Date, among the Asset Representations
Reviewer, the Issuer, the Servicer and the Administrator.


“Asset Representations Reviewer” means Pentalpha Surveillance LLC, or any
successor Asset Representations Reviewer under the Asset Representations Review
Agreement.


“Asset Representations Reviewer Fee” means (i) a monthly fee equal to $416.67
per month, payable on each Payment Date, and (ii) the amount of any fee payable
to the Asset Representations Reviewer in connection with its review of 60-Day
Delinquent Receivables in accordance with the terms of the Asset Representations
Review Agreement.


“Assumed Amortization Schedule” means, for each class of Notes, an amortization
that results in the Note Balance for such class on any future Payment Date being
equal to the percentage of the initial Note Balance of such class shown in the
decrement table for such class set forth under “Maturity and Prepayment
Considerations—Weighted Average Life” in the Prospectus, using a prepayment
assumption percentage of 100% and assuming exercise of the Optional Acquisition
on the earliest applicable Payment Date.


“Authenticating Agent” has the meaning stated in Section 2.14(a) of the
Indenture.


“Available Funds” means, for a Payment Date, the sum of the following amounts
for the
Payment Date (without duplication):


(a) Collections on the Receivables (other than Temporarily Excluded Receivables)
for the related Collection Period in the Collection Account; plus


(b) Acquisition Amounts received on Receivables that became Acquired Receivables
during the related Collection Period and any amounts in respect of Acquisition
Amounts paid by the Parent Support Provider; plus


(c) Credit Payments received on Receivables from the Marketing Agent or the
related Originators during the related Collection Period and any amounts in
respect of Credit Payments paid by the Parent Support Provider; plus


A-7

--------------------------------------------------------------------------------

(d) Upgrade Payments received from the Marketing Agent or the related
Originators on Receivables subject to an Upgrade Offer during the related
Collection Period and any amounts in respect of Upgrade Payments paid by the
Parent Support Provider; plus


(e) any amounts deposited by the Class A Certificateholder to acquire the
Receivables on the Payment Date under Section 8.1 of the Transfer and Servicing
Agreement or any amounts received by the Issuer from a transferee of the
Receivables under Section 8.2 of the Transfer and Servicing Agreement; plus


(f) the Negative Carry Account Draw Amount, if any; plus


(g) the Reserve Account Draw Amount, if any, and, after withdrawing the Reserve
Account Draw Amount from the Reserve Account, any amount in excess of the
Required Reserve Amount remaining on deposit in the Reserve Account; plus


(h) the amount, if any, deposited into the Collection Account from the Negative
Carry Account and, on the first Payment Date during the Amortization Period, the
entire amount on deposit in the Negative Carry Account and the Acquisition
Account.


“Bank Accounts” means the Collection Account, the Reserve Account, the
Acquisition Account and the Negative Carry Account.


“Bankruptcy Action” has the meaning stated in Section 5.5 of the Trust
Agreement.


“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et seq.


“Bankruptcy Surrendered Receivable” means any Receivable that is secured by the
related Device and is not a Written-Off Receivable for which (i) the related
Obligor has entered into a bankruptcy proceeding and (ii) the Servicer has
accepted the surrender of the related Device in satisfaction of the Receivable.


“Beneficiary” has the meaning stated in the Parent Support Agreement.


“Benefit Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to the provisions of Title I of ERISA, a “plan”
described in and subject to Section 4975 of the Code, an entity whose underlying
assets include “plan assets” by reason of an employee benefit plan’s or plan’s
investment in the entity or any other employee benefit plan that is subject to
any Similar Law.


“Book-Entry Note” means any of the Notes issued in book-entry form under Section
2.12 of the Indenture.


“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in New York, New York or any jurisdiction in which the Corporate
Trust Office of the
 
A-8

--------------------------------------------------------------------------------

Indenture Trustee or the Owner Trustee is located are authorized or required to
close or (b) a holiday on the Federal Reserve calendar.
 
“Cellco” means Cellco Partnership d/b/a Verizon Wireless, a Delaware general
partnership, doing business as Verizon Wireless.


“Certificate” means either the Class A Certificate or the Class B Certificate,
as the context requires.
 
“Certificate Distribution Account” means the account established and maintained
as such pursuant to Section 4.1 of the Trust Agreement.


“Certificate of Trust” means the Certificate of Trust of Verizon Owner Trust
2020-B.


“Certificate Paying Agent” means initially the Owner Trustee and any other
Person appointed as Certificate Paying Agent under Section 3.11 of the Trust
Agreement.


“Certificateholder” means the registered holder of a Certificate.


“Class” means the Class A Notes, the Class B Notes and the Class C Notes, as
applicable.


“Class A Certificate” means the Class A Certificate executed by the Issuer and
authenticated by the Owner Trustee, evidencing a portion of the Equity Interest
in the Issuer, substantially in the form attached as Exhibit B-1 to the Trust
Agreement.
 
“Class A Certificateholder” means collectively, the Originators or their
designee.
 
“Class A Notes” means the $1,425,700,000 Class A 0.47% Asset Backed Notes issued
by the Issuer, substantially in the form of Exhibit A to the Indenture.


“Class B Certificate” means the variable funding certificate executed by the
Issuer and authenticated by the Owner Trustee, substantially in the form
attached as Exhibit B-2 to the Trust Agreement.
 
“Class B Certificate Principal Balance” means (i) on the Closing Date, $0, (ii)
on any Acquisition Date, an amount equal to the excess, if any, of the
Additional Receivables Transfer Amount for the Additional Receivables to be
acquired by the Issuer on such Acquisition Date over the Additional Receivables
Cash Transfer Amount for such Additional Receivables, and (iii) during the
Amortization Period, $0; provided, that, with respect to clause (ii),
immediately following the acquisition by the Depositor of Additional Receivables
from the Originators on any Acquisition Date, and upon distribution by the
Depositor to the Originators of the amounts set forth in Section 2.2(b) of the
Originator Receivables Transfer Agreement, the Class B Certificate Principal
Balance will be decreased to zero for such date.


“Class B Certificateholder” means the Depositor or its designee.


A-9

--------------------------------------------------------------------------------

“Class B Notes” means the $98,300,000 Class B 0.68% Asset Backed Notes issued by
the Issuer, substantially in the form of Exhibit A to the Indenture.


“Class C Notes” means the $76,000,000 Class C 0.83% Asset Backed Notes issued by
the Issuer, substantially in the form of Exhibit A to the Indenture.


“Clean-Up Redemption” has the meaning stated in Section 8.1(a) of the Transfer
and Servicing Agreement.


“Clearing Agency” means an organization registered as a “clearing agency” under
Section 17A of the Exchange Act.


“Closing Date” means August 12, 2020.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means (a) the Trust Property, (b) all present and future claims,
demands, causes of action and choses in action relating to the Trust Property
and (c) all payments on or under and all proceeds of the Trust Property.


“Collection Account” means the account or accounts established under Section
4.1(a) of the Transfer and Servicing Agreement.


“Collection Period” means each calendar month. For a Payment Date, the related
Collection Period means the Collection Period immediately preceding the month in
which the Payment Date occurs. For purposes of determining the Principal
Balance, Pool Balance or Note Pool Factor, the related Collection Period is the
month in which the Principal Balance, Pool Balance or Note Pool Factor is
determined.


“Collections” means, for a Collection Period, all cash collections received from
Obligors and any other cash proceeds (whether in the form of cash, wire transfer
or check) in respect of the Receivables received and applied by the Servicer to
the payment of the Receivables during that Collection Period, but excluding:




(i)
the Supplemental Servicing Fee;





(ii)
amounts on any Receivable for which the Acquisition Amount is included in the
Available Funds for the related Payment Date; and





(iii)
any Recoveries or cash collections received with respect to Written-Off
Receivables that were written-off before or during such Collection Period.



“Commission” means the U.S. Securities and Exchange Commission, and any
successor thereto.


A-10

--------------------------------------------------------------------------------

“Comparable Treasury Issue” means the United States Treasury security selected
by the Independent Investment Banker as having a maturity comparable to the
remaining term, referred to as the Remaining Life, of the Notes to be redeemed
that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of comparable maturity to the remaining term of the Notes.


“Comparable Treasury Price” means (1) the average of three Reference Treasury
Dealer Quotations for that date of redemption, or (2) if the Independent
Investment Banker is unable to obtain three Reference Treasury Dealer
Quotations, the average of all quotations obtained.


“Controlling Class” means (a) the Outstanding Class A Notes, voting together as
a single class, (b) if no Class A Notes are Outstanding, the Outstanding Class B
Notes and (c) if no Class B Notes are Outstanding, the Outstanding Class C
Notes.


“Corporate Trust Office” means,


(a) for the Owner Trustee:


Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn: Corporate Trust Administration
Telephone: 302-636-6704
Fax: 302-636-4141


or at another address in the State of Delaware as the Owner Trustee may notify
the Indenture Trustee, the Administrator and the Depositor,


(b) for the Indenture Trustee, the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be administered which
office on the date of the execution of the Indenture is located at:


(i) solely for the purposes of transfer, surrender, exchange or presentation for
final payment:


EP-MN-WS2N
111 Fillmore Avenue East
St. Paul, MN 55107,
Attn: Bondholder Services/VZOT 2020-B


and (ii) for all other purposes:


MK-IL-SL7C
190 South LaSalle Street
Chicago, Illinois 60603
Attention: Global Structured Finance/VZOT 2020-B
Fax: (312) 332-7992


A-11

--------------------------------------------------------------------------------

or at such other address as the Indenture Trustee may designate from time to
time by notice to the Noteholders, the Servicer, and the Owner Trustee, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Servicer and the Owner Trustee), and


(c) for the Master Trust Owner Trustee:


Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn: Corporate Trust Administration
Telephone: 302-636-6704
Fax: 302-636-4141


or at another address in the State of Delaware as the Master Trust Owner Trustee
may notify the Indenture Trustee, the Administrator, the Owner Trustee and the
Depositor.


“Covered Entity” and “Covered Entities” have the meanings stated in Section 1(a)
of the Parent Support Agreement.


“Credit” means any payment credit (including one-time upfront credits and
contingent, recurring credits), including the application of a returned security
deposit and credits accrued on Verizon’s rewards credit card, allocated to the
account of an Obligor that is applied by the Servicer against amounts due on the
Obligor’s related invoice.


“Credit Enhancement Test” means the test that will be satisfied on the Closing
Date and on each Acquisition Date, after giving effect to all payments required
to be made under Section 8.2(c) of the Indenture and the acquisition of
Additional Receivables on the Acquisition Date, if (a) (i) the Adjusted Pool
Balance as of the end of the Collection Period immediately preceding the Closing
Date or such Acquisition Date, as applicable, plus (ii) any amounts on deposit
in the Acquisition Account minus (iii) the Overcollateralization Target Amount,
is equal to or greater than (b) the aggregate Note Balance on that date.


“Credit Payment” means, with respect to any Collection Period, an amount equal
to the reduction in the amount owed by an Obligor under a Receivable due to the
application of any Credits to such Obligor’s account that would have otherwise
constituted Collections during such Collection Period.


“Custodian” means Cellco, in its capacity as custodian of the Receivable Files.


“Customer Tenure” means the number of months an Obligor has had a Verizon
Wireless account based on the oldest active account establishment date for such
Obligor, inclusive of any periods of up to fifty (50) days of disconnected
service, up to ninety (90) days of suspended service or longer service
suspensions in connection with the Servicemembers Civil Relief Act, as amended.


A-12

--------------------------------------------------------------------------------

“Cutoff Date” means (a) for the Initial Receivables, the Initial Cutoff Date and
(b) for any Additional Receivables, the end of the calendar day on the last day
of the month immediately preceding the month in which such Acquisition Date
occurs.


“Default” means any event that with notice or the passage of time or both would
become an Event of Default.


“Definitive Notes” has the meaning stated in Section 2.13 of the Indenture.


“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code.


“Delinquency Trigger” means, with respect to a Collection Period, the aggregate
Principal Balance of 60-Day Delinquent Receivables as a percentage of the
aggregate Principal Balance of Receivables as of the end of such Collection
Period exceeds the Delinquency Trigger Percentage for such Collection Period.


“Delinquency Trigger Percentage” equals (i) during the Revolving Period, 5.0%
and (ii) during the Amortization Period, 5.5%.


“Delinquent” means an account on which an Obligor has unpaid charges remaining
on the related account on the day immediately following the related date due as
indicated on the Obligor’s bill.


“Depositor” means Verizon ABS LLC, a Delaware limited liability company.


“Depositor Transferred Property” means, for the Closing Date and any Acquisition
Date, (a) the Originator Transferred Property, (b) the Master Trust Transferred
Property, (c) the Depositor’s rights under the Receivables Transfer Agreements,
(d) all present and future claims, demands, causes of action and choses in
action relating to any of the property described above and (e) all payments on
or under and all proceeds of the property described above.


“Depository Agreement” means the letter of representations for the Notes, dated
August 12, 2020, by the Issuer in favor of The Depository Trust Company.


“Device” means the wireless device that is the subject of a device payment plan
agreement that is a Receivable.


“Discount Rate” means, with respect to a Receivable, the greater of (i) the APR
with respect to such Receivable, and (ii) 6.30%.


“Eligibility Representation” has the meaning stated in Section 3.3 of the
related Receivables Transfer Agreement.


“Eligible Receivable” means a Receivable that satisfies the characteristics set
forth in Section 3.3 of the related Receivables Transfer Agreement.


A-13

--------------------------------------------------------------------------------

“Equity Interest” means a beneficial ownership interest in the Issuer, as
recorded on the Trust Register.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Event of Default” has the meaning stated in Section 5.1(a) of the Indenture.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“FATCA Information” has the meaning stated in Section 3.3(e) of the Indenture.


“FATCA Withholding Tax” has the meaning stated in Section 3.3(e) of the
Indenture.


“FICO® Score 8” means the FICO® Score 8 calculated on or about the date on which
such Receivable was originated.


“Final Maturity Date” means, for (i) the Class A Notes, the Payment Date in
February 2025, (ii) the Class B Notes, the Payment Date in February 2025, and
(iii) the Class C Notes, the Payment Date in February 2025.


“First Priority Principal Payment” means, for a Payment Date, the greater of:


(a) an amount (not less than zero) equal to the aggregate Note Balance of the
Class A Notes as of the immediately preceding Payment Date (or, for the initial
Payment Date, as of the Closing Date) minus the Adjusted Pool Balance; and


(b) on and after the Final Maturity Date for the Class A Notes, the aggregate
Note Balance of the Class A Notes until paid in full.


“Fitch” means Fitch Ratings, Inc.


“Floor Credit Enhancement Composition Tests” means, for any Payment Date and the
pool of Receivables (excluding any Temporarily Excluded Receivables) held by the
Issuer as of such date, each of the following tests calculated as of the end of
the month preceding the month in which such date occurs:


(a) the weighted average FICO® Score 8 of the Obligors with respect to the
Receivables is at least 700 (excluding Receivables with Obligors for whom FICO®
Score 8s are not available),


(b) Receivables with Obligors for whom FICO® Score 8s are not available
represent no more than 4.50% of the Pool Balance,


(c) Receivables with Obligors that have less than 12 months of Customer Tenure
with Verizon Wireless represent no more than 22.00% of the Pool Balance,


A-14

--------------------------------------------------------------------------------

(d) Receivables with Obligors that have 7 months or more, but less than 24
months of Customer Tenure with Verizon Wireless represent no more than 12.00% of
the Pool Balance,


(e) Receivables with Obligors that have 60 months or more of Customer Tenure
with Verizon Wireless represent at least 55.00% of the Pool Balance,


(f) Receivables with Obligors that have less than 12 months of Customer Tenure
with Verizon Wireless and (i) for whom FICO® Score 8s are not available or (ii)
that have FICO® Score 8s below 650, represent no more than 10.00% of the Pool
Balance,


 (g) Receivables with Obligors that have 12 months or more, but less than 60
months of Customer Tenure with Verizon Wireless and (i) for whom FICO® Score 8s
are not available or (ii) that have FICO® Score 8s below 650, represent no more
than 50.00% of the aggregate Principal Balance of all Receivables with Obligors
that have 12 months or more, but less than 60 months of Customer Tenure with
Verizon Wireless, and


(h) Receivables with Obligors that have 60 months or more of Customer Tenure
with Verizon Wireless and (i) for whom FICO® Score 8s are not available or (ii)
that have FICO® Score 8s below 650, represent no more than 27.50% of the
aggregate Principal Balance of all Receivables with Obligors that have 60 months
or more of Customer Tenure with Verizon Wireless.


“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, central bank, commission, department
or instrumentality of any such government or political subdivision, or any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any court, tribunal, grand jury or
arbitrator, or any accounting board or authority (whether or not part of a
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.


“Grant” means to mortgage, pledge, assign and to grant a lien on and a security
interest in the relevant property.


“Guaranteed Obligations” has the meaning stated in Section 1(a) of the Parent
Support Agreement.


“Hague Securities Convention” means The Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (Concluded 5
July 2006), which became effective in the United States of America on April 1,
2017.


“Indemnified Person” has the meaning stated in Section 6.7(b) of the Indenture,
Section 6.3(a) of the Transfer and Servicing Agreement and Section 7.2(a) of the
Trust Agreement, as applicable.


A-15

--------------------------------------------------------------------------------

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and the Indenture Trustee.


“Indenture Trustee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but solely as Indenture Trustee
under the Indenture.


“Indenture Trustee Fee” means a monthly fee equal to 1/12th of $12,000, payable
on each Payment Date.


“Independent” means that the relevant Person (a) is independent of the Issuer,
the Depositor and their Affiliates, (b) does not have any direct financial
interest or any material indirect financial interest in the Issuer, the
Depositor or their Affiliates and (c) is not an officer, employee, underwriter,
trustee, partner, director or person performing similar functions of or for the
Issuer, the Depositor or their Affiliates.


“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in Section 11.3 of the
Indenture, made by an Independent appraiser, a firm of certified public
accountants of national reputation or other expert appointed by an Issuer Order
and approved by the Indenture Trustee in the exercise of reasonable care, and
such opinion or certificate shall state that the signer has read the definition
of “Independent” in this Indenture and that the signer is Independent within the
meaning thereof.


“Independent Investment Banker” means an independent investment banking or
commercial banking institution of national standing appointed by Verizon.


“Initial Cutoff Date” means the end of the calendar day on July 31, 2020.


“Initial Pool Balance” means $1,884,431,708.00 which is the aggregate Principal
Balance of the Initial Receivables as of the Initial Cutoff Date.


“Initial Receivable” means any device payment plan agreement acquired by the
Issuer on the Closing Date and listed on the Schedule of Receivables delivered
on the Closing Date.


“Initial Trust Property” means (a) the Depositor Transferred Property for the
Closing Date, (b) the Issuer’s rights under the Transfer and Servicing
Agreement, (c) all security entitlements relating to the Bank Accounts and the
property deposited in or credited to any of the Bank Accounts, (d) all present
and future claims, demands, causes of action and choses in action for any of the
foregoing and (e) all payments on or under and all proceeds for any of the
foregoing.


“Insolvency Event” means, for a Person, that (1) (a) such Person admits in
writing its inability to pay its debts generally as they become due, or makes a
general assignment for the benefit of creditors, or (b) any proceeding is
instituted by or against such Person seeking to adjudicate it bankrupt or
insolvent, or seeking the liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of


A-16

--------------------------------------------------------------------------------

an order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or (c) such Person
generally does not pay its debts as such debts become due and, in the case of
any proceeding instituted against such Person, such proceeding remains unstayed
for more than sixty (60) days or an order or decree approving or ordering any of
the foregoing shall be entered or (2) such person takes any corporate action to
authorize any such action.


“Interest Period” means for any Payment Date, the period from and including the
20th day of the calendar month immediately preceding the Payment Date to but
excluding the 20th day of the month in which the Payment Date occurs (or from
and including the Closing Date to but excluding September 20, 2020 for the first
Payment Date).


“Investment Company Act” means the Investment Company Act of 1940, as amended.


“Issuer” means Verizon Owner Trust 2020-B, a Delaware statutory trust.


“Issuer Order” and “Issuer Request” has the meaning stated in Section 11.3(a) of
the Indenture.


“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, executive order, order, court order, injunction,
writ, decree, directive, judgment, injunction, award or similar item of or by a
Governmental Authority or any interpretation, implementation or application
thereof.


“Lien” means a security interest, lien, charge, pledge or encumbrance.


“Make-Whole Payment” means, for any payment of principal of the Notes on any
Payment Date:


(a) for any Make-Whole Payment due, other than with respect to an Optional
Redemption, for each Class of Notes, the excess of (a) the present value of (i)
the amount of all future interest payments that would otherwise accrue on the
principal payment until the Payment Date in September 2022 and (ii) the
principal payment, each such payment discounted from the Payment Date in
September 2022 to such Payment Date monthly on a 30/360 day basis at 0.15% plus
the higher of (1) zero and (2) the then-current maturity matched Treasury Rate
to such payment over (b) the principal payment; and


(b) for any Make-Whole Payment due with respect to an Optional Redemption, for
each Class of Notes, the excess of (a) the present value of (i) the amount of
all future interest payments that would otherwise accrue on such Class of Notes
assuming principal payments on such Class are made based on the Assumed
Amortization Schedule for such Class and (ii) the amount of all future principal
payments that would otherwise be paid on such Class of Notes assuming principal
payments on such Class are paid based on the Assumed Amortization Schedule for
such Class, each such amount discounted from the Payment Date on which such
payment would be made in accordance with the Assumed Amortization Schedule to
the Payment Date on which


A-17

--------------------------------------------------------------------------------

the Optional Redemption occurs, monthly on a 30/360 day basis at 0.15% plus the
higher of (1) zero and (2) the then-current maturity matched Treasury Rate to
such payment over (b) the Note Balance of such Class of Notes immediately prior
to the Optional Redemption.


“Marketing Agent” means Cellco.


“Marketing Agent Agency Agreement” means the Amended and Restated Marketing
Agent Agency Agreement, dated as of September 27, 2016, between the Marketing
Agent and the Verizon Originators, as amended, restated, supplemented or
modified from time to time.


“Marketing Agent Remittance Obligation” has the meaning stated in the Parent
Support Agreement.


“Master Collateral Agency Agreement” means the Amended and Restated Master
Collateral Agency and Intercreditor Agreement, dated as of May 8, 2019, among
the Master Trust, U.S. Bank National Association, as master collateral agent,
Cellco, as servicer, and each creditor representative from time to time party
thereto, as amended, restated, supplemented or modified from time to time.


“Master Trust” means Verizon DPPA Master Trust, a Delaware statutory trust,
created and existing pursuant to the Master Trust Agreement.


“Master Trust Administrator” means Cellco.


“Master Trust Agreement” means the Second Amended and Restated Trust Agreement,
dated as of May 8, 2019, between Verizon ABS II LLC, as depositor, and the
Master Trust Owner Trustee, as amended, restated, supplemented or modified from
time to time.
 
“Master Trust Owner Trustee” means Wilmington Trust, National Association, a
national banking association, not in its individual capacity but solely as
Master Trust Owner Trustee under the Master Trust Agreement.


“Master Trust Receivables Transfer Agreement” means the Master Trust Receivables
Transfer Agreement, dated as of the Closing Date, among the Master Trust, the
Servicer and the Depositor, as amended, restated, supplemented or modified from
time to time.
 
“Master Trust Transferred Property” means, for the Closing Date and any
Acquisition Date, (a) the Initial Receivables or the Additional Receivables, as
applicable, transferred by the Master Trust, (b) all amounts received and
applied on such Receivables after the end of the calendar day on the related
Cutoff Date, (c) all present and future claims, demands, causes of action and
choses in action relating to any of the property described above and (d) all
payments on or under and all proceeds of the property described above.


“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on the ability of the applicable Person to perform its
obligations under any Transaction Document.


A-18

--------------------------------------------------------------------------------

“Monthly Deposit Required Ratings” has the meaning stated in Section 4.3(b)(i)
of the Transfer and Servicing Agreement.


“Monthly Investor Report” has the meaning stated in Section 3.5(a)(i) of the
Transfer and Servicing Agreement.


“Moody’s” means Moody’s Investors Service, Inc.


“Negative Carry Account” means the account or accounts established under Section
4.1(a) of the Transfer and Servicing Agreement.


“Negative Carry Account Draw Amount” means, for a Payment Date during the
Revolving Period:


(a) if that Payment Date is not an Acquisition Date, the lesser of:


(i) an amount (not less than zero) equal to the Total Required Payment, plus the
Reserve Deposit Amount, plus the Acquisition Deposit Amount, minus the Available
Funds determined without regard to the Negative Carry Account Draw Amount or the
Reserve Account Draw Amount; and


(ii) the amount in the Negative Carry Account; and


(b) if the Payment Date is an Acquisition Date, the amount in the Negative Carry
Account in excess of the Required Negative Carry Amount.


“Negative Carry Deposit Amount” means, for a Payment Date during the Revolving
Period on which amounts are in the Acquisition Account, an amount equal to (a)
the Required Negative Carry Amount for that Payment Date minus (b) the amount in
the Negative Carry Account on that Payment Date (before payments under Section
8.2(c) of the Indenture on that Payment Date).


“New Upgrade DPP” has the meaning stated in Section 4.3(g) of the Transfer and
Servicing Agreement.


“Note Balance” means, for a Note or Class, the initial aggregate principal
balance of the Note or Class minus all amounts distributed on the Note or Class
that is applied to principal.


“Note Interest Rate” means a per annum rate equal to, for: (i) the Class A
Notes, 0.47% (computed on the basis of a 360 day year consisting of twelve 30
day months), (ii) the Class B Notes, 0.68% (computed on the basis of a 360 day
year consisting of twelve 30 day months), and (iii) the Class C Notes, 0.83%
(computed on the basis of a 360 day year consisting of twelve 30 day months).


A-19

--------------------------------------------------------------------------------

“Note Interest Shortfall” means, for a Class and a Payment Date, an amount equal
to the excess, if any, of the Accrued Note Interest for the Payment Date
immediately preceding such Payment Date for the Class over the amount of
interest that was paid to the Noteholders of that Class on the Payment Date
immediately preceding such Payment Date, together with interest on the excess
amount, to the extent lawful, at the Note Interest Rate for the Class for that
Interest Period.


“Note Monthly Interest” means, for a Class and a Payment Date, the aggregate
amount of interest accrued on the Note Balance of the Class at the Note Interest
Rate for the Class for the related Interest Period.


“Note Owner” means, for a Book-Entry Note, the Person who is the beneficial
owner of a Book-Entry Note as reflected on the books of the Clearing Agency or
on the books of a Person maintaining an account with the Clearing Agency (as a
direct participant or as an indirect participant, in each case according to the
rules of the Clearing Agency).


“Note Paying Agent” means initially the Indenture Trustee and any other Person
appointed as Note Paying Agent under Section 2.15 of the Indenture.


“Note Pool Factor” means, for a Class and a Payment Date, a seven-digit decimal
figure equal to the Note Balance of the Class after giving effect to any
payments of principal of the Class on that Payment Date divided by the initial
Note Balance of the Class.


“Note Register” and “Note Registrar” have the meanings stated in Section 2.4 of
the Indenture.


“Noteholder” means the Person in whose name a Note is registered on the Note
Register.


“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally with respect to U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States Person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States Person” within the meaning of Section 7701(a)(30)
of the Code).


“Notes” or “Note” means, collectively or individually, as the context may
require, the Class A Notes, the Class B Notes and the Class C Notes.


“Obligor” means the Person that has signed the account agreement of which the
device payment plan agreement that constitutes the Receivable is a part and who
owes payments under the Receivable.


“Officer’s Certificate” means (a) for the Issuer, a certificate signed by a
Responsible Person of the Issuer, (b) for the Depositor, the Administrator, the
Marketing Agent, the Parent Support Provider, any Originator or the Servicer, a
certificate signed by any officer of such entity, as applicable, (c) for the
Master Trust, a certificate signed by a Responsible Person of the


A-20

--------------------------------------------------------------------------------

Master Trust and (d) for the Indenture Trustee, a certificate signed by a
Responsible Person of the Indenture Trustee.


“Opinion of Counsel” means a written opinion of counsel (which may be internal
counsel) which counsel is reasonably acceptable to the Indenture Trustee, the
Owner Trustee and the Rating Agencies, as applicable.


“Optional Acquisition” has the meaning stated in Section 8.1(a) of the Transfer
and Servicing Agreement.


“Optional Acquisition Amount” has the meaning stated in Section 8.1(b) of the
Transfer and Servicing Agreement.


“Optional Redemption” has the meaning stated in Section 8.2(a) of the Transfer
and Servicing Agreement.


“Originator” means (i) with respect to the Initial Receivables or the Additional
Receivables, any of Cellco or certain Affiliates of Verizon listed on Schedule B
to the Originator Receivables Transfer Agreement and (ii) with respect to the
Additional Receivables transferred to the Depositor pursuant to the Originator
Receivables Transfer Agreement, any additional Affiliate of Verizon not listed
on Schedule B to the Originator Receivables Transfer Agreement that executes an
Additional Originator Joinder Agreement substantially in the form of Exhibit B
to the Originator Receivables Transfer Agreement; provided, that with respect to
any amounts remitted by, or caused to be remitted by, the Marketing Agent
pursuant to Sections 4.3(g), (h) and (i) of the Transfer and Servicing
Agreement, the term “Originator” shall also mean, with respect to the Additional
Receivables transferred to the Depositor pursuant to the Master Trust
Receivables Transfer Agreement, any additional Affiliate of Verizon not listed
on Schedule B to the Originator Receivables Transfer Agreement that originated
any such Receivables.


“Originator Reacquisition Obligation” has the meaning stated in the Parent
Support Agreement.


“Originator Receivables Transfer Agreement” means the Originator Receivables
Transfer Agreement, dated as of the Closing Date, between the Originators party
thereto and the Depositor, as amended, restated, supplemented or modified from
time to time.


“Originator Transferred Property” means, for the Closing Date and any
Acquisition Date, (a) the Initial Receivables or the Additional Receivables, as
applicable, transferred by the Originators, (b) all amounts received and applied
on such Receivables after the end of the calendar day on the related Cutoff
Date, (c) all present and future claims, demands, causes of action and choses in
action relating to any of the property described above and (d) all payments on
or under and all proceeds of the property described above.


“Other Assets” means any assets (other than the Trust Property) sold, assigned
or conveyed or intended to be sold, assigned or conveyed by the Depositor to any
Person other than the Issuer, whether by way of a sale, capital contribution,
pledge or otherwise.


A-21

--------------------------------------------------------------------------------

“Outstanding” means, as of a date, all Notes authenticated and delivered under
the Indenture on or before that date except (a) Notes that have been cancelled
by the Note Registrar or delivered to the Note Registrar for cancellation, (b)
Notes to the extent the amount necessary to pay the Notes has been deposited
with the Indenture Trustee or Note Paying Agent in trust for the Noteholders
and, if those Notes are to be redeemed, notice of the redemption has been given
under the Indenture, and (c) Notes in exchange for or in place of which other
Notes have been authenticated and delivered under the Indenture unless proof
satisfactory to the Indenture Trustee is presented that the Notes are held by a
bona fide purchaser. In determining whether Noteholders of the required Note
Balance have made or given a request, demand, authorization, direction, notice,
consent or waiver under any Transaction Document, Notes owned by the Issuer, the
Depositor, the Servicer or their Affiliates will not be considered to be
Outstanding. However, Notes owned by the Issuer, the Depositor, the Servicer or
their Affiliates will be considered to be Outstanding if (A) no other Notes
remain Outstanding, or (B) the Notes have been pledged in good faith and the
pledgee establishes to the reasonable satisfaction of the Indenture Trustee the
pledgee’s right to act for the Notes and that the pledgee is not the Issuer, the
Depositor, the Servicer or their Affiliates.


“Overcollateralization” means, for any date of determination other than the
Closing Date, the amount by which (x) the sum of (i) the Adjusted Pool Balance
as of the last day of the related Collection Period, and (ii) the amount on
deposit in the Acquisition Account after giving effect to the acquisition of
Receivables on that date exceeds (y) the aggregate Note Balance.


“Overcollateralization Target Amount” means an amount equal to:




(i)
on the Closing Date, 10.50% of the Adjusted Pool Balance as of the Initial
Cutoff Date;

 


(ii)
for any date of determination (other than the Closing Date), prior to the
Amortization Period, on which the pool of Receivables meets all of the Floor
Credit Enhancement Composition Tests, the greater of (x) the result of (a)(i)
the aggregate Note Balance, divided by (ii) 1 minus 0.1050, minus (b) the
aggregate Note Balance, and (y) 1.00% of the Adjusted Pool Balance as of the
Closing Date;

 


(iii)
for any date of determination (other than the Closing Date), prior to the
Amortization Period, on which the pool of Receivables does not meet all of the
Floor Credit Enhancement Composition Tests, the greater of (x) the result of
(a)(i) the aggregate Note Balance, divided by (ii) 1 minus 0.1350, minus (b) the
aggregate Note Balance, and (y) 1.00% of the Adjusted Pool Balance as of the
Closing Date;

 


(iv)
for any date of determination, during the Amortization Period, on which the pool
of Receivables meets all of the Floor Credit Enhancement Composition Tests, the
greater of (x) 14.50% of the Adjusted Pool Balance as of the end of the calendar
month immediately preceding such date of determination, and (y) 1.00% of the
Adjusted Pool Balance as of the Closing Date; or

 
A-22

--------------------------------------------------------------------------------




(v)
for any date of determination, during the Amortization Period, on which the pool
of Receivables does not meet all of the Floor Credit Enhancement Composition
Tests, the greater of (x) 17.50% of the Adjusted Pool Balance as of the end of
the calendar month immediately preceding such date of determination, and (y)
1.00% of the Adjusted Pool Balance as of the Closing Date.

 
“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, not in its individual capacity but solely as Owner Trustee under
the Trust Agreement.


“Owner Trustee Fee” means a monthly fee equal to 1/12th of $15,000, payable on
each Payment Date.


“Parent Support Agreement” means the guaranty, dated as of the Closing Date,
among the Parent Support Provider, the Depositor, the Issuer and the Indenture
Trustee, as amended, restated, supplemented or modified from time to time.


“Parent Support Provider” means Verizon.


“Payment Date” means the 20th day of each month or, if not a Business Day, the
next Business Day, starting in September 2020. For a Collection Period, the
related Payment Date means the Payment Date following the end of the Collection
Period.


“Percentage Interest” shall mean, with respect to each Certificate, the
percentage interest in the Issuer represented by such Certificate.
 
“Permitted Activities” has the meaning stated in Section 2.3(a) of the Trust
Agreement.


“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form that
evidence:


(a) (x) direct or fully guaranteed United States treasury obligations or (y)
U.S. Department of Housing and Urban Development public agency bonds, Federal
Housing Administration debentures, Government National Mortgage Association
guaranteed mortgage-backed securities or participation certificates, RefCorp
debt obligations, SBA-guaranteed participation certificates and guaranteed pool
certificates;


(b) demand deposits, time deposits, certificates of deposit or bankers’
acceptances of any depository institution or trust company (i) incorporated
under the laws of the United States or any State or any United States branch or
agency of a foreign bank, (ii) subject to supervision and examination by federal
or State banking or depository institution authorities and (iii) where the
commercial paper or other short-term unsecured debt obligations (other than
obligations with a rating based on the credit of a Person other than the
depository institution or trust company) of such depository institution or trust
company have the Required Rating;


A-23

--------------------------------------------------------------------------------

(c) commercial paper, including asset-backed commercial paper, having the
Required Rating;


(d) investments in money market funds having a rating in the highest investment
grade category from each of Fitch and Moody’s (including funds for which the
Indenture Trustee or the Owner Trustee or any of their Affiliates is investment
manager or advisor); and


(e) any other investment that is acceptable to each Rating Agency.


“Permitted Lien” means a Lien that attaches by operation of law, or any security
interest of the Depositor in the Originator Transferred Property and the Master
Trust Transferred Property under the related Receivables Transfer Agreement, the
Issuer in the Depositor Transferred Property under the Transfer and Servicing
Agreement or the Indenture Trustee in the Collateral under the Indenture.


“Person” means a legal person, including a corporation, natural person, joint
venture, limited liability company, partnership, trust, business trust,
association, government, a department or agency of a government or any other
entity.


“Personally Identifiable Information” has the meaning stated in the Asset
Representations Review Agreement.


“Pool Balance” means, for any Collection Period, an amount equal to (i) the
aggregate Principal Balance of the Receivables on the last day of the Collection
Period immediately preceding such Collection Period (excluding Acquired
Receivables), plus the aggregate Principal Balance on the related Cutoff Date of
any Additional Receivables transferred during the Collection Period less (ii)
the aggregate Principal Balance of any Temporarily Excluded Receivables as of
the last day of the Collection Period immediately preceding such Collection
Period.


“Pool Composition Tests” means, for the Closing Date, each Payment Date and any
Acquisition Date and with respect to the pool of Receivables held by the Issuer
as of the related Cutoff Date, including any Additional Receivables acquired by
the Issuer on an Acquisition Date, each of the following tests calculated as of
the end of the month preceding the month in which such date occurs:


(a) the weighted average FICO® Score 8 of the Obligors with respect to the
Receivables is at least 685 (excluding Receivables with Obligors for whom FICO®
Score 8s are not available),


(b) Receivables with Obligors for whom FICO® Score 8s are not available
represent no more than 5.00% of the Pool Balance,


(c) Receivables with Obligors that have less than 12 months of Customer Tenure
with Verizon Wireless represent no more than 28.00% of the Pool Balance,


A-24

--------------------------------------------------------------------------------

(d) Receivables with Obligors that have 7 months or more, but less than 24
months of Customer Tenure with Verizon Wireless represent no more than 15.00% of
the Pool Balance,


(e) Receivables with Obligors that have 60 months or more of Customer Tenure
with Verizon Wireless represent at least 50.00% of the Pool Balance,


(f) Receivables with Obligors that have less than 12 months of Customer Tenure
with Verizon Wireless and (i) for whom FICO® Score 8s are not available or (ii)
that have FICO® Score 8s below 650, represent no more than 10.00% of the Pool
Balance,



(g) Receivables with Obligors that have 12 months or more, but less than 60
months of Customer Tenure with Verizon Wireless and (i) for whom FICO® Score 8s
are not available or (ii) that have FICO® Score 8s below 650, represent no more
than 55.00% of the aggregate Principal Balance of all Receivables with Obligors
that have 12 months or more, but less than 60 months of Customer Tenure with
Verizon Wireless, and


(h) Receivables with Obligors that have 60 months or more of Customer Tenure
with Verizon Wireless and (i) for whom FICO® Score 8s are not available or (ii)
that have FICO® Score 8s below 650, represent no more than 30.00% of the
aggregate Principal Balance of all Receivables with Obligors that have 60 months
or more of Customer Tenure with Verizon Wireless.


“Principal Balance” means, for a Receivable as of the last day of a month, an
amount (not less than zero) equal to, without duplication:


(a) the Amount Financed; minus


(b) the portion of the amounts paid by the related Obligor applied on or before
that date allocable to principal; minus


(c) any Credits allocated to such Receivable;


provided that, the Principal Balance for any Written-Off Receivable will be
deemed to be zero.


“Proceeding” means a suit in equity, action at law or other judicial or
administrative proceeding, or governmental investigation.


“Prospectus” means the prospectus dated as of August 4, 2020, relating to the
offering of the Notes.


“Qualified Institution” means U.S. Bank National Association, Wilmington Trust,
National Association, or a trust company or a bank or depository institution
organized under the laws of the United States or any State or any United States
branch or agency of a foreign bank or


A-25

--------------------------------------------------------------------------------

depository institution that (i) is subject to supervision and examination by
federal or State banking authorities, (ii) has a short-term deposit rating of
“P-1” from Moody’s, if rated by Moody’s, and “F1+” from Fitch, if rated by
Fitch, (iii) if the institution holds any Bank Accounts, has a long-term
unsecured debt rating or issuer rating of at least “Aa3” from Moody’s, if rated
by Moody’s, and at least “A” from Fitch, if rated by Fitch and (iv) if the
institution is organized under the laws of the United States, whose deposits are
insured by the Federal Deposit Insurance Corporation.


“Rating Agency” means each of Moody’s and Fitch.


“Rating Agency Condition” means, for an action or request and with respect to a
Rating Agency, that, according to the then-current policies of the relevant
Rating Agency for that action or request, the Rating Agency either has notified
the Depositor, the Servicer, the Owner Trustee and the Indenture Trustee that
the proposed action or request will not result in a downgrade or withdrawal of
its then-current rating on any of the Notes or does not notify the Depositor,
the Servicer, the Owner Trustee or the Indenture Trustee that the proposed
action or request will result in a downgrade or withdrawal of its then-current
rating on any of the Notes within ten days following any request therefor.


“Receivable” means, for a Collection Period, an Initial Receivable or an
Additional Receivable, excluding any device payment plan agreement that became
an Acquired Receivable during a prior Collection Period or was a Written-Off
Receivable sold under Section 3.4 of the Transfer and Servicing Agreement during
a prior Collection Period.


“Receivable File” has the meaning stated in Section 3.10(b) of the Transfer and
Servicing Agreement.


“Receivables Transfer Agreements” or “Receivables Transfer Agreement” means,
collectively or individually, the Originator Receivables Transfer Agreement and
the Master Trust Receivables Transfer Agreement, as the context may require.


“Record Date” means, for a Payment Date and a Book-Entry Note, the close of
business on the day before the Payment Date and, for a Payment Date and a
Definitive Note, the last day of the calendar month immediately preceding the
month in which the Payment Date occurs and with respect to any notice, vote or
consent, the most recently occurring Record Date for a Payment Date.


“Recoveries” means, for any Written-Off Receivable and a Collection Period, an
amount equal to:


(a) all amounts received and applied by the Servicer during the Collection
Period for the Receivable after the date on which it became a Written-Off
Receivable, including any proceeds from the sale of a Device securing any
Receivable; minus


A-26

--------------------------------------------------------------------------------

(b) any amounts paid by the Servicer for the account of the related Obligor,
including collection expenses and other amounts paid to third parties, if any,
in connection with collections on the Written-Off Receivable; minus


(c) amounts, if any, required by Law or under the Servicing Procedures to be
paid to the Obligor.


“Redemption Date” has the meaning stated in Section 10.1 of the Indenture.


“Reference Treasury Dealer” means (1) any independent investment banking or
commercial banking institution of national standing and any of its successors
appointed by Verizon; provided, however, that if any of the foregoing shall
cease to be a primary U.S. Government securities dealer in the United States,
referred to as a “Primary Treasury Dealer,” another Primary Treasury Dealer
substituted therefor, and (2) any other Primary Treasury Dealer selected by an
Independent Investment Banker and approved in writing by Verizon.


“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any date of determination, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 3:30 p.m., New York
City time, on the third Business Day preceding the date of determination.


“Regular Priority Principal Payment” means, for a Payment Date, an amount equal
to the greater of (A) an amount (not less than zero) equal to the excess, if
any, of (a) the aggregate Note Balance of the Class A Notes, the Class B Notes
and the Class C Notes as of the immediately preceding Payment Date (or, for the
initial Payment Date, as of the Closing Date), minus the sum of the First
Priority Principal Payment, the Second Priority Principal Payment and the Third
Priority Principal Payment for the current Payment Date, over (b) the Adjusted
Pool Balance as of the last day of the related Collection Period minus the
Overcollateralization Target Amount, and (B) on and after the Final Maturity
Date for any Class of Notes, the amount that is necessary to reduce the
principal amount of each such Class, as applicable, to zero (after the
application of any First Priority Principal Payment, Second Priority Principal
Payment and Third Priority Principal Payment).


“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.


A-27

--------------------------------------------------------------------------------

“Requesting Noteholders” has the meaning stated in Section 14.1 of the
Indenture.


“Requesting Party” has the meaning stated in Section 11.2 of the Transfer and
Servicing Agreement.


“Required Acquisition Deposit Amount” means, for any Payment Date during the
Revolving Period, an amount equal to the excess, if any, of (x) the aggregate
Note Balance of the Notes over (y) (i) the Adjusted Pool Balance as of the end
of the related Collection Period minus (ii) the Overcollateralization Target
Amount, after giving effect to any acquisition of Additional Receivables on such
date.


“Required Negative Carry Amount” means, for any Payment Date during the
Revolving Period, an amount equal to the product of (i) the amount in the
Acquisition Account on the Payment Date (after giving effect to all payments
under Section 8.2(c) of the Indenture and the acquisition of Additional
Receivables, if any, on the Payment Date), (ii) the weighted average Note
Interest Rate and (iii) 1/12.


“Required Rating” means, for short-term unsecured debt obligations, a rating of
(a) “P-1” from Moody’s and (b) “F1+” from Fitch.


“Required Reserve Amount” means $17,877,096.46, or approximately 1% of the
Adjusted Pool Balance as of the Initial Cutoff Date.


“Reserve Account” means the account established under Section 4.1(a) of the
Transfer and Servicing Agreement.


“Reserve Account Draw Amount” means:


(a) for each Payment Date before the Amortization Period, the lesser of:


(i) an amount (not less than zero) equal to the Total Required Payment minus the
Available Funds determined without regard to the Reserve Account Draw Amount;
and


(ii) the amount in the Reserve Account; and


(b) for each Payment Date during the Amortization Period, an amount equal to the
amount in the Reserve Account, if that amount together with Available Funds for
that Payment Date is sufficient to pay the entire Note Balance of the Notes, all
accrued and unpaid interest and any unpaid Make-Whole Payments and all other
amounts to be distributed to the Secured Parties under the Indenture and the
Transfer and Servicing Agreement in full.


“Reserve Deposit Amount” means, for a Payment Date, an amount equal to (a) the
Required Reserve Amount minus (b) the amount in the Reserve Account on the
Payment Date (before payments under Section 8.2(c) of the Indenture on that
Payment Date).


A-28

--------------------------------------------------------------------------------

“Residual Interest” means an “eligible horizontal residual interest” (as defined
in the U.S. Credit Risk Retention Rules) equal to at least 5% of the fair value
of all of the “ABS interests” (as defined in the U.S. Credit Risk Retention
Rules) in the Issuer issued as part of the transactions contemplated by the
Transaction Documents, determined as of the Closing Date using a fair value
measurement framework under United States generally accepted accounting
principles.


“Responsible Person” means:


(a) for the Administrator, the Depositor, the Sponsor, the Servicer, the
Marketing Agent, the Parent Support Provider or any Originator, a Person
designated in an Officer’s Certificate of the Person or other notice signed by
an officer of the Person authorized to act for the Person or any treasurer,
assistant treasurer or corporate secretary of such Person that has
responsibility for the matter;


(b) for the Issuer, an officer in the Corporate Trust Office of the Owner
Trustee, any officer of the Owner Trustee to whom any matter is referred because
of the officer’s knowledge of and familiarity with the matter, and a Responsible
Person of the Administrator;


(c) for the Master Trust, an officer in the Corporate Trust Office of the Master
Trust Owner Trustee, any officer of the Master Trust Owner Trustee to whom any
matter is referred because of the officer’s knowledge of and familiarity with
the matter, and a Responsible Person of the Master Trust Administrator; and


(d) for the Indenture Trustee or the Owner Trustee, an officer in the Corporate
Trust Office of the Indenture Trustee or the Owner Trustee, as applicable,
including each vice president, assistant vice president, secretary, assistant
secretary or other officer customarily performing functions similar to those
performed by those officers listed above, and any officer of the Indenture
Trustee or the Owner Trustee, as applicable, to whom any matter is referred
because of the officer’s knowledge of and familiarity with the matter, and in
each case, having direct responsibility for the administration of the
Transaction Documents.


“Review” has the meaning stated in the Asset Representations Review Agreement.


“Review Materials” has the meaning stated in the Asset Representations Review
Agreement.


“Review Notice” has the meaning stated in the Asset Representations Review
Agreement.


“Review Receivable” has the meaning stated in the Asset Representations Review
Agreement.


A-29

--------------------------------------------------------------------------------

“Review Report” means, for an Asset Representations Review, the report of the
Asset Representations Reviewer described in Section 3.5 of the Asset
Representations Review Agreement.


“Revolving Period” means the period from the Closing Date to the start of the
Amortization Period.


“Sarbanes Certification” has the meaning stated in Section 6.7(a)(iv) of the
Transfer and Servicing Agreement.


“Schedule of Receivables” means (a) the schedule identifying the Initial
Receivables attached as Schedule A to each Receivables Transfer Agreement and
Schedule A to each of the Transfer and Servicing Agreement and the Indenture or
the electronic file with respect thereto delivered on the Closing Date, and (b)
each schedule identifying any Additional Receivables attached as Schedule A to
any Transfer Notice or the electronic file with respect thereto delivered by the
Depositor, or the Administrator on its behalf, to the Issuer and the Indenture
Trustee for an Acquisition Date.


“Second Priority Principal Payment” means, for a Payment Date, the greater of:


(a) an amount (not less than zero) equal to:


(i) the aggregate Note Balances of the Class A Notes and the Class B Notes as of
the immediately preceding Payment Date (or, for the initial Payment Date, as of
the Closing Date); minus


(ii) the Adjusted Pool Balance; minus


(iii) the First Priority Principal Payment; and


(b) on and after the Final Maturity Date for the Class B Notes, the Note Balance
of the Class B Notes until paid in full.


“Secured Parties” means the Indenture Trustee, for the benefit of the
Noteholders.


“Securities Account” means each Bank Account subject to the terms of the Account
Control Agreement.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Intermediary” means U.S. Bank National Association.


“Servicer” means Cellco or any Successor Servicer engaged under Section 7.4 of
the Transfer and Servicing Agreement.


A-30

--------------------------------------------------------------------------------

“Servicer Acquisition Obligation” has the meaning stated in the Parent Support
Agreement.


“Servicer Deposit Obligation” has the meaning stated in the Parent Support
Agreement.


“Servicer Representation Obligation” has the meaning stated in the Parent
Support Agreement.


“Servicer Termination Event” has the meaning stated in Section 7.2 of the
Transfer and Servicing Agreement.


“Servicer’s Certificate” means an Officer’s Certificate of the Servicer
delivered pursuant to Section 6.6 of the Transfer and Servicing Agreement.


“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.


“Servicing Fee” means, for a Collection Period, the fee payable to the Servicer
in an amount equal to the product of:


(a) one-twelfth of the Servicing Fee Rate; times


(b) the Adjusted Pool Balance at the beginning of the full calendar month
immediately preceding such Payment Date;


provided, that the Servicing Fee for the initial Payment Date will equal the
product of (i) a fraction, the numerator of which is the number of days from and
including the Closing Date to and including the last day of the first Collection
Period and the denominator of which is 360, and (ii) the Servicing Fee Rate
times the Adjusted Pool Balance as of the Closing Date.


“Servicing Fee Rate” means 0.75%.


“Servicing Procedures” means the servicing procedures of Cellco relating to
device payment plan agreements originated by the Originators, as amended or
modified from time to time.


“Similar Law” means any federal, State, local or non-U.S. law or regulation that
is substantially similar to Title I of ERISA or Section 4975 of the Code.


“Solvent” means, with respect to any Person and as of any particular date, that
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business


A-31

--------------------------------------------------------------------------------

and (iii) such Person is not incurring debts or liabilities beyond its ability
to pay such debts and liabilities as they mature.


“Sponsor” means Cellco.


“State” means a state or commonwealth of the United States of America, or the
District of Columbia.


“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in the Servicing Criteria
with respect to the Receivables under the direction or authority of the Servicer
or a Subservicer.


“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in the Servicing Criteria.


“Successor Servicer” has the meaning stated in Section 7.4(a)(i) of the Transfer
and Servicing Agreement.


“Supplemental Servicing Fee” means, for a Collection Period, all net Recoveries,
late fees, prepayment charges, extension fees and other administrative fees or
similar charges on the Receivables.


“Temporarily Excluded Receivables” means any Receivable deemed to be temporarily
excluded by the Administrator from any calculation required to be made by the
Administrator or the Servicer pursuant to and in accordance with the terms of
the Transaction Documents.


“Temporarily Excluded Receivables Servicing Fee” means, for a Collection Period,
the fee payable to the Servicer in an amount equal to the product of:


(a) one-twelfth of the Servicing Fee Rate; times


(b) the aggregate Principal Balance of all Temporarily Excluded Receivables at
the beginning of the calendar month immediately preceding such Collection
Period.


“Third Priority Principal Payment” means, for a Payment Date, the greater of:


(a) an amount (not less than zero) equal to:


(i)    the aggregate Note Balances of the Class A Notes, the Class B Notes and
the Class C Notes as of the immediately preceding Payment Date (or, for the
initial Payment Date, as of the Closing Date); minus
A-32

--------------------------------------------------------------------------------

(ii)    the Adjusted Pool Balance; minus


(iii)      the First Priority Principal Payment; minus


(iv)     the Second Priority Principal Payment; and


(b) on and after the Final Maturity Date for the Class C Notes, the Note Balance
of the Class C Notes until paid in full.


“Total Required Payment” means,


(a) for a Payment Date and the Reserve Account Draw Amount, the sum of the
amounts set forth in Sections 8.2(c)(i) through (viii) of the Indenture; and


(b) for a Payment Date and the Negative Carry Account Draw Amount, the sum of
the amounts set forth in Sections 8.2(c)(i) through (xiii) of the Indenture.


Following an Event of Default and an acceleration of the Notes or an Insolvency
Event or dissolution of the Depositor, until the Note Balances of each Class of
Notes have been paid in full, the Total Required Payment will also include the
aggregate Note Balances of all Notes.


“Transaction Documents” means the Certificate of Trust, the Trust Agreement, the
Receivables Transfer Agreements, the Transfer and Servicing Agreement, the
Indenture, the Administration Agreement, the Asset Representations Review
Agreement, the Parent Support Agreement, the Underwriting Agreement, the
Marketing Agent Agency Agreement, the Depository Agreement and the Account
Control Agreement.


“Transfer and Servicing Agreement” means the Transfer and Servicing Agreement,
dated as of the Closing Date, among the Issuer, the Depositor and Cellco as
Servicer, Marketing Agent and Custodian, as amended, restated, supplemented or
modified from time to time.


“Transfer Notice” means the notice to the Issuer, the Depositor and the
Indenture Trustee regarding the acquisition of Additional Receivables under
Section 2.1(d) of each of the Receivables Transfer Agreements, substantially in
the form of Exhibit A to each such Receivables Transfer Agreement.


“Treasury Rate” means, for any Payment Date on which a Make-Whole Payment is to
be made, the rate determined on the third Business Day preceding such Payment
Date equal to:


(i) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release published by the Board of Governors of the Federal Reserve System
designated as “Statistical Release H. 15(519)” or any successor publication
which is published weekly by the Board of Governors of the Federal Reserve
System and which establishes yields on actively traded United States Treasury
securities adjusted to constant maturity under the caption “Treasury Constant
Maturities,” for the maturity corresponding to the Comparable


A-33

--------------------------------------------------------------------------------

Treasury Issue (if no maturity is within three months before or after the
Remaining Life (as defined in the definition of Comparable Treasury Issue),
yields for the two published maturities most closely corresponding to the
Comparable Treasury Issue will be determined and the Treasury Rate will be
interpolated or extrapolated from those yields on a straightline basis, rounding
to the nearest month), or


(ii) if that release (or any successor release) is not published during the week
preceding the calculation date or does not contain those yields, the rate per
annum equal to the semiannual equivalent yield to maturity of the Comparable
Treasury Issue, calculated using a price for the Comparable Treasury Issue
(expressed as a percentage of its principal amount) equal to the Comparable
Treasury Price for the date of redemption.


“Treasury Regulations” shall mean regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.


“True Up Trust” means Verizon DPPA True Up Trust, a Delaware statutory trust, or
its successors or assigns.


“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Depositor and the Owner Trustee, as amended,
restated, supplemented or modified from time to time.


“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.


“Trust Property” means the Initial Trust Property and any Additional Trust
Property.


“Trust Register” has the meaning stated in Section 3.3(a) of the Trust
Agreement.


“Trust Registrar” has the meaning stated in Section 3.3(a) of the Trust
Agreement.


“U.S. Credit Risk Retention Rules” means Regulation RR, 17 C.F.R. §246.1, et
seq.


“UCC” means the Uniform Commercial Code as in effect in any relevant
jurisdiction.


“Underwriting Agreement” means the Underwriting Agreement, dated as of August 4,
2020, by and among the Depositor, Cellco and each of RBC Capital Markets, LLC,
Barclays Capital Inc., MUFG Securities Americas Inc. and TD Securities (USA)
LLC, each on its own behalf and as a representative of the several underwriters
identified therein.


“Underwriting Procedures” means the underwriting procedures of the Originators,
as established by Cellco, relating to device payment plan agreements originated
by the Originators, as such underwriting procedures may be amended or modified
from time to time.


A-34

--------------------------------------------------------------------------------

“Upgrade Contract” has the meaning stated in the Glossary of the Marketing Agent
Agency Agreement.


“Upgrade Offer” means the Annual Upgrade Offer or any other upgrade offer
extended by Verizon Wireless to an existing Obligor under which such Obligor can
upgrade a Device that is the subject of a device payment plan agreement if the
terms and conditions specified in such offer are satisfied.


“Upgrade Payment” means a prepayment amount equal to the remaining unpaid
Principal Balance of the related Receivable determined as of the date of the
relevant upgrade, after giving effect to any prepayment made by the related
Obligor in connection with the related Upgrade Offer.


“Verified Note Owner” has the meaning stated in Section 14.1 of the Indenture.


“Verizon” means Verizon Communications Inc., a Delaware corporation.


“Verizon Originators” means the various subsidiaries and Affiliates of Cellco
listed on Schedule I to the Marketing Agent Agency Agreement.


“Verizon Wireless” means the wireless business of Verizon, operated by Cellco
and various other subsidiaries of Verizon, including the Originators, under the
Verizon Wireless brand.


“Written-Off Receivable” means any Receivable that in accordance with the
Servicing Procedures has been charged off or written off by the Servicer.


“Yield Amount” means, for each Receivable on the Closing Date, on each Payment
Date and on each Acquisition Date other than a Payment Date, the amount by which
(x) the Principal Balance as of the last day of the related Collection Period or
as of the applicable Cutoff Date, as applicable, for such Receivable exceeds (y)
the present value of the future scheduled payments on the Receivable as of the
last day of the related Collection Period (or as of the applicable Cutoff Date,
for the first Payment Date for the Receivables) calculated using the Discount
Rate.  For purposes of this calculation, the future scheduled payments on each
Receivable are the equal monthly payments that would reduce the Receivable’s
Principal Balance as of the related Cutoff Date to zero on the Receivable’s
final scheduled payment date, at an interest rate equal to the APR of the
Receivable, which payments are received at the end of each month without any
delays, defaults or prepayments.


“Yield Supplement Overcollateralization Amount” means, for the Closing Date, for
each Payment Date and for each Acquisition Date other than a Payment Date, an
amount calculated as the sum of the Yield Amounts for all Receivables owned by
the Issuer with an APR as stated in the related device payment plan agreement of
less than 6.30%.






A-35

--------------------------------------------------------------------------------

Exhibit A
 
Custodian’s Security Requirements
 
(See Attached)
 








 


 
EA-1

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
v2.0
 
     





The following information security requirements (“Requirements”) are generally
applicable to Supplier engagements with Verizon.  These requirements are not
intended to address specific security functionality or attributes of devices,
software or systems sold, leased or licensed to Verizon by Supplier and must not
limit more stringent or other security related requirements set forth in this
Agreement.
 
For the avoidance of doubt, any terms of art used herein must have the meaning
described in information security guidance issued by the National Institute of
Standards and Technology, or similarly regulatory bodies that issue industry
accepted standards governing information security.



A.
Supplier Requirements

 

1.
Access Control



Supplier must limit information system access to authorized users, authorized
processes acting on behalf of authorized users, or authorized devices (including
other information systems), and such access must be limited to only those types
of transactions and functions that they are permitted to exercise.


Supplier must:




a.
Create, enable, modify, disable, and remove information system accounts in
accordance with documented Supplier procedures.


b.
Monitor the use of information system accounts.


c.
Review, annually at minimum, user accounts to determine if each user’s access is
still commensurate with role, and that access is still needed.


d.
Enforce, document and define information system access authorizations to support
separation of duties so as to limit the potential for a single individual to
cause excessive harm.


e.
Require personnel with access to administrator or privileged accounts to use
non-privileged accounts or roles when performing non-privileged functions.


f.
Audit the execution of Privileged Users actions and functions.


g.
Prohibit non-privileged users from executing privileged functions, including,
but not limited to, disabling, circumventing, or altering implemented security
safeguards/countermeasures.


h.
Ensure access is granted in relation to the user’s role and is limited to the
minimum necessary to perform her assigned duties (i.e., least privilege
principles).


i.
On a quarterly basis, review privileged and administrator accounts with access
to systems, applications, or databases containing Verizon Highly Confidential
data.


j.
Implement a remote access policy and authorize remote access to information
systems prior to allowing such connections.


k.
Establish usage restrictions, configuration/connection requirements, and
implementation guidance for wireless network access, and authorize wireless
access to the information system according to Supplier’s documented processes
and procedures prior to allowing such connections.


l.
Establish usage restrictions, configuration requirements, connection
requirements, and implementation guidance for organization-controlled mobile
devices; and the connection of mobile devices to information systems.


m.
Establish terms and conditions for authorized individuals working at Supplier’s
third-parties who will access Supplier’s information systems to:

1

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     







i.
Securely access the Supplier information systems from Supplier’s third parties’
information systems; and


ii.
Securely process, store or transmit organization-controlled information using
Supplier’s third parties’ information systems.




2.
Awareness and Training



Supplier must:




a.
Ensure that managers and users of information systems are periodically made
aware of the security risks associated with their activities and of the
applicable laws, Executive Orders, directives, policies, standards,
instructions, regulations, or procedures related to the security of information
systems.


b.
Ensure that Supplier personnel are reasonably and periodically trained to carry
out their assigned information security-related duties and responsibilities.


c.
Ensure that all personnel (including subcontractor personnel) who are involved
in the management, use, or operation of IT systems or have access to Verizon
Confidential Information, receive annual training in privacy, security awareness
and accepted security practices (to include recognizing and reporting suspicious
activities that can introduce malicious software).  Initial training must be
conducted within 30 Days of hire with refresher training occurring annually.


d.
Ensure that all personnel (including subcontractor personnel) with significant
IT security responsibilities receive specialized annual training tailored to
their specific security responsibilities.


e.
Track completion of all training and ensure that all personnel (including
subcontractor personnel) acknowledge receipt of training.




3.
Logging, Audit and Accountability



Supplier must:




a.
Create, protect, and retain information system audit records to the extent
needed to maintain integrity and enable the monitoring, analysis, investigation,
and reporting of unlawful, unauthorized, or inappropriate information system
activity.   For the avoidance of doubt, “audit” is used interchangeably with the
term “log” in this Exhibit.


b.
Ensure that the actions of individual information system users can be uniquely
traced to those users so they can be held accountable for their actions.


c.
Log the following events at a minimum on information systems:


i.
Successful login attempts;


ii.
Unsuccessful login attempts;


iii.
All logoffs;


iv.
Additions, deletions and modifications to User and system accounts/privileges;


v.
Users switching IDs during an online session;


vi.
Attempts to perform unauthorized functions;


vii.
Activity performed by privileged accounts;


viii.
Modifications to system settings (parameters) and

2

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     







ix.
Modifications to audit log parameters;


d.
Event Logs must include at a minimum:


i.
Host name;


ii.
User account;


iii.
Date and time stamp;


iv.
Description of the activity performed;


v.
Event ID or event type;


vi.
Reason for logging event (e.g., access failure); and


vii.
Source and destination network addresses (e.g., IP address).


e.
Review and analyze information system audit records on a regular basis
sufficient to detect significant unauthorized activity with respect to
information systems that are mission critical or contain Verizon Confidential
Information.


f.
Notify Verizon within 24 hours if unauthorized activity is detected on systems
processing or storing Verizon Confidential Information.


g.
Ensure that the audit record is sufficient to reconstruct any activity requiring
investigation.


h.
Ensure controls are in place to protect audit information and audit tools from
unauthorized access, modification and deletion.


i.
Synchronize information system time to an authoritative time source.


j.
Retain audit records for a minimum of 6 months and restrict access to logs to
prevent modification.




4.
Configuration Management



Supplier must:




a.
Establish and maintain baseline configurations and inventories of information
systems throughout the respective system development life cycles.


b.
Establish and enforce security configuration settings for information technology
products employed in information systems.


c.
Identify, document and approve any deviations from established configuration
settings.


d.
Review the information system(s) annually, at minimum, to identify unnecessary
and/or insecure functions, ports, protocols, and services.


e.
Disable unnecessary and/or insecure functions, ports, protocols, and services.


f.
Develop and document an inventory of information system components, including
“open source” code incorporated in, or used to derive, any deliverable provided
to Verizon, which must be provided to Verizon upon request.


g.
Maintain policies and procedures addressing security and intellectual property
requirements that apply to “open source” code incorporated in or used to derive
any deliverable provided to Verizon.


h.
Establish policies governing the installation of software by users, enforce
software installation restrictions, and monitor policy compliance.




5.
Identification and Authentication



Supplier must:


3

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     







a.
Identify information system users, processes acting on behalf of users, and
devices.


b.
Require Authentication for users, processes, and devices as a prerequisite to
allowing access to information systems.


c.
Ensure the information system uniquely identifies and Authenticates users (or
processes acting on behalf of users).


d.
Implement Strong Authentication for network access to privileged accounts.


e.
Implement Strong Authentication for remote access to privileged and
non-privileged accounts.


f.
Implement an Identification and Authentication policy consistent with and or
more secure than the current NIST 800-63 Digital Identity Guidelines
publication.


g.
Ensure information systems store and transmit only cryptographically-protected
Authenticators.




6.
Incident Response



Supplier must:




a.
Establish an operational incident handling capability for information systems
that includes reasonable preparation, detection, analysis, containment,
recovery, and user response activities.


b.
Periodically, but no less than annually, test the incident handling capability.


c.
Track, document, and report incidents to appropriate Supplier personnel.


d.
Notify Verizon of any incident materially affecting systems supporting Verizon
services or data, including, but not limited to, any loss, acquisition or use of
Verizon Confidential Information without authorization, as follows:


i.
Supplier must provide notification via electronic mail to: CIRT@verizon.com as
soon as practical, but no later than twenty-four (24) hours, following awareness
of the security incident.


ii.
Upon Verizon request, Supplier must provide status updates of the incident
mitigation to a point of contact designated by Verizon.


iii.
Supplier must cooperate with Verizon in its efforts to investigate any security
incidents.


iv.
Upon Verizon request, Supplier must provide a written report which describes the
incident, the actions taken by Supplier during the incident response and future
actions to prevent a similar incident from reoccuring.




7.
Media Protection



Supplier must:




a.
Protect information system media, both paper and digital, including encrypting
data at rest stored on portable media (e.g. USB drives, removable hard drives).


b.
Restrict access to media related to Verizon services performed under this
Agreement.  Access to such media must be granted in accordance with these
Requirements.


c.
Label media containing Verizon data commensurate with the highest
confidentiality level of data contained.


d.
When (a) directed by Verizon, or (b) unless specifically otherwise required by
law or directed by Verizon, upon conclusion or termination of Supplier’s work
for Verizon or when no longer required

 
4

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     









for the performance of work under an Agreement, Supplier must Sanitize (or at
Verizon’s election return to Verizon) all copies of all Verizon Confidential
Information, including all backup and archival copies, in any electronic or
non-electronic form.


e.
All hardcopy documents must be cross-cut shredded.


f.
Maintain records for all media that have been destroyed, sanitized or returned
to Verizon.  Records must be maintained for a minimum of four (4) years and made
available to Verizon for inspection upon request.




8.
Physical and Environmental Protection



Supplier must:




a.
Limit physical access to information systems, equipment, and the respective
operating environments to authorized individuals.


b.
Develop, approve and maintain a list of individuals with authorized access to
the facility(ies) where information systems reside.


c.
Control physical access to information system output devices (e.g. printers,
faxes, etc.) to prevent unauthorized individuals from obtaining the output.


d.
Monitor physical access to the facility where the information system resides to
detect and respond to physical security incidents.


e.
Ensure reasonable physical security controls, commensurate with these
Requirements, are in place at any worksites, including alternate worksites,
where Supplier employees access Verizon Confidential Information.


f.
If approved by Verizon, transport Verizon Confidential Information only using a
qualified courier, with tracking and in a physically secure container.

 

9.
Security Governance



Supplier must:




a.
Develop, document, periodically update, and implement security plans for
information systems that describe the security controls in place or planned for
the information systems and the rules of behavior for individuals accessing the
information systems.


b.
Maintain an information security governance policy or set of policies that
conform to all applicable data protection laws and regulations and that
verifiably addresses these Requirements along with purpose, scope, roles,
responsibilities, management commitment, coordination among Supplier’s entities,
and compliance.  Failure to comply with policies must be addressed through
appropriate discipline.


c.
Ensure that the information security program is approved/endorsed by Supplier’s
executive management.


d.
Regularly review its information security program plan and update the plan to
address organizational changes, material changes in business practices or issues
identified in risk assessments.


e.
Implement a risk management strategy consistently across the organization.

5

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     







f.
Ensure all permitted third-parties that will perform services in support of this
Agreement on behalf of Supplier (e.g. subcontractors), including cloud service
providers, comply in writing with materially similar Requirements to those
outlined in this Exhibit.


g.
Monitor security control compliance by external service providers on an ongoing
basis.

 

10.
Personnel Security



Supplier must:




a.
Have established screening criteria for individuals with access to Verizon
systems or data.


b.
Ensure that upon termination of employment:


i.
Information system and application access is disabled immediately;


ii.
Retrieval of all Verizon information and information system related property of
the terminated employee (including, but not limited to, mobile phones, tablets,
laptops, and security tokens).


c.
Deploy and manage a mobile device management program for all personnel who use
company-issued and or personal devices in their normal course of work with
Verizon that provides for technical controls designed to secure Verizon
Confidential Information accessed on mobile devices.


d.
Upon a personnel role transfer:


i.
Review and confirm ongoing operational need for current logical and physical
access; and


ii.
Make changes to logical and physical access as needed


e.
Prohibit and take reasonable measures to prevent the use of external personal
email accounts, personal websites and social media when handling Verizon
Confidential Information.

 

11.
Vulnerability & Patch Management



Supplier must:




a.
Conduct periodic vulnerability scanning and penetration tests on information
systems and applications to identify security vulnerabilities.


b.
Subscribe to an Industry Standard vulnerability service (e.g. Common
Vulnerabilities and Exposures) and maintain alert status regarding any
vulnerabilities contained in Supplier’s information systems and products.


c.
Maintain procedures to evaluate, prioritize, and track the vulnerabilities based
on a variety of factors such as:


i.
The severity rating assigned to the vulnerability by an Industry Standards body;


ii.
The criticality of the assets impacted by the vulnerability and their likelihood
of exploitation; and


iii.
The classification and quantity of information which the vulnerability places at
risk.


d.
Patch or take other corrective actions to remediate known or discovered
vulnerabilities in a commercially reasonable timeframe, giving greater priority
to vulnerabilities with a higher severity rating based on the criteria outlined
in Section 11(c).




12.
System and Communications Protection



6

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     





Supplier must:




a.
Employ reasonable controls to secure source code, including version control,
segregation of source code repositories, and least privilege access principles.


b.
Incorporate security vulnerability and malicious code assessments throughout the
software development life cycle.


c.
Ensure the information system separates user functionality (including user
interface services) from information system management functionality.


d.
Implement denial of service (DoS) detection and mitigation controls.


e.
Monitor and control communications at the external boundary of the system and at
key internal boundaries within the system.


f.
Implement subnetworks for publicly accessible system components that are either
physically or logically separated from internal, trusted Supplier networks.


g.
Connect to and allow connections from external networks only through managed
interfaces consisting of boundary protection devices and security gateways.


h.
Implement appropriate cryptographic mechanisms to prevent unauthorized
disclosure of information and detect changes to information during transmission.


i.
Encrypt (in Transit and at Rest) Verizon Highly Confidential information.


j.
Establish and manage cryptographic keys in accordance with established and
industry accepted key management procedures for systems encrypting and or
decrypting Verizon data.


k.
Ensure retention and restoral of electronic mail when directed by Verizon in
connection with actual or anticipated legal proceedings.


l.
Adhere to the following requirements when connecting to a Verizon network:


i.
Assets used to connect to a Verizon network must either be provided by Verizon
or must be owned/leased by the Supplier or permitted subcontractors.


ii.
Personally owned assets may not be used to perform work for Verizon.




13.
System and Information Integrity



Supplier must:




a.
Identify, report, update, and correct information and information system
vulnerabilities in a timely manner, as required by Section 11.


b.
Provide protection from malicious code (e.g., viruses or malware) at appropriate
locations within information systems.


c.
Monitor information system security alerts and advisories and take appropriate
actions in response.


d.
Implement appropriate controls to ensure Verizon Confidential Information is
used only for permitted business purposes authorized under the Agreement, and
not for Supplier's own or other purposes.


e.
Monitor the information system to detect attacks and indicators of potential
attacks in accordance with Supplier monitoring objectives.


f.
Implements security safeguards to protect information system memory from
unauthorized code execution.

7

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     







g.
Maintain logical and/or physical separation between production and
non-production environments (e.g., development, testing), sufficient to prevent
unauthorized access between them.


h.
Prohibit the use of Verizon Confidential data in a non-production environment
(i.e. test or development) unless approved by Verizon.


i.
Develop backup plans and schedules to protect against malicious destruction of
information.


j.
Mask or truncate Verizon Highly Confidential Information in display to prevent
disclosure when unnecessary to perform a required business function and when
required by law.




14.
Proof of Compliance





a.
Supplier must reasonably cooperate with Verizon’s efforts to verify Supplier’s
compliance with these Requirements, which efforts may include periodic audits of
Supplier’s operations by Verizon or a third party at Verizon request and on
reasonable notice.   Supplier will reasonably cooperate with security assessment
activities that Verizon may undertake from time to time in connection with
Supplier’s performance under any Agreement, and will address in a timely manner,
security issues that are uncovered in such assessments.


b.
In the event Verizon discovers that Supplier is non-compliant with these
Requirements, Supplier must implement corrective action as soon as practicable,
but in no event more than (30) days after Verizon’s initial notification to
Supplier of the non-compliance.



These Requirements supplement security requirements set forth in any
Agreement(s).
These Requirements specify minimum expectations of Verizon for Supplier
engagements.  Additional safeguards and controls may be required in an
Agreement, statement of work or other engagement document between Supplier and
Verizon, and if such safeguards and/or controls exceed those set forth in these
Requirements, those obligations will continue to apply.



B.
General Definitions

 
1.
Authentication/
Strong Authentication
means the process by which a person, process or system is verified as a
particular person, process or system or a member of a class of persons,
processes or systems, typically for access to data or another right or
privilege.  Strong Authentication means Authenticating using at least two
different verification factors, known as two-factor or multi-factor
authentication as follows: (i) something you know (e.g., a password or PIN);
(ii) something you have (e.g., a smart card or OTP token); or (iii) something
you are (e.g., a fingerprint).
     
2.
Authenticator(s)
means the credentials or other mechanisms used to authenticate a person, process
or system, including, but not limited to, passwords and biometric credentials
such as fingerprints, digital identities, voice prints, and retinal scans.



8

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     

 


3.
Customer Proprietary Network Information (CPNI)
means, for the purposes of these Requirements, information about a customer’s
telecommunications service that is identifiable to that customer, such as call
detail, usage, features, geo-location information associated with such service
and service subscription information, and further including information
contained in bills pertaining to telephone exchange service or telephone toll
service and subject to Federal Communications Commission regulations at 47
U.S.C. Section 222(f)(1).
     
4.
Days
means calendar days unless otherwise specified.
     
5.
Encryption at Rest
means static data which is encrypted using Strong Cryptography.
     
6.
Encryption in Transit
means transmitted data which is encrypted using Strong Cryptography and a
current Industry Standard mechanism (e.g. SFTP, VPN, TLS and etc.)
     
7.
Industry Standard
means any of the following:
         
(1)
actually used or adopted by a substantial number of companies comparable in
size, stature, function to Verizon;
   
(2)
prescribed for use by an applicable nationally recognized standards body; or
   
(3)
assessed by a significant number of recognized experts in the field as
acceptable and reasonable, except where a recent disclosure/public finding
uncovers a significant flaw/vulnerability in such standard.
       
8.
Privileged User
means a user with increased administrative permissions and/or access greater
than that of a general user.  Privileged User controls are applicable regardless
of the environment those right are granted in (i.e. production, development, or
test and internal or external to the private network.)
     
9.
Sanitization
means the process of securely deleting data such that it cannot be recovered; 
Supplier must use NIST SP 800-88, Guidelines for Media Sanitization for
guidance.
     
10.
Strong Cryptography
means the use of cryptography based on industry tested and accepted cipher
algorithms with minimum key lengths of 256-bits for symmetric algorithms and
2048-bits for asymmetric algorithms.  This includes a documented key management
standard, which stipulates the secure retirement and replacement of keys (i.e.
key rotation).
     
11.
Supplier
means Supplier, its affiliates, and its/their subcontractors.



9

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     

 


12.
Verizon Confidential Information
means non-public information received from Verizon and non-public information
generated for Verizon in connection with any agreement between Verizon and
Supplier (an “Agreement”) under which Supplier provides products or services to
Verizon or to others at Verizon’s request or direction, as well as any other
information defined as “Confidential Information” under such agreement.  Some
Confidential Information has increased sensitivity and is categorized as “Highly
Confidential Information,” further described below.  For avoidance of doubt,
“Highly Confidential” should also be considered “Confidential Information” in
these Requirements.
     
13.
Verizon Highly Confidential Information
means Verizon Confidential Information that also fits the following criteria:
•
any state, federal or other national identification number (e.g. SSN, FIN, TIN,
state driver’s license or state non-driver ID card, work visa, passport, tribal
ID, military ID, Alien ID and similar identifiers) identifiable to an
individual,
•
last four (4) digits of SSN;
•
date of birth, (identifiable to an individual),
•
mother's maiden name (identifiable to an individual),
•
bank account and routing number,
•
credit/debit card primary account number (PAN), validation/verification codes,
PIN/PIN Block, magnetic stripe data,
•
Merchant Gift Cards (including gift card number and PIN)
•
Passwords, Challenge Response (including biometric), PINs and other similar
Authenticators,
•
Customer Proprietary Network Information (CPNI);
•
Information on circuits/services/individuals and other intercept data as
required by CALEA or other relevant statutes.
•
Information indicating a service has been designated as subject to
Telecommunication Service Priority, Government Emergency Telecommunications
Service (GETS) or Wireless Priority Service,
•
ESN, MEID, IMEI, ICCID, EUIMID or other similar serial number (identifiable to a
person),
•
set top box identification number, device MAC address, IP address (or other
similar hardware identifiers that can be associated to a person),
•
health or medical information concerning an individual’s medical history, mental
or physical condition, or medical treatment or diagnosis by a health care
professional, as well as an individual’s health insurance policy number or any
unique identifier used to identify the individual for health/medical care
purposes, claims history, including any appeals records,
•
Verizon employee or former employee information, such as compensation and
performance review information; background and drug testing results; work
limitations (involves physical limitations or mental health issues);
disciplinary information; Ethics/Equal Employment Opportunity case



10

--------------------------------------------------------------------------------

[verizon_logo.gif]

 
Baseline Security Requirements
For Verizon Suppliers
 
     

 



     
information; Rehire/No Rehire flags; Net Credited Service Date; marital/domestic
partner status;
   
•
customer telephone number, address, and/or customer name, unless designated as
unpublished/unlisted
   
•
customer geo-location or Location Based Information,
   
•
other information about a Verizon customer that can be associated to that
customer, including subscription or purchase information, account number, video
on demand or pay per view purchase information, television viewing information,
email contents, text message contents, voice mails, voice recordings, Internet
usage/navigation (i.e. Internet/web browsing history), customer or potential
customer credit scores or credit status, and
   
•
any information defined in the Master Service Agreement or Statement of Work
between Verizon and Supplier as “Verizon Highly Confidential Information,” or
labelled as such.






C.
ACRONYMS

 
CALEA
Communications Assistance for Law Enforcement Act
ESN
Electronic Serial Number
EUIMID
Expanded User Identity Module Identifier
FIN
Federal Identification Number
ICCID
Integrated Circuit Card Identifier
IMEI
International Mobile Equipment Identity
MEID
Mobile Equipment Identifier
OTP
One Time Password
PAN
Primary Account Number
PIN
Personal Identification Number
SFTP
Secure File Transfer Protocol
SSN
Social Security Number
TIN
Taxpayer Identification Number
TLS
Transport Layer Security
VPN
Virtual Private Network





11

--------------------------------------------------------------------------------

Exhibit B
 
FORM OF ANNUAL CERTIFICATION
 


Re:
The Transfer and Servicing Agreement, dated as of August 12, 2020 (the
“Agreement”), among Verizon Owner Trust 2020-B (the “Issuer”), Verizon ABS LLC
(the “Depositor”), and Cellco Partnership d/b/a Verizon Wireless (“Cellco”), as
servicer (in such capacity, the “Servicer”), as marketing agent and as
custodian.

 
I, ________________________________, the _____________of __________ [NAME OF
COMPANY] (the “Company”), certify to the Issuer, the Administrator and the
Depositor, and their officers, with the knowledge and intent that they will rely
upon this certification, that:
 
(1) I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Receivables by the Company during 20[__] that were delivered by the
Company to the Issuer and the Depositor pursuant to the Agreement (collectively,
the “Company Servicing Information”);
 
(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the Issuer
and the Depositor;
 
(4) I am responsible for reviewing the activities performed by the Company as
Servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement [and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation
Report,] the Company has fulfilled its obligations under the Agreement in all
material respects; and
 
(5) The Compliance Statement required to be delivered by the Company pursuant to
the Agreement, and each Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer or Subcontractor pursuant to
the Agreement, have been provided to the Issuer, the Administrator, the
Depositor, the Indenture Trustee and the Owner Trustee.  Any material instances
of
 
EB-1

--------------------------------------------------------------------------------

noncompliance with the Servicing Criteria have been disclosed in such reports
and have been disclosed to the Issuer, the Administrator and the Depositor.
 
Capitalized terms used herein and not otherwise defined have the meaning given
to such terms in the Agreement.
 

 
Date:    _________________________
         
By:  ___________________________
 
Name:
 
Title:






























EB-2